Exhibit 10.1
 


EXECUTION VERSION


 
$100,000,000
 
SUBORDINATED DELAYED DRAW CREDIT AGREEMENT
 
Dated as of April 18, 2014,
 
among
 
GENCORP INC.,
 
as Borrower,
 
THE LENDERS NAMED HEREIN,
 
as Initial Lenders,
 
and
 
THE BANK OF NEW YORK MELLON,
 
as Administrative Agent,
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents


Page
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
   
SECTION 1.01. Certain Defined Terms
1
SECTION 1.02. Computation of Time Periods
34
SECTION 1.03. Accounting Terms
34
SECTION 1.04. Terms Generally
35
SECTION 1.05. Pro Forma Calculation.
35
   
ARTICLE II TERM LOANS
36
   
SECTION 2.01. Term Loans
36
SECTION 2.02. Making the Term Loans
36
SECTION 2.03. [Intentionally Omitted]
37
SECTION 2.04. Agent Fees
37
SECTION 2.05. Termination, Reduction and Increase of Commitments
37
SECTION 2.06. Interest on Term Loans
41
SECTION 2.07. Repayment of Term Loans
41
SECTION 2.08. Optional Prepayments of Term Loans
41
SECTION 2.09. Yield Protection; Illegality; Compensation
41
SECTION 2.10. Payments and Computations
44
SECTION 2.11. Taxes
45
SECTION 2.12. Sharing of Payments, Etc.
48
SECTION 2.13. Notes
48
SECTION 2.14. Mitigation Obligations; Replacement of Lenders
49
SECTION 2.15. Defaulting Lenders
50
SECTION 2.16. Ranking
50
SECTION 2.17. Use of Proceeds
50
   
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
50
   
SECTION 3.01. Conditions Precedent to Effectiveness
50
SECTION 3.02. Conditions Precedent to Each Borrowing
51
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES
52
   
SECTION 4.01. Representations and Warranties
52
   
ARTICLE V COVENANTS
57
   
SECTION 5.01. Payment of Term Loans
57
SECTION 5.02. Reports
57
SECTION 5.03. Compliance Certificate
58
SECTION 5.04. Maintenance of Office or Agency
58
SECTION 5.05. Continued Existence
58
SECTION 5.06. [Intentionally Omitted]
58
SECTION 5.07. Stay, Extension and Usury Laws
58
SECTION 5.08. Taxes and Other Claims
58
SECTION 5.09. Limitation on Incurrence of Indebtedness and Issuance of Preferred
Stock
59
SECTION 5.10. Limitation on Restricted Payments
62
SECTION 5.11. Limitation on Sale of Assets
65
SECTION 5.12. Limitation on Liens
67

 
 
i

--------------------------------------------------------------------------------

 


Table of Contents
(continued)
Page
 
SECTION 5.13. Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries
67
SECTION 5.14. Limitation on Transactions with Affiliates
69
SECTION 5.15. Change of Control
71
SECTION 5.16. Designation of Restricted and Unrestricted Subsidiaries
72
SECTION 5.17. Payments for Consents
73
SECTION 5.18. Business Activities
73
SECTION 5.19. [Intentionally Omitted]
73
SECTION 5.20. [Intentionally Omitted]
73
SECTION 5.21. [Intentionally Omitted]
73
SECTION 5.22. [Intentionally Omitted]
73
SECTION 5.23. Further Instruments and Acts
73
SECTION 5.24. Maintenance of Properties
74
SECTION 5.25. [Intentionally Omitted]
74
SECTION 5.26. Merger, Consolidation or Sale of Assets
74
SECTION 5.27. Anti-Layering
75
SECTION 5.28. Guarantees
75
SECTION 5.29. Anti-Terrorism Law; Anti-Money Laundering; Embargoed Person;
Foreign Corrupt Practices Act
75
SECTION 5.30. Environmental Laws
76
   
ARTICLE VI EVENTS OF DEFAULT
76
   
SECTION 6.01. Events of Default
76
   
ARTICLE VII THE AGENT
78
   
SECTION 7.01. Authorization and Action
78
SECTION 7.02. Agent’s Reliance, Etc.
79
SECTION 7.03. BNYM and Affiliates
79
SECTION 7.04. Lender Credit Decision
80
SECTION 7.05. Indemnification
80
SECTION 7.06. Successor Agent
80
SECTION 7.07. Rights of Agent
81
   
ARTICLE VIII MISCELLANEOUS
81
   
SECTION 8.01. Amendments, Etc.
81
SECTION 8.02. Notices, Etc.
83
SECTION 8.03. No Waiver:  Remedies
83
SECTION 8.04. Costs and Expenses; Indemnity
84
SECTION 8.05. Right of Set-off
85
SECTION 8.06. Binding Effect
85
SECTION 8.07. Assignments
85
SECTION 8.08.  Governing Law; Submission to Jurisdiction
88
SECTION 8.09.  Execution in Counterparts; Integration
88
SECTION 8.10. WAIVER OF JURY TRIAL
89
SECTION 8.11. Patriot Act
89
SECTION 8.12. Headings
89
SECTION 8.13. Confidentiality
89
SECTION 8.14. Conversion of Currencies
90

 
 
ii

--------------------------------------------------------------------------------

 


Table of Contents
(continued)
Page


SECTION 8.15. No Advisory or Fiduciary Responsibility
90
SECTION 8.16. Interest Rate Limitations
91
SECTION 8.17. Severability
91
SECTION 8.18. Payment Set Aside
91
SECTION 8.19. Rights of Lenders to Receive Payment.
92
   
ARTICLE IX SUBORDINATION
92
   
SECTION 9.01. Term Loans Subordinated to Senior Indebtedness
92
SECTION 9.02. Term Loans Subordinated to Prior Payment of All Senior
Indebtedness On Dissolution, Liquidation, Reorganization, Etc., of the Borrower
92
SECTION 9.03. Lenders to be Subrogated to Right of Holders of Senior
Indebtedness
93
SECTION 9.04. Obligations of The Borrower Unconditional
94
SECTION 9.05. Borrower Not to Make Payment with Respect to Term Loans in Certain
Circumstances
94
SECTION 9.06. Notice to Agent
95
SECTION 9.07. Application by Agent of Monies Deposited with It
95
SECTION 9.08. Subordination Rights Not Impaired by Acts or Omissions of the
Borrower or Holders of Senior Indebtedness
96
SECTION 9.09. Right of Agent to Hold Senior Indebtedness
96
SECTION 9.10. Article IX Not to Prevent Events of Default
96
SECTION 9.11. No Fiduciary Duty Created to Holders of Senior Indebtedness
96
SECTION 9.12. Contractual Subordination
96
   



SCHEDULES
 
Schedule I -- Commitments
 
EXHIBITS
 
Exhibit A -- Form of Note
Exhibit B -- Form of Notice of Borrowing
Exhibit C -- Form of Assignment and Acceptance
Exhibit D -- Form of Solvency Certificate
Exhibit E -- Form of Conversion Notice
 
 
iii

--------------------------------------------------------------------------------

 
 
SUBORDINATED DELAYED DRAW CREDIT AGREEMENT
 
Dated as of April 18, 2014
 
GENCORP INC., a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) as
reflected on the List of Lenders (as defined below), The Bank of New York Mellon
(“BNYM”), as administrative agent (together with any successor administrative
agent appointed pursuant to Section 7.06, the “Agent”) for the Lenders (as
hereinafter defined), agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Acquired Debt” means, with respect to any specified Person:
 
(1)           Indebtedness of any other Person existing at the time such other
Person is merged with or into, or becomes a Subsidiary of, such specified
Person, whether or not such Indebtedness is incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Subsidiary of, such specified Person; and
 
(2)           Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person.
 
“Acquisition” means the acquisition of United Technologies Corporation’s Pratt &
Whitney Rocketdyne business by certain wholly-owned subsidiaries of the Borrower
as contemplated under the Acquisition Agreement.
 
“Acquisition Agreement” means the Stock and Purchase Agreement, by and among the
Borrower and United Technologies Corporation dated as of July 22, 2012 and,
unless otherwise expressly stated or the context otherwise requires, as in
effect on January 18, 2013.
 
“Adjusted LIBOR Rate” means, for any Interest Period for each Term Loan
comprising part of the same Borrowing, the greater of (a) the LIBOR Rate for
such Term Loan in effect for such Interest Period and (b) 1.00% per annum.  The
Adjusted LIBOR Rate in respect of any New Term Loans shall be such rate per
annum set forth in the relevant Incremental Amendment.
 
“Administrative Agent Fee Letter” means that certain fee schedule from BNYM to
the Borrower, dated April 10, 2014, concerning certain fees and expenses to be
paid by the Borrower in connection with this Agreement, as the same may be
amended, supplemented or replaced from time to time.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by or reasonably satisfactory to the Agent.
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise.  For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” shall have
correlative meanings.
 
 
 

--------------------------------------------------------------------------------

 
 
“Affiliate Transaction” has the meaning specified in Section 5.14.
 
“Agent” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Agent’s Account” means the account of the Agent maintained by the Agent at The
Bank of New York Mellon, with its office at New York, New York, ABA Number
021000018, Account Number 8900415460, Reference: GenCorp Inc., or such other
account of the Agent as the Agent shall designate in writing to the Borrower in
accordance with Section 8.02.
 
“Agreement” means this Subordinated Delayed Draw Credit Agreement, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
 
“Agreement Currency” has the meaning assigned to such term in Section 8.14(b).
 
“Anti-Terrorism Laws” means any of the Laws relating to terrorism or money
laundering, including Executive Order No.  13224, the PATRIOT Act, the Bank
Secrecy Act, the Money Laundering Control Act of 1986 (i.e., 18 USC. §§ 1956 and
1957), the Laws administered by OFAC, and all Laws comprising or implementing
these Laws.
 
“Applicable Creditor” has the meaning assigned to such term in Section 8.14(b).
 
“Applicable Margin” means, with respect to Initial Term Loans, (i) for LIBOR
Rate Loans, 8.50%, and (ii) for Base Rate Loans, 7.50%.  The Applicable Margin
in respect of any Incremental Term Loans and New Term Loans shall be the
applicable percentage per annum set forth in the relevant Incremental Amendment.
 
“Appropriate Lender” means, at any time, with respect to Term Loans of any
class, the Lenders of such class.
 
“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
 
“Asset Sale” means any sale, issuance, conveyance, transfer, lease, assignment
or other disposition by the Borrower or any Restricted Subsidiary to any Person
other than the Borrower or any Restricted Subsidiary (including by means of a
Sale and Leaseback Transaction or a merger or consolidation) (collectively, for
purposes of this definition, a “transfer”), in one transaction or a series of
related transactions, of any assets of the Borrower or any of its Restricted
Subsidiaries (including Equity Interests in any Subsidiary of the Borrower or
another Restricted Subsidiary) other than in the ordinary course of
business.  For purposes of this definition, the term “Asset Sale” shall not
include:
 
(1)           transfers of cash or Cash Equivalents;
 
(2)           transfers of assets (including Equity Interests) that are governed
by, and made in accordance with, Section 5.15 or Section 5.25;
 
(3)           Permitted Investments and Restricted Payments permitted under
Section 5.10;
 
 
2

--------------------------------------------------------------------------------

 
 
(4)           the creation of or realization on any Lien permitted under this
Agreement and any disposition of assets resulting from the enforcement or
foreclosure of any such Lien;
 
(5)           transfers of damaged, worn-out or obsolete equipment or assets
that, in the Borrower’s reasonable judgment, are no longer used or useful in the
business of the Borrower or its Restricted Subsidiaries;
 
(6)           sales or grants of licenses or sublicenses to use the Intellectual
Property, and licenses, leases or subleases of other assets, of the Borrower or
any Restricted Subsidiary to the extent not materially interfering with the
business of the Borrower and the Restricted Subsidiaries;
 
(7)           the trade or exchange by the Borrower or any Restricted Subsidiary
of any asset for any other asset or assets; provided that the fair market value
of the asset or assets received by the Borrower or any Restricted Subsidiary in
such trade or exchange (including any such cash or Cash Equivalents) is at least
equal to the fair market value (as determined in good faith by the Board of
Directors or an executive officer of the Borrower or of such Restricted
Subsidiary with responsibility for such transaction, which determination shall
be conclusive evidence of compliance with this provision) of the asset or assets
disposed of by the Borrower or any Restricted Subsidiary pursuant to such trade
or exchange; and provided, further, that if any cash or Cash Equivalents are
used in such trade or exchange to achieve an exchange of equivalent value, that
the amount of such cash and/or Cash Equivalents shall be deemed proceeds of an
“Asset Sale,” subject to the following clause (8);
 
(8)           any transfer or series of related transfers that, but for this
clause, would be Asset Sales, if after giving effect to such transfers, the
aggregate fair market value of the assets transferred in such transaction or any
such series of related transactions does not exceed $20.0 million;
 
(9)           a Sale and Leaseback Transaction with respect to any assets within
180 days of the acquisition of such assets or a Sale and Leaseback Transaction
with respect to any assets;
 
(10)         foreclosures on assets held as security pledged in accordance with
the terms of the Second Priority Notes Indenture;
 
(11)         any sale or transfer of any assets of, or any Equity Interests in,
an Excluded Subsidiary;
 
(12)         sales of accounts receivable, or participations therein, or
Securitization Assets (other than royalties or other revenues (except accounts
receivable)) or related assets in connection with any Qualified Securitization
Facility or the disposition of an account receivable in connection with the
collection or compromise thereof in the ordinary course of business; and
 
(13)         any sale, discount, transfer or other disposition of receivables
arising in the ordinary course of business or any sale, transfer or other
disposition of property or assets in the ordinary course of business.
 
“Asset Sale Repayment Offer” has the meaning specified in Section 5.11.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the Agent, in substantially the form of
Exhibit C hereto.
 
 
3

--------------------------------------------------------------------------------

 
 
“Bankruptcy Event” means, with respect to any Person, such Person has become or
is insolvent or such Person becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it (including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such capacity), or, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by any governmental authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States of America or from the enforcement of judgments
or writs of attachment on its assets or permit such Person (or such governmental
authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.
 
“Bankruptcy Law” has the meaning specified in Section 6.01.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by the Agent at its principal
office in New York City as its “prime rate” and (c)  2.00%.  The “prime rate” is
a rate set by the Agent based upon various factors including the Agent’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate.  Any change in such rate announced by the Agent shall
take effect at the opening of business on the day specified in the public
announcement of such change.
 
“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.
 
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition.  The terms
“Beneficially Owns” and “Beneficially Owned” shall have a corresponding meaning.
 
“Board of Directors” means:
 
(1)           with respect to a corporation, the board of directors of the
corporation;
 
(2)           with respect to a partnership, the board of directors of the
general partner of the partnership; and
 
(3)           with respect to any other Person, the board or committee of such
Person serving a similar function.
 
“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.
 
“Borrowing” means a borrowing consisting of simultaneous Term Loans made on the
same date and as to which a single Interest Period is in effect.
 
 “Business” has the meaning specified in Section 4.01(r)(ii).
 
 
4

--------------------------------------------------------------------------------

 
 
“Business Day” means (i) any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized by law to
remain closed and (ii) if such day relates to LIBOR Rate Loans, any such day
described in clause (i) and which is also a day for trading by banks in dollar
deposits in the London interbank market.
 
“Calculation Date” means the date on which the event for which the calculation
of the Consolidated First Priority Leverage Ratio or the Fixed Charge Coverage
Ratio shall occur.
 
“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.
 
“Capital Stock” means:
 
(1)           in the case of a corporation, corporate stock;
 
(2)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;
 
(3)           in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and
 
(4)           any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
 
“Cash Equivalents” means:
 
(1)           United States dollars;
 
(2)           securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof (provided
that the full faith and credit of the United States is pledged in support
thereof) having maturities of not more than twelve (12) months from the date of
acquisition;
 
(3)           certificates of deposit and eurodollar time deposits with
maturities of six (6) months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding six (6) months and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $500.0 million and a Thomson Bank Watch Rating of “B” or
better;
 
(4)           repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;
 
(5)           commercial paper and variable or fixed rate notes issued by banks,
financial institutions and corporations rated A-1 (or the equivalent thereof) by
S&P or P-1 (or the equivalent thereof) by Moody’s and in each case maturing
within twelve (12) months after the date of acquisition;
 
(6)           auction preferred stock rated in the highest short-term credit
rating category by S&P or Moody’s with maturities of six (6) months or less;
 
 
5

--------------------------------------------------------------------------------

 
 
(7)           investments in money market and tax-exempt mutual funds that (i)
comply with Rule 2a-7 under the Investment Company Act of 1940, as amended, and
(ii) invest substantially all their assets in securities of the types described
in clauses (1) through (6) of this definition.
 
“Cash Management Obligations” means, with respect to any Person, all obligations
(including fees, expenses and overdrafts and related liabilities) of such Person
to any other Person that arise from Treasury Management Arrangements.
 
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Change of Control” means the occurrence of one or more of the following events:
 
(1)           a “person” or “group” other than the Borrower or its Subsidiaries
files a Schedule 13D or Schedule TO (or any successor schedule, form or report)
pursuant to the Exchange Act accurately disclosing that such person or group has
become the direct or indirect Beneficial Owner of Voting Stock of the Borrower
representing more than 50% of the voting power of the Voting Stock of the
Borrower;
 
(2)           the consummation of any binding share exchange, consolidation or
merger of the Borrower with or into any other Person pursuant to which the
Voting Stock of the Borrower will be converted into cash, securities or other
property, or the sale, lease, transfer, conveyance or other disposition, in one
or a series of related transactions, of all or substantially all of the
Borrower’s assets and those of its Subsidiaries taken as a whole to any Person,
other than:
 
(a)           any transaction pursuant to which the holders of more than 50% of
the voting power of the Voting Stock of the Borrower immediately prior to such
transaction have the right to exercise, directly or indirectly, more than 50% of
the total voting power of all shares of Capital Stock or other securities
entitled to vote generally in elections of members of the Board of Directors of
the continuing, surviving or successor Person immediately after giving effect to
such transaction, or have the power, directly or indirectly, to elect a majority
of the members of the Board of Directors of any such Person, and such holders’
proportional voting power immediately after such transaction vis-à-vis each
other with respect to the securities received in such transaction shall be in
substantially the same proportions as their respective voting power vis-à-vis
each other immediately prior to such transaction; or
 
(b)           any such transaction effected primarily for the purpose of
changing the Borrower’s jurisdiction of incorporation and resulting in a
reclassification, conversion or exchange of outstanding shares of Voting Stock
of the Borrower, if at all, solely into shares of common stock of the surviving
entity or a direct or indirect parent of the surviving entity; or
 
 
6

--------------------------------------------------------------------------------

 
 
(3)           the Borrower’s shareholders approve any plan or proposal for the
liquidation or dissolution of the Borrower (whether or not in compliance with
this Agreement).
 
For purposes of this definition of “Change of Control,” the terms “person” and
“group” have the meanings given them for purposes of Section 13(d) and 14(d) of
the Exchange Act or any successor provisions, and the term “group” includes any
group acting for the purposes of acquiring, holding, voting or disposing of
securities within the meaning of Rule 13d-5(b)(1) under the Exchange Act, or any
successor provision.
 
“Change of Control Repayment Amount” has the meaning specified in Section 5.15.
 
“Change of Control Repayment Date” has the meaning specified in Section 5.15.
 
“Change of Control Repayment Offer” has the meaning specified in Section 5.15.
 
“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Term Loan or Commitment with respect to a particular Class of Term Loans
or Commitments, (b) when used with respect to Commitments, refers to whether
such Commitments are Initial Commitments, Incremental Commitments or New
Commitments of a given tranche and (c) when used with respect to Term Loans or a
Borrowing, refers to whether such Term Loans, or the Term Loans comprising such
Borrowing, are Initial Term Loans, Incremental Term Loans, or Term Loans of a
given tranche. Commitments (and in each case, the Term Loans made pursuant to
such Commitments) that have different terms and conditions shall be construed to
be in different Classes. Commitments (and, in each case, the Term Loans made
pursuant to such Commitments) that have the same terms and conditions shall be
construed to be in the same Class.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Commitment” means, as to each Lender, such Lender’s Initial Commitment,
Incremental Commitment and/or New Commitment, as applicable.
 
“Commitment Termination Date” means the earliest of (a) April 18, 2015, (b) the
date on which the Initial Commitments are fully utilized and (c) the date of
termination in whole of the undrawn Initial Commitments pursuant to Section 2.05
or 6.01.
 
“Commonly Controlled Entity ” means an entity, whether or not incorporated,
which is under common control with the Borrower or a Subsidiary within the
meaning of Section 4001(b)(1) of ERISA or is part of a group which includes the
Borrower or a Subsidiary and which is treated as a single employer under Section
414(b) or 414(c) of the Code or, solely for purposes of Section 412 of the Code
to the extent required by such Section, Section 414(m) or 414(o) of the Code.
 
“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus (without
duplication), to the extent the same was deducted in computing such Consolidated
Net Income (other than with respect to clause (9) below):
 
(1)           provision for taxes based on income or profits of such Person and
its Restricted Subsidiaries for such period; plus
 
(2)           Fixed Charges; plus
 
 
7

--------------------------------------------------------------------------------

 
 
(3)           depreciation, amortization (including amortization of goodwill and
other intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior period) and other non-cash expenses or charges (excluding
amortization of a prepaid cash expense that was paid in a prior period, and
provided that if any such other non-cash charges represent an accrual or reserve
for potential cash items in any future period, (A) the Borrower may determine
not to add back such non-cash charge in the current period and (B) to the extent
the Borrower does decide to add back such non-cash charge, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated Cash
Flow to such extent) of such Person and its Subsidiaries for such period; plus
 
(4)           all extraordinary or non-recurring gains or losses (net of fees
and expenses relating to the event or transaction giving rise thereto); plus
 
(5)           any fees, charges and expenses, or any amortization or write-off
thereof, incurred in connection with the Transactions or any acquisition,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction (including the termination of existing
Hedging Obligations in connection therewith) or amendment or other modification
of any debt instrument; and any charges incurred as a result of any such
transaction; plus
 
(6)           the amount of any restructuring charges or reserves (which shall
include retention, severance, systems establishment cost, excess pension
charges, contract termination costs, including future lease commitments, costs
related to start up, closure, relocation or consolidation of facilities, costs
to relocate employees, consulting fees, one time information technology costs,
one time branding costs and losses on the sale of assets and from closures);
plus
 
(7)           the amount of any minority interest expense consisting of
Subsidiary income attributable to minority equity interest of third parties in
any non-wholly owned subsidiary; plus
 
(8)           charges related to legal matters involving the Borrower and its
Subsidiaries with respect to the Specified Legal Claims in an amount not to
exceed $30 million in the aggregate after the Effective Date; plus
 
(9)           the amount of net cost savings and synergies projected by the
Borrower, as determined by a responsible financial or accounting officer of the
Borrower, to be realized as a result of specified actions taken or are
reasonably expected to be taken within 12 months after the date of determination
to take such action, in the reasonable judgment of a responsible financial or
accounting officer of the Borrower (calculated on a pro forma basis as though
such cost savings or synergies had been realized on the first day of such period
and as if such cost savings and synergies were realized during the entirety of
such period), net of the amount of actual benefits realized during such period
from such actions; provided that such cost savings or synergies are reasonably
identifiable and factually supportable (which adjustments may be incremental to
pro forma adjustments made pursuant to the definition of “Fixed Charge Coverage
Ratio” or “Consolidated First Priority Leverage Ratio”); plus
 
(10)         earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments; minus
 
(11)         non-cash items increasing such Consolidated Net Income for such
period, other than revenue and expense accruals consistent with past practice;
 
 
8

--------------------------------------------------------------------------------

 
 
in each case, on a consolidated basis and determined in accordance with GAAP.
 
Notwithstanding the preceding, the provision for taxes based on the income or
profits of, and the depreciation and amortization and other non-cash expenses
of, a Restricted Subsidiary of the Borrower shall be added to Consolidated Net
Income to compute Consolidated Cash Flow of the Borrower only to the extent (and
in the same proportion, including by reason of minority interests) that a
corresponding amount would be permitted at the date of determination to be
dividended to the Borrower by such Restricted Subsidiary without prior
governmental approval (that has not been obtained), and without direct or
indirect restriction pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to that Subsidiary or its stockholders.
 
“Consolidated First Priority Leverage Ratio” means, with respect to any
specified Person on any Calculation Date, the ratio, on a pro forma basis, of
(1) the sum of the aggregate outstanding amount of Indebtedness of such Person
and its Restricted Subsidiaries secured by a First Priority Lien, determined on
a consolidated basis as of the last day of the most recent fiscal quarter for
which internal financial statements are available immediately preceding the
Calculation Date, to (2) the Consolidated Cash Flow of such Person and its
Restricted Subsidiaries for the most recently ended four fiscal quarters for
which internal financial statements are available immediately preceding the
Calculation Date.
 
 “Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:
 
(1)           the Net Income of any Person that is not a Restricted Subsidiary
(including, without limitation, Unrestricted Subsidiaries) or that is accounted
for by the equity method of accounting shall be included only to the extent of
the amount of dividends or distributions paid in cash to the specified Person or
a Restricted Subsidiary thereof;
 
(2)           the Net Income of any Restricted Subsidiary shall be excluded to
the extent that the declaration or payment of dividends or similar distributions
by that Restricted Subsidiary of that Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
equityholders; and
 
(3)           the cumulative effect of a change in accounting principles shall
be excluded.
 
“Consolidated Secured Leverage Ratio” means, with respect to any specified
Person on any Calculation Date, the ratio, on a pro forma basis, of (1) the sum
of the aggregate outstanding amount of Indebtedness of such Person and its
Restricted Subsidiaries secured by a Lien, determined on a consolidated basis as
of the last day of the most recent fiscal quarter for which internal financial
statements are available immediately preceding the Calculation Date, to (2) the
Consolidated Cash Flow of such Person and its Restricted Subsidiaries for the
most recently ended four fiscal quarters for which internal financial statements
are available immediately preceding the Calculation Date.
 
“Consolidated Total Assets” of any Person means, as of any date, the amount
which, in accordance with GAAP, would be set forth under the caption “Total
Assets” (or any like caption) on a consolidated balance sheet of such Person and
its Restricted Subsidiaries, as of the end of the most recently ended fiscal
quarter for which internal financial statements are available.
 
 
9

--------------------------------------------------------------------------------

 
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.
 
“Credit Facilities” means, one or more debt facilities (including, without
limitation, the First Priority Credit Agreement and any hedging arrangements
with the lenders thereunder or Affiliates of such lenders, secured by the
collateral securing the Borrower’s Obligations under the First Priority Credit
Agreement), indentures or commercial paper facilities, in each case with banks
or other institutional lenders or a trustee providing for revolving credit
loans, term loans, receivables financing (including through the sale of
receivables to such lenders or to special purpose entities formed to borrow from
such lenders against such receivables) or letters of credit or issuances of
notes, in each case, as amended, restated, modified, renewed, refunded, replaced
or refinanced (including by means of sales of debt securities to institutional
investors) in whole or in part from time to time.
 
“Custodian” has the meaning specified in Section 6.01.
 
“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.
 
“Defaulting Lender” means, at any time, any Lender that (a) has failed, within
two Business Days of the date required to be funded or paid, to (i) fund all or
any portion of its Term Loans or (ii) pay over to any Lender Party any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including any particular
Default, if applicable) has not been satisfied, (b) has notified the Borrower or
any Lender Party in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including any particular Default, if
applicable) to funding a Term Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Agent or the Borrower,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Term Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the Agent’s or
the Borrower’s receipt of such certification, or (d) has, or has a Lender Parent
that has, become the subject of a Bankruptcy Event.  Any determination by the
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error.
 
“Designated Non-Cash Consideration“ means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or one of its Restricted Subsidiaries in connection with an Asset Sale
that is so designated as Designated Non-Cash Consideration pursuant to an
Officers’ Certificate, setting forth the basis of such valuation, less the
amount of cash or Cash Equivalents received in connection with a subsequent
payment, redemption, retirement, sale or other disposition of such Designated
Non-Cash Consideration.
 
“Designated Senior Indebtedness” means (i) Indebtedness under or in respect of
the Credit Facilities or any credit facility or credit line of any Foreign
Subsidiary of the Borrower, (ii) Indebtedness under or in respect of the Second
Priority Notes and (iii) any other Indebtedness constituting Senior Indebtedness
which, at the time of determination, has an aggregate principal amount of at
least $25 million.  The instrument, agreement or other document evidencing any
Designated Senior Indebtedness may place limitations and conditions on the right
of such Senior Indebtedness to exercise the rights of Designated Senior
Indebtedness under this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event, (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is one year after the Maturity
Date, (b) provides for scheduled payments of dividends in cash or (c) is or
becomes convertible into or exchangeable for indebtedness or any other Equity
Interests that would constitute Disqualified Stock, in each case, prior to the
date that is one year after the Maturity Date at the time of such
issuance.  Notwithstanding the preceding sentence, any Capital Stock that would
constitute Disqualified Stock solely because the holders thereof have the right
to require the Borrower to repurchase such Capital Stock upon the occurrence of
a change of control or an asset sale shall not constitute Disqualified Stock if
the terms of such Capital Stock provide that the Borrower may not repurchase or
redeem any such Capital Stock pursuant to such provisions unless and until the
Borrower complies with Section 5.10.  The term “Disqualified Stock” shall also
include any options, warrants or other rights that are convertible into
Disqualified Stock or that are redeemable at the option of the holder, or
required to be redeemed, prior to the date that is one year after the Maturity
Date.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” has the meaning specified in Section 3.01.
 
“Eligible Assignee” means any Person that is not an Ineligible Assignee.
 
“Embargoed Person” has the meaning specified in Section 5.29(c).
 
“Environmental Laws” means any and all applicable foreign, federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, or requirements of any governmental authority (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as now or may at any time be in
effect during the term of this Agreement.
 
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“Event of Default” has the meaning specified in Section 6.01.
 
“Excess Proceeds” has the meaning specified in Section 5.11.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Information” means information regarding the Borrower and its
Affiliates not known to any Lender that may be material to a decision by such
Lender to assign its Term Loans to the Borrower (including Material Non-Public
Information).
 
“Excluded Subsidiaries” means (i) Easton Development Company, LLC and (ii) any
other direct or indirect Subsidiary or Joint Venture of the Borrower (whether
now or hereafter existing) formed for the sole purpose of holding, managing,
developing or monetizing any of the real property assets of such Person and any
other activity reasonably related thereto and designated as an Excluded
Subsidiary by the Borrower; provided that (a) such Excluded Subsidiary shall not
guaranty the First Priority Credit Agreement, the Second Priority Notes or any
replacements or refinancing thereof and (b) in the case of any Excluded
Subsidiary formed after the date of this Agreement, such Excluded Subsidiary, if
a Subsidiary of the Borrower, shall have been and continue to be an Unrestricted
Subsidiary designated as such in accordance with this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
“Executive Order” means Executive Order No. 13,224 of September 23, 2001,
entitled Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)).
 
“Existing 2.25% Convertible Subordinated Debentures” means the Borrower’s
existing convertible subordinated debentures due 2024 pursuant to that certain
indenture, dated as of November 23, 2004 (as amended, supplemented or otherwise
modified from time to time), among the Borrower, the subsidiary guarantors party
thereto, and The Bank of New York Mellon Trust Company, N.A., as trustee.
 
“Existing 4.0625% Convertible Subordinated Debentures” means the Borrower’s
existing convertible subordinated debentures due 2039 pursuant to that certain
indenture, dated as of December 21, 2009 (as amended, supplemented or otherwise
modified from time to time), among the Borrower, the subsidiary guarantors party
thereto, and The Bank of New York Mellon Trust Company, N.A., as trustee.
 
“Existing Indebtedness” means the aggregate principal amount of Indebtedness of
the Borrower and its Subsidiaries (other than Indebtedness under the First
Priority Credit Agreement but including Indebtedness under the Second Priority
Notes and the Existing Subordinated Debentures) in existence on the Second
Priority Notes Issue Date, until such amounts are repaid.
 
“Existing Subordinated Debentures” means (i) the Existing 2.25% Convertible
Subordinated Debentures and (ii) the Existing 4.0625% Convertible Subordinated
Debentures.
 
“fair market value” means the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by the Borrower in good faith; provided that if the fair market value
exceeds $25.0 million, such determination shall be made by the Board of
Directors of the Borrower or an authorized committee thereof in good faith
(including as to the value of all non-cash consideration).
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 or 1%) charged to the Agent
on such day on such transactions as determined by the Agent.
 
 
12

--------------------------------------------------------------------------------

 
 
“Fee Letter” means the fee letter, dated April 18, 2014, among the Borrower and
the Initial Lenders.
 
“First Lien Agent” means Wells Fargo Bank, National Association, a national
banking association, in its capacity as agent (together with its successors and
assigns in such capacity) pursuant to the First Priority Credit Agreement for
the First Priority Lenders.
 
“First Priority Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of November 18, 2011, as amended by the First Amendment
dated as of May 30, 2012, as further amended by the Second Amendment dated as of
August 16, 2012, and as further amended by the Third Amendment dated as of
January 14, 2013 by and among the Borrower, the guarantor subsidiaries named
therein, Wells Fargo Bank, National Association, as Administrative Agent, the
other lenders named therein and the other arrangers or agents party thereto,
including any related letters of credit, notes, Guarantees, collateral
documents, instruments and agreements executed in connection therewith, and in
each case as amended, restated, modified, renewed, refunded, replaced or
refinanced (including by means of sales of debt securities to institutional
investors) in whole or in part from time to time, in which case, the credit
agreement or other debt agreement (including any indenture in the case of debt
securities) together with all other documents and instruments related shall
constitute the “First Priority Credit Agreement,” whether with the same or
different agents and lenders or institutional investors.
 
“First Priority Credit Documents” means the First Priority Credit Agreement, the
other Loan Documents (as defined in the First Priority Credit Agreement), and
each of the other agreements, documents, and instruments providing for or
evidencing any other First Priority Obligation and any other document or
instrument executed or delivered at any time in connection with any First
Priority Obligation (including any security, intercreditor or joinder agreement
among holders of First Priority Obligations but excluding documents governing
the Hedging Obligations), to the extent such are effective at the relevant time,
as each may be amended, modified, restated, supplemented, replaced or refinanced
from time to time.
 
“First Priority Documents” means the First Priority Credit Documents and any and
all documents governing the Hedging Obligations.
 
“First Priority Lenders” means the “Lenders” from time to time party to, and as
defined in, the First Priority Credit Agreement, together with their respective
successors and assigns; provided that the term “First Priority Lender” shall
also include each letter of credit issuer and swingline lender under the First
Priority Credit Agreement, any affiliate of a Lender that is a holder of First
Priority Obligations and the “Issuing Bank,” the “Swingline Lender,” the
“Administrative Agent” and the “Syndication Agent,” or similar agency position
thereof, under (and each as defined in) the First Priority Credit Agreement and
any other lender or investor that is a holder of a First Priority Obligation.
 
“First Priority Liens” means all Liens that secure the First Priority
Obligations.
 
“First Priority Obligations” means (1) (a) (i) the principal and premium, if
any, and interest (including any Post-Petition Interest, whether or not
allowable) on all loans or advances made pursuant to, or the issuance of any
Indebtedness under, the First Priority Credit Agreement (or any financing
replacing, renewing or refinancing the First Priority Credit Agreement), when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the Borrower
or any Restricted Subsidiary in respect of any letter of credit or similar
instrument issued under the First Priority Credit Agreement, when and as due,
including payments in respect of reimbursement of disbursements made by any
“Issuing Bank” (as defined in the First Priority Credit Agreement) with respect
thereto, interest thereon and obligations to provide cash collateral in
connection therewith and (iii) all other monetary obligations of the Borrower or
any Restricted Subsidiary to any of the First Priority Lenders under the First
Priority Documents, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any insolvency proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual payment and performance
of all other obligations of the Borrower under or pursuant to the First Priority
Documents, (c) the due and punctual payment and performance of all the
obligations of each Restricted Subsidiary under or pursuant to the First
Priority Documents, (d) all Hedging Obligations to First Priority Lenders and
(e) all Cash Management Obligations to First Priority Lenders and (2) all
Obligations of the type described in clause (1) under any other Credit
Facilities governing Indebtedness incurred under clause (1) or (2) of Section
5.09(b) (or Permitted Refinancing Indebtedness incurred under clause (5)
thereof).  To the extent any payment with respect to any First Priority
Obligation (whether by or on behalf of any of the Borrower or any Restricted
Subsidiary, as proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent conveyance or a preference in whole or
in part, or is otherwise set aside or required to be returned or paid to a
debtor in possession, any holder of Second Priority Obligations, any receiver or
any similar Person, then the obligation or part thereof originally intended to
be satisfied by such payment shall, for the purposes of the intercreditor
agreement between the agent for the First Priority Lenders  and the agent for
the holders of Second Priority Obligations and the rights and obligations of the
First Priority Lenders and the holders of Second Priority Obligations, be deemed
to be reinstated and outstanding as if such payment had not occurred.
 
 
13

--------------------------------------------------------------------------------

 
 
“First Priority Secured Parties” means the First Lien Agent and the First
Priority Lenders.
 
“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
period, the ratio of the Consolidated Cash Flow of such Person for such period
to the Fixed Charges of such Person for such period.  In the event that the
specified Person or any of its Restricted Subsidiaries incurs, assumes,
Guarantees, repays, repurchases or redeems any Indebtedness or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, Guarantee, repayment, repurchase or redemption of Indebtedness, or
such issuance, repurchase or redemption of preferred stock, and the use of the
proceeds therefrom as if the same had occurred at the beginning of the
applicable four-quarter reference period.
 
In addition, for purposes of calculating the Fixed Charge Coverage Ratio:
 
(1)           acquisitions and dispositions of business entities or property and
assets constituting a division or line of business of any Person that have been
made by the specified Person or any of its Restricted Subsidiaries, including
through mergers or consolidations and including any related financing
transactions, during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date shall be given pro
forma effect as if they had occurred on the first day of the four-quarter
reference period and Consolidated Cash Flow for such reference period shall be
calculated on a pro forma basis in accordance with Regulation S-X under the
Exchange Act and as otherwise permitted in accordance with the definition of
“Consolidated Cash Flow”;
 
(2)           the Consolidated Cash Flow attributable to discontinued
operations, as determined in accordance with GAAP shall be excluded;
 
 
14

--------------------------------------------------------------------------------

 
 
(3)           the Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP shall be excluded, but only to the extent
that the obligations giving rise to such Fixed Charges will not be obligations
of the specified Person or any of its Subsidiaries following the Calculation
Date; and
 
(4)           consolidated interest expense attributable to interest on any
Indebtedness (whether existing or being incurred) computed on a pro forma basis
and bearing a floating interest rate shall be computed as if the rate in effect
on the Calculation Date (taking into account any interest rate option, swap, cap
or similar agreement applicable to such Indebtedness if such agreement has a
remaining term in excess of 12 months or, if shorter, at least equal to the
remaining term of such Indebtedness) had been the applicable rate for the entire
period.
 
“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:
 
(1)           the consolidated interest expense of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued, including,
without limitation, amortization of original issue discount, non-cash interest
payments (but excluding (x) any non-cash interest payments attributable to the
movement in the mark-to-market valuation of Hedging Obligations or other
derivative instruments pursuant to GAAP and (y) any non-cash imputed interest
component of Obligations not constituting Indebtedness), the interest component
of any deferred payment obligations, the interest component of all payments
associated with Capital Lease Obligations, imputed interest with respect to
attributable debt in connection with Sale and Leaseback Transactions,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to Hedging Obligations, but excluding
amortization of deferred financing fees, debt issuance costs, debt discount and
premium and any interest obligations paid in shares of Capital Stock (other than
Disqualified Stock) of the Borrower; plus
 
(2)           the consolidated interest of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus
 
(3)           any interest expense on Indebtedness of another Person that is
Guaranteed by such Person or one of its Restricted Subsidiaries or secured by a
Lien on assets of such Person or one of its Restricted Subsidiaries, whether or
not such Guarantee or Lien is called upon; plus
 
(4)           the product of (a) all dividends, whether paid or accrued and
whether or not in cash, on any series of Disqualified Stock or preferred stock
of such Person or any of its Restricted Subsidiaries, other than dividends on
Equity Interests payable solely in Equity Interests of the Borrower (other than
Disqualified Stock) or to the Borrower or a Restricted Subsidiary of the
Borrower, times (b) a fraction, the numerator of which is one and the
denominator of which is one minus the then current combined federal, state and
local statutory tax rate of such Person, expressed as a decimal, in each case,
on a consolidated basis and in accordance with GAAP.
 
“Foreign Lender” has the meaning specified in Section 2.11(g).
 
“Foreign Subsidiary” means a Restricted Subsidiary that is incorporated in a
jurisdiction other than the United States or a State thereof or the District of
Columbia and with respect to which a majority of its sales (determined on a
consolidated basis in accordance with GAAP) is generated from or derived from
operations outside the United States of America and a majority of its assets is
located outside the United States of America.
 
 
15

--------------------------------------------------------------------------------

 
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants, the opinions and pronouncements of the Public
Company Accounting Oversight Board and in the statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time, provided that solely for
purposes of the definition of “Capital Lease Obligations,” the term “GAAP” shall
mean generally accepted accounting principles which are in effect on the date of
this Agreement.
 
“Government Securities” means securities that are:
 
(1)           direct obligations of the United States of America for the timely
payment of which its full faith and credit is pledged; or
 
(2)           obligations of a Person controlled or supervised by and acting as
an agency or instrumentality of the United States of America the timely payment
of which is unconditionally guaranteed as a full faith and credit obligation by
the United States of America,
 
which, in either case, are not callable or redeemable at the option of the
issuers thereof, and shall also include a depository receipt issued by a bank
(as defined in Section 3(a)(2) of the Securities Act), as custodian with respect
to any such Government Securities or a specific payment of principal of or
interest on any such Government Securities held by such custodian for the
account of the holder of such depository receipt; provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depository receipt from any amount received
by the custodian in respect of the Government Securities or the specific payment
of principal of or interest on the Government Securities evidenced by such
depository receipt.
 
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 
“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guarantee” means a guarantee, other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness.
 
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:
 
(1)           interest rate swap agreements, interest rate cap agreements,
interest rate collar agreements and other agreements or arrangements designed to
protect such Person against fluctuations in interest rates;
 
(2)           commodity swap agreements, commodity option agreements, forward
contracts and other agreements or arrangements designed to protect such Person
against fluctuations in commodity prices; and
 
 
16

--------------------------------------------------------------------------------

 
 
(3)           foreign exchange contracts, currency swap agreements and other
agreements or arrangements designed to protect such Person against fluctuations
in foreign currency exchange rates.
 
“Incremental Amendment” has the meaning specified in Section 2.05(d)(ii).
 
“Incremental Commitment” means, for any Lender, any commitment by such Lender to
make Term Loans under any then existing Term Loan Facility pursuant to Section
2.01 as agreed to by such Lender pursuant to Section 2.05(d); it being
understood, however, that on each date upon which an Incremental Commitment of
any Lender becomes effective, such Incremental Commitment of such Lender shall
be added to (and thereafter become a part of) the applicable Term Loan Facility
of such Lender for all purposes of this Agreement as contemplated by Section
2.05(d).
 
“Incremental Lender” has the meaning specified in Section 2.05(d)(i).
 
“Incremental Term Loans” has the meaning specified in Section 2.05(d)(i).
 
“incur” means, with respect to any Indebtedness, to incur, create, issue,
assume, Guarantee or otherwise become directly or indirectly liable for or with
respect to, or become responsible for, the payment of, contingently or
otherwise, such Indebtedness; provided that (1) any Indebtedness of a Person
existing at the time such Person becomes a Restricted Subsidiary will be deemed
to be incurred by such Restricted Subsidiary at the time it becomes a Restricted
Subsidiary and (2) neither the accrual of interest nor the accretion of original
issue discount nor the payment of interest in the form of additional
Indebtedness (to the extent provided for when the Indebtedness on which such
interest is paid was originally issued) shall be considered an incurrence of
Indebtedness.
 
“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person, whether or not contingent, in respect of:
 
(1)           borrowed money;
 
(2)           evidenced by bonds, notes, debentures or similar instruments or
letters of credit (or reimbursement agreements in respect thereof), but
excluding obligations with respect to letters of credit (including trade letters
of credit) securing obligations of such Person described in clause (5) below or
entered into in the ordinary course of business of such Person to the extent
such letters of credit are not drawn upon or, if drawn upon, to the extent such
drawing is reimbursed no later than the third Business Day following receipt by
such Person of a demand for reimbursement;
 
(3)           banker’s acceptances;
 
(4)           Capital Lease Obligations;
 
(5)           the balance deferred and unpaid of the purchase price of any
property which purchase price is due more than six months after the date of
placing such property in service or taking delivery and title thereto or the
completion of such services, except any such balance that constitutes an accrued
expense or trade payable;
 
(6)           Hedging Obligations, other than Hedging Obligations that are
incurred for the purpose of protecting the Borrower or its Restricted
Subsidiaries against fluctuations in interest rates, commodity prices or foreign
currency exchange rates, and not for speculative purposes, and that do not
increase the Indebtedness of the obligor outstanding at any time other than as a
result of fluctuations in interest rates, commodity prices or foreign currency
exchange rates or by reason of fees, indemnities and compensation payable
thereunder; or
 
 
17

--------------------------------------------------------------------------------

 
 
(7)           Disqualified Stock valued at the greater of its voluntary or
involuntary maximum fixed repurchase price plus accrued dividends.
 
In addition, the term “Indebtedness” includes (x) all Indebtedness of others
secured by a Lien on any asset of the specified Person (whether or not such
Indebtedness is assumed by the specified Person), provided that the amount of
such Indebtedness shall be the amount of such Indebtedness, and (y) to the
extent not otherwise included, the Guarantee by the specified Person of any
Indebtedness of any other Person.  For purposes hereof, the “maximum fixed
repurchase price” of any Disqualified Stock which does not have a fixed
repurchase price shall be calculated in accordance with the terms of such
Disqualified Stock as if such Disqualified Stock were purchased on any date on
which Indebtedness shall be required to be determined pursuant to this
Agreement, and if such price is based upon, or measured by, the fair market
value of such Disqualified Stock, such fair market shall be determined in good
faith by the Board of Directors of the issuer of such Disqualified Stock.
 
The amount of any Indebtedness outstanding as of any date shall be the
outstanding balance at such date of all unconditional obligations as described
above and, with respect to contingent obligations, the maximum liability upon
the occurrence of the contingency giving rise to the obligation, and shall be:
 
(1)           the accreted value thereof, in the case of any indebtedness issued
with original issue discount; and
 
(2)           the principal amount thereof, together with any interest thereon
that is more than 30 days past due, in the case of any other Indebtedness;
 
provided that the obligation to repay money borrowed and set aside at the time
of the incurrence of any Indebtedness in order to pre-fund the payment of the
interest on such Indebtedness shall be deemed not to be “Indebtedness” so long
as such money is held to secure the payment of such interest.
 
“Indemnified Costs” has the meaning specified in Section 7.05.
 
“Indemnified Party” has the meaning specified in Section 8.04(b).
 
“Ineligible Assignee” means (a) a natural person, (b) a company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof; provided that, such company, investment
vehicle or trust shall not constitute an Ineligible Assignee if it (x) has not
been established for the primary purpose of acquiring any Term Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business, (c) a Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (c), and (d) except as provided in
Section 8.07, the Borrower or any of its Affiliates.
 
“Information” has the meaning specified in Section 8.13(a).
 
“Initial Commitment” means, as to each Lender, its obligation to make Term Loans
to the Borrower pursuant to Section 2.01(a) in the amount set forth opposite
such Lender’s name on the Schedule I attached hereto or, if such Lender has
entered into an Assignment and Acceptance, the amount set forth for such Lender
in the Register maintained by the Agent pursuant to Section 8.07(d), in each
case as such amount may be adjusted from time to time in accordance with this
Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
“Initial Lenders” has the meaning set forth in the introductory paragraph to
this Agreement.
 
“Initial Term Loan Facility” means the term loan facility established pursuant
to Article II.
 
“Initial Term Loan Maturity Date” means the earlier of (a) April 18, 2022 and
(b) the date on which the aggregate principal amount of outstanding Initial Term
Loans has been declared or automatically has become due and payable (whether by
acceleration or otherwise pursuant to Section 2.05 or 6.01).
 
“Initial Term Loans” means the term loans made by the Lenders pursuant to
Section 2.01(a).
 
“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in Section
4245 of ERISA.
 
“Intellectual Property” means patents, trademarks, service marks, trade names,
copyrights, domain names, trade secrets, know-how, licenses and all other
intellectual property rights, whether registered or unregistered, and all
applications therefor, as well as all goodwill associated therewith and all
rights to sue for infringement thereof.
 
“Interest Payment Date” means each November 30, February 28, May 31 and August
31 and the Maturity Date of the Term Loan Facility under which such Term Loan
was made.
 
“Interest Period” means, with respect to any Term Loan:
 
(a)           initially, the period commencing on the date such Term Loan is
made and ending on the first Interest Payment Date after such Term Loan is made;
and
 
(b)           thereafter, each period commencing on the first day after an
Interest Payment Date and ending on the next succeeding Interest Payment Date.
 
The Interest Period for each Borrowing of Term Loans shall automatically be
reset on each Interest Payment Date.
 
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or, in either case,
an equivalent rating by any other Rating Agency.
 
“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans or other extensions of credit (including Guarantees or other
arrangements, but excluding advances to customers or suppliers in the ordinary
course of business that are, in conformity with GAAP, recorded as accounts
receivable, prepaid expenses, deposits or other similar accounting
classifications customarily used by the Borrower, on the balance sheet of the
Borrower or its Restricted Subsidiaries and endorsements for collection or
deposit arising in the ordinary course of business), advances (excluding
commission, travel and similar advances to officers and employees made
consistent with past practices), capital contributions (by means of any transfer
of cash or other property to others or any payment for property or services for
the account or use of others), purchases or other acquisitions for consideration
of Indebtedness, Equity Interests or other securities, together with all items
that are or would be classified as investments on a balance sheet prepared in
accordance with GAAP.  If the Borrower or any Restricted Subsidiary of the
Borrower sells or otherwise disposes of any Equity Interests of any direct or
indirect Restricted Subsidiary of the Borrower such that, after giving effect to
any such sale or disposition, such Person is no longer a Restricted Subsidiary
of the Borrower, the Borrower shall be deemed to have made an Investment on the
date of any such sale or disposition equal to the fair market value of the
Investment in such Restricted Subsidiary not sold or disposed of in an amount
determined as provided in Section 5.10(d).  The acquisition by the Borrower or
any Restricted Subsidiary of the Borrower of a Person that holds as its
principal assets Investments in a third Person shall be deemed to be an
Investment by the Borrower or such Restricted Subsidiary in such third Person in
an amount equal to the fair market value of the Investment held by the acquired
Person in such third Person in an amount determined as provided in Section
5.10(d).
 
 
19

--------------------------------------------------------------------------------

 
 
“Joint Venture” means any corporation, partnership, limited liability company,
joint venture or other similar legal arrangement (whether created by contract or
conducted through a separate legal entity) now or hereafter formed by the
Borrower or any of its Subsidiaries with another Person that is not the Borrower
or any Subsidiary in order to conduct a common venture or enterprise with such
Person.
 
“Judgment Currency” has the meaning assigned to such term in Section 8.14(b).
 
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
 
“Lender Parent” means, with respect to any Lender, each Person in respect of
which such Lender is, directly or indirectly, a subsidiary.
 
“Lender Party” means the Agent or any Lender.
 
“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to an Assignment and Acceptance, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance.
 
“Lending Office” means, with respect to any Lender, the office of such Lender
specified as its “Lending Office” in its Administrative Questionnaire or in the
Assignment and Acceptance pursuant to which it became a Lender, or such other
office of such Lender as such Lender may from time to time specify to the
Borrower and the Agent.
 
“LIBOR Rate” means, for any Interest Period for each Term Loan comprising part
of the same Borrowing, the rate fixed by the ICE Benchmark Administration
Limited (“ICE”) for United States Dollar deposits in the London interbank market
(or such other entity assuming the responsibility of ICE in calculating the
LIBOR Rate in the event that ICE no longer fixes such rate), as such rate
appears: (i) on the Reuters Monitor Money Rates Service page LIBOR01 (or a
successor page on such service) or (ii) if such rate is not available, on such
other information system that provides such information, in each case at
approximately 11:00 A.M. (London time) one Business Day prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period, divided by (b) one minus the LIBOR
Rate Reserve Percentage.  In the event that the rate described in clause (a) of
the preceding sentence is not so available at such time for any reason, then the
rate for purposes of clause (a) of the preceding sentence for such Interest
Period shall be the rate per annum at which deposits in dollars are offered to
the Agent in the London interbank market at approximately 11:00 A.M. (London
time) one (1) Business Day before the first day of such Interest Period in an
amount approximately equal to the principal amount of the Term Loan to which
such Interest Period is to apply and for a period of time comparable to such
Interest Period.  If the Agent does not furnish a timely rate quotation for
purposes of the immediately preceding sentence, the provisions of Section
2.09(a) shall apply.  Notwithstanding the foregoing, if the rate for the
purposes of clause (a) of the first sentence of this definition shall be below
zero, such rate will be deemed to be zero.
 
 
20

--------------------------------------------------------------------------------

 
 
“LIBOR Rate Loan” means any Term Loan that bears interest at the Adjusted LIBOR
Rate.
 
“LIBOR Rate Reserve Percentage” means, for any Interest Period for all Term
Loans comprising part of the same Borrowing, the reserve percentage applicable
two Business Days before the first day of such Interest Period under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (as such term is defined in Regulation D of the Board of Governors
of the Federal Reserve System, as in effect from time to time) (or with respect
to any other category of liabilities that includes deposits by reference to
which the interest rate on Term Loans is determined) having a term comparable to
such Interest Period.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.
 
“List of Lenders” means the list of Initial Lenders attached to the Fee Letter.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, assets or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of the Borrower to perform its
obligations, when such obligations are required to be performed, under this
Agreement or any of the Notes or (c) the validity or enforceability of this
Agreement or any of the Notes or the rights or remedies of the Agent or the
Lenders hereunder or thereunder.
 
“Material Contract” means (a) any contract or other agreement, written or oral,
of the Borrower or any of its Subsidiaries representing at least 7.5% of the
total expected consolidated revenues of the Borrower and its Subsidiaries for
the current fiscal year and (b) any other contract, agreement, permit or
license, written or oral, of the Borrower or any of its Subsidiaries as to which
the breach, nonperformance, cancellation or failure to renew in accordance with
the terms thereof by any party thereto, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
“Material Non-Public Information” means information which is (a) not publicly
available, (b) material with respect to the Borrower and its Subsidiaries or
their respective securities for purposes of United States federal and state
securities laws and (c) not of a type that would be publicly disclosed in
connection with any issuance by the Borrower or any of its Subsidiaries of debt
or equity securities issued pursuant to a public offering, a Rule 144A offering
or other private placement where assisted by a placement agent.
 
 
21

--------------------------------------------------------------------------------

 
 
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
 
“Maturity Date” means, with respect to the Initial Term Loan Facility or any
Incremental Term Loans, the Initial Term Loan Maturity Date, as the case may be;
provided, that the reference to Maturity Date with respect to any New Term Loans
shall be the final maturity date as specified in the applicable Incremental
Amendment.
 
“Maximum Incremental Amount” means, at any date of determination, (a)(i)
$100,000,000 minus (ii) the sum of (A) the aggregate principal amount of
Incremental Term Loans made pursuant to Section 2.05(d) prior to such date plus
(B) the aggregate principal amount of New Term Loans made pursuant to Section
2.05(e) prior to such date.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
 
“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
 
“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, without duplication, however:
 
(1)           any gain (or loss), together with any related provision for taxes
on such gain (or loss), realized in connection with:  (a) any asset sale outside
the ordinary course of business; or (b) the disposition of any securities by
such Person or any of its Restricted Subsidiaries or the extinguishment of any
Indebtedness of such Person or any of its Restricted Subsidiaries;
 
(2)           any non-cash restructuring charges or reserves (which shall
include retention, severance, systems establishment cost, excess pension
charges, contract termination costs, including future lease commitments, costs
related to start up, closure, relocation or consolidation of facilities, costs
to relocate employees, consulting fees, one time information technology costs,
one time branding costs and losses on the sale of assets and from closures);
 
(3)           any extraordinary, non-recurring or unusual gain (or loss),
expense or charge, together with any related provision for taxes on such gain
(or loss), expense or charge including (a) acquisition-related pension or
employee benefit expenses and (b) fees and expenses related to equity and debt
issuances, acquisitions or Permitted Investments;
 
(4)           any net income or loss attributable to discontinued operations
(including, without limitation, operations disposed of during such period);
 
(5)           any gain (or loss), together with any related provision for taxes
on such gain (or loss), attributable to the early repurchase, extinguishment or
conversion of Indebtedness, hedging obligations or other derivative instruments
(including any premiums paid) and the write-off of any issuance costs incurred
by such Person in connection with the refinancing or repayment of any
Indebtedness;
 
 
22

--------------------------------------------------------------------------------

 
 
(6)           any after-tax effect of income (or loss) from the early
extinguishment or conversion of Indebtedness or Hedging Obligations or other
derivative instruments;
 
(7)           any non-cash charge, expense or other impact or adjustment
attributable to application of the purchase method of accounting (including the
total amount of depreciation and amortization, cost of sales or other non-cash
expense resulting from the write-up of assets to the extent resulting from such
purchase accounting adjustments);
 
(8)           any non-cash asset impairment charge, including with respect to
goodwill or other intangible assets and equity method investments and any
write-ups, write-downs or write-offs of assets (including intangible assets,
goodwill and deferred financing costs but excluding accounts receivable);
 
(9)           any non-cash compensation expense realized for grants of
performance shares, stock options or other rights to officers, directors and
employees of such Person, provided, that such shares, options or other rights
can be redeemed at the option of the holder only for Capital Stock of the
Borrower (other than Disqualified Stock);
 
(10)         any non-cash gains or losses, together with any related provision
for taxes on such gains or losses, related to retirement benefit plans of such
Person and any non-cash employee-related benefit expenses;
 
(11)         accruals and reserves that are established within 12 months after
June 14, 2013 that are established as a result of the Acquisition in accordance
with GAAP, or changes as a result of adoption or modification of accounting
policies;
 
(12)         any unrealized foreign currency translation or transaction gains or
losses in respect of Indebtedness or other obligations of any Person denominated
in a currency other than the functional currency of such Person;
 
(13)         the non-cash portion of “straight-line” rent expense; and
 
(14)         non-cash charges for deferred tax asset allowances.
 
In addition, to the extent not already included in the Net Income of such Person
and its Restricted Subsidiaries, notwithstanding anything to the contrary in the
foregoing, Net Income shall include the amount of proceeds received from
business interruption insurance and reimbursements of any expenses and charges
that are covered by indemnification or other reimbursement provisions in
connection with any acquisition, Investment or any sale, conveyance, transfer or
other disposition of assets permitted under this Agreement.
 
“Net Proceeds” means the aggregate cash proceeds received by the Borrower or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received in respect of or upon the sale or other
disposition of any Designated Non-Cash Consideration received in any Asset Sale
and any cash payments received by way of deferred payment of principal pursuant
to a note or installment receivable or otherwise, but only as and when received,
but excluding the assumption by the acquiring person of Indebtedness relating to
the disposed assets or other consideration received in any other non-cash form),
net of: (i) the direct costs relating to such Asset Sale and the sale or
disposition of such Designated Non-Cash Consideration (including, without
limitation, legal, accounting and investment banking fees, and brokerage and
sales commissions), and any relocation expenses incurred as a result thereof;
(ii) taxes paid or payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements related
solely to such disposition); (iii) amounts required to be applied to the
repayment of principal, premium (if any) and interest on Indebtedness secured by
a Lien on the asset or assets that were the subject of such Asset Sale; (iv)
distributions and other payments required to be made to non-controlling interest
holders in Subsidiaries or Joint Ventures as a result of such Asset Sale; (v)
the amount of any purchase price or similar adjustment claimed, owed or
otherwise paid or payable by the Borrower or a Restricted Subsidiary in respect
to such Asset Sale; and (vi) the amount of any liability or obligations in
respect of appropriate amounts to be provided by the Borrower or any Restricted
Subsidiary of the Borrower, as the case may be, as a reserve required in
accordance with GAAP against any liabilities associated with such Asset Sale and
retained by the Borrower or any Restricted Subsidiary of the Borrower, as the
case may be, after such Asset Sale, including, without limitation, pension and
other post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale, all as reflected in an Officers’ Certificate delivered to the
Agent, (however, the amount of any subsequent reduction of such reserve (other
than in connection with a payment of any such obligation or liability)  shall be
deemed Net Proceeds on the date of  such reduction).
 
 
23

--------------------------------------------------------------------------------

 
 
“New Commitment” means, for each Lender, any commitment to make New Term Loans
provided by such Lender pursuant to Section 2.05(e) in such amount as agreed by
such Lender.
 
“New Term Loan Facility” means any Term Loan Facility provided by a Lender
(including any New Term Loan Lender) pursuant to Section 2.05(e)).
 
“New Term Loan Lender” has the meaning specified in Section 2.05(e)(i).
 
“New Term Loan” has the meaning specified in Section 2.05(e)(i).
 
“Non-Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 8.01, and that has been consented to by
the Required Lenders.
 
“Note” means a promissory note of the Borrower payable to any Lender, in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Term Loans made
by such Lender.
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.
 
“Officer” means the President, the Chief Executive Officer, any Executive Vice
President, any Senior Vice President, any Vice President, the Chief Financial
Officer, the Treasurer or the Secretary of the Borrower.
 
“Officers’ Certificate” means a certificate signed by two officers of the
Borrower, one of whom must be the principal executive officer, the principal
financial officer or the principal accounting officer of the Borrower.
 
“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Required Lenders, that meets the requirements of this
Agreement.
 
“Other Taxes” has the meaning specified in Section 2.11(b).
 
 
24

--------------------------------------------------------------------------------

 
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
 
“Payment Blockage Period” has the meaning specified in Section 9.05.
 
“Payment Default” has the meaning specified in Section 9.05.
 
“Payment of the Term Loans” has the meaning specified in Section 9.05.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.
 
“Permitted Business” means any business conducted or proposed to be conducted by
the Borrower and its Restricted Subsidiaries on the date of this Agreement and
other businesses reasonably related or ancillary thereto.
 
“Permitted Debt” has the meaning specified in Section 5.09.
 
“Permitted Investments” means:
 
(1)           any Investment in the Borrower or in a Restricted Subsidiary
(including, without limitation, Guarantees of Obligations with respect to any
Credit Facilities);
 
(2)           any Investment in Cash Equivalents;
 
(3)           any Investment by the Borrower or any Restricted Subsidiary of the
Borrower in a Person, if as a result of such Investment:
 
(a)           such Person becomes a Restricted Subsidiary; or
 
(b)           such Person is merged, consolidated or amalgamated with or into,
or transfers or conveys substantially all of its assets to, or is liquidated
into, the Borrower or a Restricted Subsidiary;
 
(4)           any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with Section 5.11;
 
(5)           Investments acquired solely in exchange for the issuance of Equity
Interests (other than Disqualified Stock) of the Borrower;
 
(6)           Hedging Obligations that are incurred for the purpose of
protecting the Borrower or its Restricted Subsidiaries against fluctuations in
interest rates, commodity prices or foreign currency exchange rates, and not for
speculative purposes, and that do not increase the Indebtedness of the obligor
outstanding at any time other than as a result of fluctuations in interest
rates, commodity prices or foreign currency exchange rates or by reason of fees,
indemnities and compensation payable thereunder;
 
(7)           loans and advances to directors, employees and officers of the
Borrower and the Restricted Subsidiaries (i) in the ordinary course of business
(including payroll, travel and entertainment related advances) (other than any
loans or advances to any director or executive officer (or equivalent thereof)
that would be in violation of Section 402 of the Sarbanes Oxley Act) and (ii) to
purchase Equity Interests of the Borrower, in each case, not in excess of $2.5
million at any one time outstanding;
 
 
25

--------------------------------------------------------------------------------

 
 
(8)           receivables owing to the Borrower or any Restricted Subsidiary if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided, however, that
such trade terms may include such concessionary trade terms as the Borrower or
any such Restricted Subsidiary deems reasonable under the circumstances;
 
(9)           Investments in securities of trade creditors or customers received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers;
 
(10)         Investments made by the Borrower or a Restricted Subsidiary for
consideration consisting only of Equity Interests of the Borrower or any of its
Subsidiaries;
 
(11)         Investments existing on the Second Priority Notes Issue Date;
 
(12)         repurchases of, or other Investments in, the Second Priority Notes;
 
(13)         advances, deposits and prepayments for purchases of any assets,
including any Equity Interests;
 
(14)         other Investments (including Investments in Unrestricted
Subsidiaries) having an aggregate fair market value (measured on the date each
such Investment was made and without giving effect to subsequent changes in
value), when taken together with all other Investments made pursuant to this
clause (14) since the Second Priority Notes Issue Date, that are at the time
outstanding, not to exceed the greater of (x) $100.0 million and (y) 6.75% of
the Consolidated Total Assets of the Borrower;
 
(15)         Investments in Permitted Joint Ventures and /or a Permitted
Business having an aggregate fair market value, taken together with all
Investments made pursuant to this clause (15), that are at the time outstanding,
not to exceed the greater of (x) $50.0 million and (y) 3.25% of the Consolidated
Total Assets of the Borrower;
 
(16)         Investments in Excluded Subsidiaries, provided such Investment is a
non-cash Investment in the form of a contribution of real estate assets or
rights or ownership in or of real property from the Borrower or a Restricted
Subsidiary to an Excluded Subsidiary;
 
(17)         stock, obligations or securities received in satisfaction of
judgments; and
 
(18)         any Investment in securities having an Investment Grade Rating.
 
“Permitted Joint Venture” means any Person which is not a Subsidiary and is,
directly or indirectly, through its Subsidiaries or otherwise, engaged
principally in a Permitted Business, and a portion of the Equity Interests of
which is owned by the Borrower or its Restricted Subsidiaries, on the one hand,
and one or more Persons other than the Borrower or any Affiliate of the
Borrower, on the other hand.
 
 
26

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means:
 
(1)           Liens on the assets of the Borrower and any Restricted Subsidiary
securing any Senior Indebtedness;
 
(2)           Liens in favor of the Borrower or any Restricted Subsidiary;
 
(3)           Liens on property of a Person existing at the time such Person is
merged with or into or consolidated with the Borrower or any Restricted
Subsidiary of the Borrower (or any Lien on the proceeds from any sale,
liquidation or other disposition of such property); provided that such Liens
were in existence prior to the contemplation of such merger or consolidation and
do not extend to any assets other than those of the Person merged into or
consolidated with the Borrower or the Restricted Subsidiary;
 
(4)           Liens on property existing at the time of acquisition thereof by
the Borrower or any Restricted Subsidiary of the Borrower (or any Lien on the
proceeds from any sale, liquidation or other disposition of such property),
provided that such Liens were in existence prior to the contemplation of such
acquisition and do not extend to any property other than the property so
acquired by the Borrower or the Restricted Subsidiary;
 
(5)           Liens existing on the Second Priority Notes Issue Date;
 
(6)           Liens to secure Indebtedness (including Capital Lease Obligations)
permitted by clause (4) of Section 5.09(b) covering only the assets acquired
with such Indebtedness (or any Lien on the proceeds from any sale, liquidation
or other disposition of such assets);
 
(7)           Liens securing reimbursement obligations with respect to
commercial letters of credit which encumber documents and other assets relating
to such letters of credit and products and proceeds thereof;
 
(8)           Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Borrower or
any Restricted Subsidiary, including rights of offset and setoff;
 
(9)           bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more of
accounts maintained by the Borrower or any Restricted Subsidiary, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements;
 
(10)         Liens securing Hedging Obligations entered into for bona fide
hedging purposes of the Borrower or any Restricted Subsidiary not for the
purpose of speculation;
 
(11)         other Liens with respect to obligations that do not in the
aggregate exceed $30.0 million at any time outstanding;
 
(12)         Liens on assets or the Capital Stock of Foreign Subsidiaries
securing Indebtedness of Foreign Subsidiaries incurred in accordance with clause
(13) of Section 5.09(b);
 
 
27

--------------------------------------------------------------------------------

 
 
(13)         Liens to secure the performance of statutory obligations, surety or
appeal bonds, performance bonds or other obligations of a like nature incurred
in the ordinary course of business;
 
(14)         Liens for taxes, assessments or governmental charges or claims that
are not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided, that, any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;
 
(15)         Liens securing Permitted Refinancing Indebtedness incurred to
refinance Indebtedness that was previously so secured, and permitted to be
secured under this Agreement; provided that any such Lien is limited to all or
part of the same property or assets (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which the original Lien arose, could secure) the
Indebtedness being refinanced or is in respect of property that is or could be
the security for or subject to a Permitted Lien hereunder;
 
(16)         attachment or judgment Liens not giving rise to a Default or an
Event of Default;
 
(17)         Liens on the Capital Stock of Unrestricted Subsidiaries securing
Indebtedness of such Unrestricted Subsidiaries;
 
(18)         pledges or deposits under workmen’s compensation laws, unemployment
insurance laws or similar legislation, or good faith deposits in connection with
bids, tenders, contracts (other than for the payment of Indebtedness) or leases
to which the Borrower or any Restricted Subsidiary is a party, or deposits to
secure public or statutory obligations of the Borrower or any Restricted
Subsidiary or deposits or cash or Government Securities to secure surety or
appeal bonds to which the Borrower or any Restricted Subsidiary is a party, or
deposits as security for contested taxes or import or customs duties or for the
payment of rent, in each case incurred in the ordinary course of business;
 
(19)         Liens imposed by law, including carriers’, warehousemen’s and
mechanics’ Liens, in each case for sums not yet due or being contested in good
faith by appropriate proceedings if a reserve or other appropriate provisions,
if any, as shall be required by GAAP shall have been made in respect thereof;
 
(20)         encumbrances, easements or reservations of, or rights of others
for, licenses, rights of way, sewers, electric lines, telegraph and telephone
lines and other similar purposes, or zoning or other restrictions as to the use
of real properties or liens incidental to the conduct of the business of the
Borrower or a Restricted Subsidiary or to the ownership of its properties which
do not in the aggregate materially adversely affect the value of said properties
or materially impair their use in the operation of the business of the Borrower
or such Restricted Subsidiary;
 
(21)         leases and subleases of real property which do not materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Restricted Subsidiaries; and
 
(22)         Liens on accounts receivable, Securitization Assets and related
assets incurred in connection with a Qualified Securitization Facility.
 
“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of the Borrower or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided that:
 
 
28

--------------------------------------------------------------------------------

 
 
(1)           the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so extended, refinanced,
renewed, replaced, defeased or refunded (plus all accrued interest thereon and
the amount of any reasonably determined premium necessary to accomplish such
refinancing and such reasonable expenses, fees and defeasance costs incurred in
connection therewith);
 
(2)           (a) if the Stated Maturity of the Indebtedness being refinanced is
earlier than the then latest Stated Maturity of the Term Loans, the Permitted
Refinancing Indebtedness has a Stated Maturity no earlier than the Stated
Maturity of the Indebtedness being refinanced or (b) if the Stated Maturity of
the Indebtedness being refinanced is later than the then latest Stated Maturity
of the Term Loans, the Permitted Refinancing Indebtedness has a Stated Maturity
at least 91 days later than the Stated Maturity of the Term Loans;
 
(3)           if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is a Subordinated Obligation, such Permitted Refinancing
Indebtedness is subordinated in right of payment to the Term Loans on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded;
 
(4)           if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is unsecured, such Permitted Refinancing Indebtedness must
be unsecured;
 
(5)           such Indebtedness is incurred either by the Borrower or by the
Restricted Subsidiary who is the obligor on the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; and
 
(6)           such Permitted Refinancing Indebtedness has a Weighted Average
Life to Maturity at the time such Indebtedness is incurred is not less than the
shorter of (x) the remaining Weighted Average Life to Maturity of the
Indebtedness being extended, refinanced, renewed, replaced, defeased or refunded
and (y) the Weighted Average Life to Maturity that would result if all payments
of principal on the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded that were due on or after the date that is one year
following the Maturity Date were instead due on such date.
 
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.
 
“Plan” shall mean, at any particular time, any employee benefit plan which is
covered by Title IV of ERISA and in respect of which the Borrower, a Subsidiary
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
 
“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any insolvency
proceeding, whether or not allowed or allowable as a claim in any such
insolvency proceeding.
 
 
29

--------------------------------------------------------------------------------

 
 
“Preferred Stock” means, as applied to the Capital Stock of any corporation,
Capital Stock of any class or classes (however designated) that is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over shares
of Capital Stock of any other class of such Person.
 
“Properties” has the meaning specified in Section 4.01(r)(i).
 
“Pro Rata Share” means, with respect to any Lender at any time, a fraction
(expressed as a percentage), the numerator of which shall be such Lender’s
outstanding Term Loans at such time (or if there shall exist any undrawn
Commitment of such Lender at such time, the sum of (x) the aggregate principal
amount of such Lender’s Term Loans outstanding at such time and (y) such
Lender’s undrawn Commitments that have not been terminated), and the denominator
of which shall be the aggregate principal amount of all the Term Loans of all of
the Lenders outstanding at such time (or if there shall exist any undrawn
Commitments of the Lenders at such time, the sum of (x) the aggregate principal
amount of all Lenders’ Term Loans outstanding at such time and (y) the aggregate
undrawn Commitments of all of the Lenders that have not been terminated);
provided that in the case of Section 2.15 when a Defaulting Lender shall exist,
“Pro Rata Share” shall mean the percentage of the aggregate Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.
 
“Qualified Securitization Facility” means any Securitization Facility
constituting a securitization financing facility that meets the following
conditions: (i) the board of directors of the Borrower shall have determined in
good faith that such Securitization Facility is in the aggregate economically
fair and reasonable to the Borrower and (ii) all sales and/or contributions of
Securitization Assets and related assets to the applicable Securitization
Subsidiary are made at fair market value (as determined in good faith by the
Borrower).
 
“Register” has the meaning specified in Section 8.07(d).
 
“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.
 
“Replacement Assets” means (1) non-current tangible assets that will be used or
useful in a Permitted Business or (2) substantially all the assets of a
Permitted Business or a majority of the Voting Stock of any Person engaged in a
Permitted Business that will become on the date of acquisition thereof a
Restricted Subsidiary.
 
“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under PBGC Reg. §4043.
 
“Representative” means (a) the indenture trustee or other trustee, agent or
representative for any Senior Indebtedness or (b) with respect to any Senior
Indebtedness that does not have any such trustee, agent or other representative,
(i) in the case of such Senior Indebtedness issued pursuant to an agreement
providing for voting arrangements as among the holders or owners of such Senior
Indebtedness, any holder or owner of such Senior Indebtedness acting with the
consent of the required Persons necessary to bind such holders or owners of such
Senior Indebtedness and (ii) in the case of all other such Senior Indebtedness,
the holder or owner of such Senior Indebtedness.
 
“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Term Loans under such Class and (ii) the aggregate unused Commitments under such
Class; provided that, the unused Commitments of, and the portion of the Term
Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Class Lenders.
 
 
30

--------------------------------------------------------------------------------

 
 
“Required Lenders” means at any time Lenders holding more than 50% of the
aggregate outstanding Term Loans at such time (or if any portion of the
Commitments are undrawn, Lenders holding more than 50% of the sum of the
aggregate outstanding Term Loans and aggregate undrawn Commitments); provided,
however, that to the extent any Lender is a Defaulting Lender, such Defaulting
Lender and all of its Term Loans and Commitments, as applicable, shall be
excluded for purposes of determining Required Lenders.
 
“Requirement of Law” means, with respect to any Person, collectively, the common
law and all federal, state, local, foreign, multinational or international laws,
statutes, codes, treaties, standards, rules and regulations, guidelines,
ordinances, orders, judgments, writs, injunctions, decrees (including
administrative or judicial precedents or authorities) and the interpretation or
administration thereof by, and other determinations, directives, requirements or
requests of any Governmental Authority, in each case whether or not having the
force of law and that are applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.
 
“Rescission Offer” means a rescission offer or offers to be launched by the
Borrower under which the Borrower will offer (using cash and/or Capital Stock)
to (a) rescind and repurchase the units (consisting, in part, of Capital Stock
of the Borrower), including any unrealized losses with respect to such units,
sold to or issued to Persons in the GenCorp Stock Fund of the GenCorp Savings
Plan who may have been deemed to have purchased such units that were “sold” in
violation of Section 5 of the Securities Act, or any similar state laws, (b)
make payments to Persons who sold such units at a loss or who have unrealized
losses with respect to such units and (c) pay interest to affected Persons;
provided that the Rescission Offer shall not include the rescission of units
purchased by participants after the effective date of the Borrower’s
registration statement on Form S-8 dated June 30, 2008.
 
“Restricted Investment” means an Investment other than a Permitted Investment.
 
“Restricted Payments” has the meaning specified in Section 5.10.
 
“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.
 
“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.
 
 “Sale and Leaseback Transaction” means, with respect to any Person, any
transaction involving any of the assets or properties of such Person whether now
owned or hereafter acquired, whereby such Person sells or transfers such assets
or properties and then or thereafter leases such assets or properties or any
part thereof or any other assets or properties which such Person intends to use
for substantially the same purpose or purposes as the assets or properties sold
or transferred.
 
“Sanctioned Entity” shall mean (a) a country or a government of a country, (b)
an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.
 
“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.
 
 
31

--------------------------------------------------------------------------------

 
 
“Second Priority Liens” means all Liens securing the Second Priority
Obligations.
 
“Second Priority Notes” means the Borrower’s 7.125% Second-Priority Senior
Secured Notes due 2021 issued pursuant to the Second Priority Notes Indenture,
whether prior to or following the date of this Agreement.
 
“Second Priority Notes Indenture” means that certain indenture, dated as of
January 28, 2013 (as amended, supplemented or otherwise modified from time to
time), among the Borrower, the subsidiary guarantors party thereto, and U.S.
Bank National Association, as trustee and collateral agent.
 
“Second Priority Notes Issue Date” means January 28, 2013.
 
“Second Priority Notes Trustee” means U.S. Bank National Association or any
successor trustee appointed under the Second Priority Notes Indenture.
 
“Second Priority Obligations” means the Indebtedness incurred and Obligations
under the Second Priority Notes Indenture, any Indebtedness incurred in
connection with a permitted refinancing of the Second Priority Notes that is
secured by a second-priority lien on the assets of the Borrower and the
guarantors thereunder and any Obligations under any Indebtedness permitted to be
incurred under the Second Priority Notes Indenture that qualifies as “Permitted
Additional Pari Passu Obligations” as such term is defined in the Second
Priority Notes Indenture.
 
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder.
 
“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment and any other assets related thereto subject
to a Qualified Securitization Facility and the proceeds thereof.
 
“Securitization Facility” means any of one or more receivables or securitization
financing facilities as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the Obligations of which are
non-recourse (except for customary representations, warranties, covenants and
indemnities made in connection with such facilities) to the Borrower or any of
its Restricted Subsidiaries (other than a Securitization Subsidiary) pursuant to
which the Borrower or any of its Restricted Subsidiaries sells or grants a
security interest in its accounts receivable or Securitization Assets or assets
related thereto to either (a) a Person that is not a Restricted Subsidiary or
(b) a Securitization Subsidiary that in turn sells its accounts receivable to a
Person that is not a Restricted Subsidiary.
 
“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Qualified Securitization Facilities and
other activities reasonably related thereto.
 
“Senior Indebtedness” means the principal of, premium, if any, and interest on,
and fees, costs, enforcement expenses, collateral protection expenses and other
reimbursement or indemnity obligations in respect of, and any other payments due
pursuant to, any Indebtedness of the Borrower, whether outstanding on the date
hereof or incurred or created thereafter, unless, in the case of any particular
Indebtedness, the instrument creating or evidencing the same expressly provides
that such Indebtedness shall not be senior in right of payment to the Term
Loans.  Senior Indebtedness does not include:
 
 
32

--------------------------------------------------------------------------------

 
 
(1)           Indebtedness or other obligations owed to any of the Borrower’s
Subsidiaries or Affiliates;
 
(2)           trade account payables or any other obligation of the Borrower to
trade accounts created or assumed by the Borrower incurred in the ordinary
course of business (including guarantees thereof or instruments evidencing such
liabilities);
 
(3)           any liabilities for federal, state, local or other taxes owed or
owing by the Borrower or any of its Subsidiaries;
 
(4)           the Borrower’s obligations under the Existing Subordinated
Debentures; and
 
(5)           Subordinated Obligations.
 
“Significant Subsidiary” means any Subsidiary that would constitute a
“significant subsidiary” within the meaning of Article 1 of Regulation S-X under
the Exchange Act.
 
“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.
 
“Specified Legal Claims” means (a) claims arising from environmental and
litigation matters described in the Borrower’s Annual Reports on Form 10−K or
Quarterly Reports on Form 10−Q and (b) Esten Morgan, Shawn Morgan v. Aerojet
General Corporation, Arden−Cordova Water Services, Cordova Chemical Company,
McDonnell Douglas Corporation and Southern California Water Company, California
Superior Court, Sacramento.
 
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.
 
“Subordinated Obligation” means the Existing Subordinated Debentures and any
Indebtedness of the Borrower or a Restricted Subsidiary (whether outstanding on
the Effective Date or thereafter incurred) which is expressly subordinated by
its terms in right of payment to the Term Loans.
 
“Subsidiary” means, with respect to any specified Person:
 
(1)           any corporation, association or other business entity of which
more than 50% of the total voting power of shares of Capital Stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and
 
(2)           any partnership (a) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or (b)
the only general partners of which are such Person or one or more Subsidiaries
of such Person (or any combination thereof).
 
“Taxes” has the meaning specified in Section 2.11(a).
 
“Term Loan” means any Initial Term Loan, Incremental Term Loan or New Term Loan,
as the context may require.
 
 
33

--------------------------------------------------------------------------------

 
 
“Term Loan Facility” means the Initial Term Loan Facility and any New Term Loan
Facility.
 
“Trading with the Enemy Act” has the meaning specified in Section 4.01(o).
 
“Transactions” shall mean the closing of this Agreement and the consummation of
the other transactions contemplated hereby to occur in connection with such
closing (including, without limitation, the borrowing of the Term Loans and the
payment of fees and expenses in connection with all of the foregoing).
 
“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, deposit
accounts, overdraft, credit or debit cards, stored value cards, purchase cards
(including so called “procurement cards” or “P-cards”), funds transfer,
automated clearinghouse, zero balance accounts, returned check concentration,
controlled disbursement, lockbox, account reconciliation and reporting and trade
finance services and other similar services.
 
“U.S.” means the United States of America.
 
“Uniform Commercial Code” means the New York Uniform Commercial Code, as in
effect from time to time.
 
“Unrestricted Subsidiary” means (i) Easton Development Company, LLC and (ii) any
Subsidiary of the Borrower that is designated by the Board of Directors as an
Unrestricted Subsidiary pursuant to a resolution of the Board of Directors in
compliance with Section 5.16, and any Subsidiary of such Subsidiary.
 
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (2) the then outstanding principal amount of such
Indebtedness.
 
“Withholding Agent” means the Borrower and the Agent.
 
SECTION 1.02.     Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
 
SECTION 1.03.     Accounting Terms.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of any provision
hereof, or if the Agent notifies the Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose, regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until the earlier of (i) such notice shall have been withdrawn or (ii) such
provision shall have been amended in accordance herewith.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities the Borrower or any Subsidiary at
“fair value”, as defined therein.
 
 
34

--------------------------------------------------------------------------------

 
 
SECTION 1.04.     Terms Generally.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) references to
any statute or regulatory provision shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such statute or regulatory provision.
 
SECTION 1.05.     Pro Forma Calculation.
 
For purposes of calculating the Consolidated First Priority Leverage Ratio and
the Consolidated Secured Leverage Ratio:
 
(1)           acquisitions and dispositions of business entities or property and
assets constituting a division or line of business of any Person that have been
made by the specified Person or any of its Restricted Subsidiaries, including
through mergers or consolidations and including any related financing
transactions, during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date shall be given pro
forma effect as if they had occurred on the first day of the four-quarter
reference period and Consolidated Cash Flow for such reference period shall be
calculated on a pro forma basis in accordance with Regulation S-X under the
Exchange Act and as otherwise permitted in accordance with the definition of
“Consolidated Cash Flow”; and
 
(2)           in the event that such Person or any Restricted Subsidiary incurs,
assumes, guarantees, redeems, repays, retires or extinguishes any Indebtedness
(other than Indebtedness incurred or repaid under any revolving credit facility
in the ordinary course of business) or issues, redeems, repays or retires
Preferred Stock, in each case, subsequent to such reference period and on or
prior to the Calculation Date, then the Consolidated First Priority Leverage
Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee, redemption, repayment, retirement or extinguishment of
Indebtedness, or such issuance, redemption, repayment or retirement of Preferred
Stock, as if they had occurred on the first day of the four-quarter reference
period.
 
 
35

--------------------------------------------------------------------------------

 
 
ARTICLE II
TERM LOANS
 
SECTION 2.01.     Term Loans.  Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make term loans to the Borrower from time
to time on any Business Day (a) on and after the Effective Date but prior to the
Commitment Termination Date, in an aggregate principal amount not to exceed such
Lender’s Initial Commitment as then in effect, (b) after the Effective Date but
prior to the Maturity Date, in an aggregate principal amount not to exceed such
Lender’s Incremental Commitment as then in effect and (c) after the Effective
Date but prior to the Maturity Date, in an aggregate principal amount not to
exceed such Lender’s New Commitment as then in effect. Each Borrowing shall be
in the aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof and shall consist of Term Loans made on the same day by the
Lenders ratably according to their respective Commitments.  Amounts repaid or
prepaid in respect of the Term Loans may not be reborrowed.
 
SECTION 2.02.     Making the Term Loans.
 
(a)           Notice of Borrowing.
 
(i)           Each Borrowing shall be made on irrevocable notice, given not
later than 12:00 P.M. (New York City time) on the second (2) Business Day prior
to the date of the proposed Borrowing, by the Borrower to the Agent, which shall
in turn give to each Lender prompt notice thereof.  Each such notice by the
Borrower of a Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed by the Borrower immediately in writing, by facsimile or an email with
an attached .pdf of the Notice of Borrowing in substantially the form of
Exhibit B hereto, specifying therein the requested date of such Borrowing and
the aggregate amount of such Borrowing.  Each Lender shall, before 2:00 P.M.
(New York City time) on the date specified in each Notice of Borrowing, make
available to the Agent at the Agent’s Account, in same day funds, such Lender’s
Pro Rata Share of such Borrowing.  After the Agent’s receipt of such funds and
upon the satisfaction or waiver of the applicable conditions set forth in
Article III, the Agent will make such funds available to the Borrower at the
Agent’s address referred to in Section 8.02.
 
(ii)           Subject to Section 2.09 and so long as no Event of Default shall
have occurred and then be continuing, the Borrower shall have the option to
convert, on any Business Day, all or any part of any Base Rate Loan to a LIBOR
Rate Loan. The Borrower shall deliver a conversion notice in the form attached
as Exhibit E hereto to the Agent no later than 12:00 P.M. (New York City time)
at least two Business Days in advance of the proposed date of conversion. Except
as otherwise provided herein, a conversion notice for conversion to any LIBOR
Rate Loans (or telephonic notice in lieu thereof) shall be irrevocable, and the
Borrower shall be bound to effect a conversion in accordance therewith. The
Agent shall give each Lender prompt notice of any such proposed conversion
affecting any of its Loans.
 
(b)           Agent’s Right to Reimbursement with Interest.  Unless the Agent
shall have received notice from a Lender prior to the time of any Borrowing that
such Lender will not make available to the Agent such Lender’s Pro Rata Share of
such Borrowing, the Agent may assume that such Lender has made such Pro Rata
Share available to the Agent on the date of such Borrowing in accordance with
Section 2.02(a) and the Agent may, in reliance upon such assumption, but shall
be under no obligation to, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such Pro Rata Share available to the Agent, such Lender agrees to repay to
the Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available by the Agent
to the Borrower until the date such amount is repaid to the Agent, at the
Federal Funds Rate.  If such Lender shall repay to the Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Term Loan as part
of such Borrowing for purposes of this Agreement.
 
 
36

--------------------------------------------------------------------------------

 
 
(c)           Each Lender Individually Responsible.  The failure of any Lender
to make the Term Loan to be made by it as part of any Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its Term
Loan on the date of such Borrowing, but no Lender shall be responsible for the
failure of any other Lender to make the Term Loan to be made by such other
Lender on the date of any Borrowing. Nothing herein shall be deemed to prejudice
any rights which the Agent or the Borrower may have against any Lender as a
result of a default hereunder by such Lender.
 
SECTION 2.03.     [Intentionally Omitted].
 
SECTION 2.04.     Agent Fees.  The Borrower shall pay to the Agent for its own
account the fees specified in the Administrative Agent Fee Letter.
 
SECTION 2.05.     Termination, Reduction and Increase of Commitments.
 
(a)           Mandatory Termination. Unless previously terminated, the
Commitments under a given Term Loan Facility shall be reduced on each date on
which Term Loans under such Term Loan Facility are incurred (after giving effect
to the making of Term Loans on such date) by an amount equal to the aggregate
principal amount of Term Loans made on such date.  Unless previously terminated,
the Initial Commitments shall terminate in full on the Commitment Termination
Date.
 
(b)           Optional Termination or Reduction.  The Borrower may at any time
terminate, or from time to time reduce, the then unused Commitments under any
Term Loan Facility; provided that (i) each reduction of the Commitments shall be
in an amount that is at least $5,000,000 and integral multiples of $1,000,000 in
excess thereof and (ii) any partial reduction shall apply to reduce
proportionately and permanently the Commitment of each Lender under such Term
Loan Facility.
 
(c)           Notice of Termination or Reduction.  The Borrower shall notify the
Agent of any election to terminate or reduce the Commitments of a given Term
Loan Facility under Section 2.05(b) at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the Agent
shall advise the Lenders with Commitments under such Term Loan Facility of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section 2.05(c) shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by written notice to the Agent on or
prior to the specified effective date) if such condition is not satisfied.  Any
termination or reduction of Commitments of a given Term Loan Facility shall be
permanent.  Each reduction of Commitments of a given Term Loan Facility shall be
made ratably (based upon their Pro Rata Shares) among the Lenders in accordance
with their respective Commitments under such Term Loan Facility.
 
 
37

--------------------------------------------------------------------------------

 
 
(d)           Incremental Commitments.
 
(i)           The Borrower shall have the right to request (by written notice to
the Agent), at any time after the Effective Date, that one or more Lenders
(and/or one or more other Persons which are Eligible Assignees and which will
become Lenders (each, an “Incremental Lender”)) provide an increase in any
existing Class of Commitments and/or Term Loans (except as otherwise provided in
this clause (d), which shall be on the same terms as, and become a part of, the
applicable Class of Commitments and/or Term Loans hereunder) and, subject to the
terms and conditions contained in this Agreement and in the respective
commitment agreement with such Incremental Lender, make Term Loans (“Incremental
Term Loans”) of the applicable Class pursuant thereto; it being understood and
agreed, however, that (i) no Lender shall be obligated to provide an Incremental
Commitment as a result of any such request by the Borrower, and until such time,
if any, as such Lender has agreed in its sole discretion to provide an
Incremental Commitment such Lender shall not be obligated to fund any
Incremental Term Loans; (ii) any Lender (including any Incremental Lender) may
so provide an Incremental Commitment without the consent of any other Lender;
(iii) each incurrence of Incremental Commitments pursuant to this clause (d)
shall be in a minimum aggregate amount for all Lenders which provide an
Incremental Commitment (including any Incremental Lender) of at least $5,000,000
and in integral multiples of $1,000,000 in excess thereof; (iv) the aggregate
amount of Incremental Commitments to be incurred pursuant to this clause (d) at
any time shall not exceed the Maximum Incremental Amount at such time; (v) the
up-front fees and, if applicable, any unutilized commitment fees and/or other
fees, payable to each Incremental Lender in respect of each Incremental
Commitment shall be separately agreed to by the Borrower and each such
Incremental Lender; (vi) the Incremental Term Loans shall have the same
Applicable Margin as the Class of Term Loans to which such Incremental Term
Loans are being added; (vii) the proceeds of all Incremental Term Loans to be
made pursuant to any Incremental Commitments shall be used only for the purposes
permitted by Section 2.17; (viii) Incremental Term Loans shall have the same
Maturity Date as the Class of Term Loans to which such Incremental Term Loans
are being added; (ix) all Loans subsequently incurred pursuant to such
Incremental Commitment (and all interest, fees and other amounts payable
thereon) shall be Obligations under this Agreement; (x) no Default or Event of
Default then exists or would result therefrom; (xi) all of the representations
and warranties contained herein are true and correct in all material respects at
such time (it being understood that (x) any representation and warranty that is
qualified by materiality or Material Adverse Effect shall be required to be true
and correct in all respects and (y) any representation and warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects (or all respects, as the case may be) as of such earlier
date);(xii) except as otherwise provided above, such Incremental Commitment
and/or Incremental Term Loans shall have the same terms as the Class of
Commitments and/or Term Loans to which such Incremental Commitment and/or
Incremental Term Loans are being added; (xiii) on the date of the making of such
new Incremental Term Loans, such new Incremental Term Loans shall be added to
(and constitute a part of) each borrowing of outstanding Term Loans of the same
type with the same Interest Period of the respective Class on a pro rata basis
(based on the relative sizes of the various outstanding Borrowings), so that
each Lender will participate proportionately in each then outstanding borrowing
of Term Loans of the same type with the same Interest Period of the respective
Class; (xiv) the Incremental Commitment and Incremental Term Loans must be
"fungible" for tax purposes with the Term Loan Facility to which it is added;
and (xv) the Borrower agrees to terminate in full any unutilized  Initial
Commitments, if any, prior to obtaining any Incremental Commitments. No
Incremental Commitment shall be effective until the Agent shall have received a
certificate from the Chief Financial Officer or Treasurer of the Borrower
confirming that the conditions set forth in this Section 2.05(d) have been
satisfied.
 
(ii)           Incremental Commitments shall become Commitments (or in the case
of an Incremental Commitment to be provided by an existing Lender, an increase
in such Lender’s applicable Commitment), under this Agreement pursuant to an
amendment (an “Incremental Amendment”) to this Agreement executed by the
Borrower, each Incremental Lender providing such Commitment and the Agent. The
Incremental Amendment may, without the consent of any other Lender, effect such
amendments to this Agreement as may be necessary or appropriate, in the
reasonable opinion of the Agent (acting at the written direction of Required
Lenders) and the Borrower, to effect the provisions of this Section 2.05(d). To
the extent reasonably requested by the Agent (acting at the written direction of
Required Lenders), the Agent shall have received customary legal opinions, board
resolutions, officers’ certificates and/or solvency certificates consistent with
those delivered on the Effective Date under Section 3.01 (other than changes to
such legal opinions resulting from a change in Law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Required Lenders).
 
 
38

--------------------------------------------------------------------------------

 
 
(iii)          To the extent the provisions of the preceding clause (i)(xiii)
require that Lenders making new Incremental Term Loans add such Incremental Term
Loans to the then outstanding borrowings of LIBOR Rate Loans of the respective
Class of Term Loans, it is acknowledged that the effect thereof may result in
such new Incremental Term Loans having short Interest Periods (i.e., an Interest
Period that began during an Interest Period then applicable to outstanding LIBOR
Rate Loans of the respective Class and which will end on the last day of such
Interest Period). In connection therewith, the Borrower hereby agrees to
compensate the Lenders making the new Incremental Term Loans of the respective
Class for funding LIBOR Rate Loans during an existing Interest Period on such
basis as may be agreed by the Borrower and the respective Lender or Lenders.
 
(iv)          Notwithstanding anything to the contrary set forth in this Section
2.05(d), the Borrower hereby agrees to offer the existing Lenders a right of
first refusal for a period of at least three (3) Business Days to provide any
Incremental Commitments on the same terms and conditions offered to any
potential Incremental Lender; provided that no Lender shall be obligated to
provide such Incremental Commitment.
 
(e)           New Commitments.
 
(i)           The Borrower shall have the right to request (by written notice to
the Agent), at any time after the Effective Date, that one or more Lenders
(and/or one or more other Persons which are Eligible Assignees and which will
become Lenders (each, a “New Term Loan Lender”)) add one or more new term loan
facilities to the Term Loan Facility (each, a “New Term Loan Facility”), New
Commitments to the Borrower in respect thereof and, subject to the terms and
conditions contained in this Agreement and in the respective commitment
agreement with such New Term Loan Lender, make Term Loans (“New Term Loans”)
pursuant thereto; it being understood and agreed, however, that (i) no Lender
shall be obligated to provide a New Commitment as a result of any such request
by the Borrower, and until such time, if any, as such Lender has agreed in its
sole discretion to provide a New Commitment, such Lender shall not be obligated
to fund any New Term Loans; (ii) any Lender (including any New Term Loan Lender)
may so provide a New Commitment without the consent of any other Lender; (iii)
the amount of each Class of New Commitments shall be in a minimum aggregate
amount for all Lenders which provide a New Commitment under such Class of New
Term Loans of at least $5,000,000 and in integral multiples of $1,000,000 in
excess thereof; (iv) the aggregate amount of all New Commitments provided
pursuant to this Section 2.05(e) and the aggregate principal amount of all New
Term Loans to be made pursuant thereto shall not exceed the Maximum Incremental
Amount at such time; (v) the up-front fees and, if applicable, any unutilized
commitment fees and/or other fees, payable to each New Term Loan Lender in
respect of each New Commitment shall be separately agreed to by the Borrower and
each such New Term Loan Lender; (vi) each Class of New Term Loans shall (A) have
a Maturity Date of no earlier than the Maturity Date of any Class of Term Loans
then existing, (B) have a Weighted Average Life to Maturity of no less than the
Weighted Average Life to Maturity as then in effect for any Class of Term Loans
then existing and (C) be subject to the Applicable Margins as are set forth in
the commitment agreement governing such Class of New Term Loans; (vii) the
proceeds of all New Term Loans shall be used only for the purposes permitted by
Section 2.17; (viii) each New Term Loan commitment agreement shall specifically
designate the Class or Classes of the New Commitments being provided thereunder
(which Class shall be a new Class (i.e., not the same as any other then existing
Class of Term Loans)); (ix) all New Term Loans (and all interest, fees and other
amounts payable thereon) shall be Obligations under this Agreement; (x) each
Lender (including any New Term Loan Lender) agreeing to provide a New Commitment
shall, subject to satisfaction of the relevant conditions set forth in this
Agreement and in the commitment agreement between such Lender and the Borrower,
make New Term Loans as specified in such New Term Loan commitment agreement and
such New Term Loans shall thereafter be deemed to be New Term Loans under such
Class for all purposes of this Agreement; (xi) except as otherwise set forth in
this Section 2.05(e) or otherwise as shall be reasonably satisfactory to the
Agent (acting at the written direction of Required Lenders), such New Term Loan
Facility shall have the same terms as the Initial Term Loan Facility; (xii) each
New Term Loan Facility shall share ratably in any prepayments of Term Loans
(unless such New Term Loan Facility agrees to participate on a less than pro
rata basis in any voluntary or mandatory prepayments or repayments); (xiii) no
Default or Event of Default then exists or would result therefrom; (xiv) all of
the representations and warranties contained herein are true and correct in all
material respects at such time (it being understood that (x) any representation
and warranty that is qualified by materiality or Material Adverse Effect shall
be required to be true and correct in all respects and (y) any representation
and warranty which by its terms is made as of a specified date shall be required
to be true and correct in all material respects (or all respects, as the case
may be) as of such earlier date); and (xv) the Borrower agrees to terminate in
full any unutilized Initial Commitments, if any, prior to obtaining any New
Commitments. No New Commitment shall be effective until the Agent shall have
received a certificate from the Chief Financial Officer or Treasurer of the
Borrower certifying that the conditions set forth in this Section 2.05(e) have
been satisfied.
 
 
39

--------------------------------------------------------------------------------

 
 
(ii)           New Commitments shall become Commitments under this Agreement
pursuant to an Incremental Amendment executed by the Borrower, each New Term
Loan Lender providing such New Commitment and the Agent. The Incremental
Amendment may, without the consent of any other Lender, effect such amendments
to this Agreement as may be necessary or appropriate, in the reasonable opinion
of the Agent (acting at the written direction of Required Lenders) and the
Borrower, to effect the provisions of this Section 2.05(e). To the extent
reasonably requested by the Agent (acting at the written direction of Required
Lenders), the Agent shall have received customary legal opinions, board
resolutions, officers’ certificates and/or solvency certificates consistent with
those delivered on the Effective Date under Section 3.01 (other than changes to
such legal opinions resulting from a change in Law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Required Lenders).
 
(iii)          Notwithstanding anything to the contrary contained above in this
Section 2.05, the New Commitments provided by a New Term Loan Lender or New Term
Loan Lenders, as the case may be, shall constitute a new Class, which shall be
separate and distinct from the existing Classes pursuant to this Agreement (with
a designation which may be made in letters (i.e., A, B, C, etc.), numbers (1, 2,
3, etc.) or a combination thereof (i.e., A-1, A-2, A-3, B-1, B-2, B-3, C-1, C-2,
C-3, etc.)).
 
 
40

--------------------------------------------------------------------------------

 
 
(iv)          Notwithstanding anything to the contrary set forth in this Section
2.05(e), the Borrower hereby agrees to offer the existing Lenders a right of
first refusal for a period of at least three (3) Business Days to provide any
New Commitments on the same terms and conditions offered to any potential New
Term Loan Lenders; provided that no Lender shall be obligated to provide such
New Commitment.
 
SECTION 2.06.     Interest on Term Loans.
 
(a)           Scheduled Interest.  The Borrower shall pay interest on the unpaid
principal amount of each Term Loan owing to each Lender from the date of such
Term Loan until such principal amount shall be paid in full, at a rate per annum
equal at all times during each Interest Period for such Term Loan to the sum of
(x) the Adjusted LIBOR Rate for such Interest Period for such Term Loan plus (y)
the Applicable Margin, payable in arrears on each Interest Payment Date;
provided that, in the case of Term Loans converted to Base Rate Loans pursuant
to  Section 2.09, interest on such Term Loans shall be calculated at a rate per
annum equal to the sum of (x) the Base Rate plus (y) the Applicable Margin.
 
(b)           Default Interest.  Notwithstanding the foregoing, if any principal
of or interest on any Term Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, payable on demand, for each day from and including the
date payment thereof was due to but excluding the date of actual payment, at a
rate per annum equal to 2% plus the rate otherwise applicable to such Term Loan
as provided in Section 2.06(a).
 
(c)           Notice of Interest Period and Interest Rate.  Promptly after
receipt of a Notice of Borrowing pursuant to Section 2.02(a), the Agent shall
give notice to the Borrower and Lenders of the applicable Interest Period and
the applicable interest rate determined by the Agent for purposes of clause (a)
above.
 
SECTION 2.07.     Repayment of Term Loans.  The Borrower shall repay to the
Agent for the ratable account of the Appropriate Lenders the aggregate principal
amount of all Term Loans then outstanding, on the applicable Maturity Date,
together with accrued interest thereon to the date of payment.
 
SECTION 2.08.     Optional Prepayments of Term Loans.  The Borrower may prepay
any Class or Classes of Term Loans in whole or in part at any time without
penalty or premium in accordance with this Section 2.08.  The Borrower may, upon
at least three Business Days’ notice received not later than 12:00 P.M. (New
York City time) on such date to the Agent stating the proposed date, the
aggregate principal amount of the prepayment and the Class(es) of Term Loans to
be prepaid, which notice shall be irrevocable, and if such notice is given the
Borrower shall, prepay for the ratable account of the Appropriate Lenders, in
whole or in part, the outstanding principal amount of the Term Loans comprising
part of the same Borrowing(s), together with accrued interest to the date of
such prepayment on the principal amount prepaid; provided, that a notice of
prepayment of all outstanding Term Loans may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by written notice to the Agent on or
prior to the specified effective date) if such condition is not satisfied;
provided further, however, that each partial prepayment shall be in an aggregate
principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof.  Optional prepayments of Term Loans shall be applied on a pro rata
basis (based on the then outstanding principal amount of each Class of Term
Loans) to each Class of Term Loans.
 
 
41

--------------------------------------------------------------------------------

 
 
SECTION 2.09.     Yield Protection; Illegality; Compensation.
 
(a)           Inability to Determine Interest Rate.  Notwithstanding any other
provision of this Agreement, if (i) the Agent shall reasonably determine (which
determination shall be conclusive and binding absent manifest error) that, by
reason of circumstances affecting the relevant market, reasonable and adequate
means do not exist for ascertaining LIBOR for such Interest Period, or (ii) the
Required Lenders shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that the LIBOR Rate does not
adequately and fairly reflect the cost to such Lenders of funding LIBOR Rate
Loans that the Borrower has requested be outstanding during such Interest
Period, the Agent shall forthwith give telephonic notice of such determination,
confirmed in writing, to the Borrower, and the Lenders at least two (2) Business
Days prior to the first day of such Interest Period.  Any Term Loans that were
requested to be made as LIBOR Rate Loans shall be made as Base Rate Loans and
any Loans that were requested to be converted into or continued as LIBOR Rate
Loans shall remain as or be converted into Base Rate Loans.  Until any such
notice has been withdrawn by the Agent, no further Term Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans.
 
(b)           Illegality.  Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful for such Lender or its
Lending Office to make or maintain LIBOR Rate Loans as contemplated by this
Agreement or to obtain in the interbank eurodollar market through its Lending
Office the funds with which to make such Term Loans, (a) such Lender shall
promptly notify the Agent and the Borrower thereof, (b) the commitment of such
Lender hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such
shall forthwith be suspended until the Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Term Loans then outstanding as LIBOR Rate Loans, if any,
shall be converted on the last day of the Interest Period for such Term Loans,
or within such earlier period as required by Law, as Base Rate Loans.  The
Borrower hereby agrees to promptly pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder.  A
certificate (which certificate shall include a description of the basis for the
computation) as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of manifest error.  Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its Lending Office)
to avoid or to minimize any amounts which may otherwise be payable pursuant to
this Section; provided, however, that such efforts shall not cause the
imposition on such Lender of any additional costs or legal or regulatory burdens
deemed by such Lender in its sole discretion to be material.
 
(c)           Yield Protection.
 
(i)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate);
 
(ii)          subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Taxes or
Other Taxes covered by Section 2.11 and the imposition of, or any change in the
rate of, any taxes excluded from the definition of “Taxes” payable by such
Lender); or
 
 
42

--------------------------------------------------------------------------------

 
 
(iii)         impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans made by
such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Term Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.  Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its Lending Office)
to avoid or to minimize any amounts which might otherwise be payable pursuant to
this paragraph of this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender to be material.
 
(ii)           Capital Requirements.  If any Lender determines that any Change
in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Term Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
(iii)           Certificates for Reimbursement.  A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (i) or (ii) of
this Section 2.09(c) and delivered to the Borrower shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within fifteen (15) days after receipt thereof.
 
(iv)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation.
 
(d)           Funding Losses. The Borrower hereby agrees to indemnify each
Lender and to hold such Lender harmless from any funding loss or expense which
such Lender may sustain or incur as a consequence of (i) the failure by the
Borrower to pay the principal amount of or interest on any Term Loan by such
Lender in accordance with the terms hereof, (ii) the failure of the Borrower to
accept a borrowing after the Borrower has given a notice in accordance with the
terms hereof, (iii) the failure of the Borrower to make any repayment or
prepayment after the Borrower has given a notice in accordance with the terms
hereof, and/or (iv) the making by the Borrower of a repayment or prepayment of a
Term Loan, or the conversion thereof, on a day which is not the last day of the
Interest Period with respect thereto, in each case including, but not limited
to, any such loss or expense arising from interest or fees payable by such
Lender to lenders of funds obtained by it in order to maintain its Term Loans
hereunder.  A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender, through the Agent, to the Borrower (which
certificate must be delivered to the Agent within ninety (90) days following
such default, repayment or conversion) shall be conclusive in the absence of
manifest error); provided that if such certificate is not delivered to the Agent
within ninety (90) days following such Lender becoming aware of such default,
repayment or conversion, such Lender shall only be entitled to receive payment
pursuant to this Section with respect to losses or expenses incurred by such
Lender during the ninety (90) days prior to the date such Lender delivers such
certificate to the Agent.
 
 
43

--------------------------------------------------------------------------------

 
 
The Borrower’s obligations under this Section 2.09 shall survive the termination
of the Commitments and the repayment in full of all Obligations hereunder.
 
SECTION 2.10.     Payments and Computations.
 
(a)           General Provisions.  The Borrower shall make each payment
hereunder and under the Notes, irrespective of any right of counterclaim or
set-off, not later than 2:00 P.M. (New York City time) on the day when due in
dollars to the Agent at the Agent’s Account in same day funds.  The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or undrawn commitment fees (if any) ratably, based upon
the Lenders’ respective Pro Rata Shares (other than amounts payable pursuant to
Section 2.02(b), 2.05(d), 2.12 or 8.04(b)), to the Lenders for the account of
their respective Lending Offices, and like funds relating to the payment of any
other amount payable to any Lender to such Lender for the account of its Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 8.07(c),
from and after the effective date specified in such Assignment and Acceptance,
the Agent shall make all payments hereunder and under the Notes in respect of
the interest assigned thereby to the Lender assignor thereunder for amounts that
have accrued to but excluding the effective date of such assignment, and to the
Lender assignee for amounts that have accrued from and after the effective date
of such assignment.
 
(b)           Basis of Calculation.  All computations of interest and fees shall
be made by the Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable.  Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.
 
(c)           Payments Due on Non-Business Days.  Whenever any payment hereunder
or under the Notes shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest or undrawn commitment fee, as the case may be; provided, however,
that, if such extension would cause any payment to be made after the Maturity
Date, such payment shall be made on the next preceding Business Day.
 
(d)           Agent Entitled to Assume Payments Made.  Unless the Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Lenders hereunder that the Borrower will not make such payment in
full, the Agent may assume that the Borrower has made such payment in full to
the Agent on such date and the Agent may, but shall be under no obligation to,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrower shall not have so made such payment in full to the
Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.
 
(e)           Order of Application.  If at any time insufficient funds are
received by and available to the Agent to pay fully all amounts of principal,
interest, fees, indemnities, expenses and other amounts then due hereunder, such
funds shall be applied (i) first, towards payment of fees, indemnities, expenses
and other amounts (including fees, charges and disbursements of counsel to the
Agent) payable pursuant to this Agreement to the Agent in its capacity as such,
(ii) second, towards payment of fees, indemnities and other amounts (other than
principal and interest) payable pursuant to this Agreement to the Lenders,
ratably among them in proportion to the respective amounts described in this
clause second payable to them, (iii) third, towards payment of interest then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest then due to such parties, and (iv) fourth, towards payment
of principal of the Term Loans then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.
 
 
44

--------------------------------------------------------------------------------

 
 
(f)           Application of Funds to Lender’s Obligations.  If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.02(b),
2.05(d) and 2.05(e), then the Agent may (acting at the written direction of the
Required Lenders) (i) apply any amounts thereafter received by it for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold such
amounts in a segregated account over which the Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by the Agent in its discretion.
 
SECTION 2.11.     Taxes.
 
(a)           Any and all payments by or on account of any obligation of the
Borrower to or for the account of any Lender, the Agent or any other Person
hereunder or under the Notes or any other documents to be delivered hereunder
shall be made, in accordance with Section 2.10 or the applicable provisions of
such other documents, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding, in the case of each Lender,
the Agent or such other Person, (i) taxes imposed on (or measured by) its
overall net income, net profits or net worth, and franchise or similar taxes, by
the United States of America or by the jurisdiction under the laws of which such
Lender, the Agent or such other Person (as the case may be) is organized or is
otherwise doing business, or any political subdivision thereof and, in the case
of each Lender, taxes imposed on (or measured by), in whole or in part, its
overall net income, net profits or net worth, and franchise or similar taxes, by
the jurisdiction of such Lender’s Lending Office or any political subdivision
thereof (including, without limitation, any withholding of taxes described in
this Section 2.11(a)(i) that is treated under applicable law as a prepayment of
taxes), (ii) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which such Person is
located, (iii) in the case of a Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.14(b)), any U.S. withholding tax that is
imposed on amounts payable to such Lender by any law in effect at the time such
Lender becomes a party to this Agreement (or designates a new Lending Office),
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to this Section 2.11(a), (iv) any U.S. federal withholding taxes
imposed under FATCA, (v) in the case of an Agent, any U.S. withholding tax that
is imposed on amounts payable to such Agent by any law in effect at the time
such Agent becomes a party to this Agreement solely as a result of such Agent
being organized under the laws of a jurisdiction other than the United States,
any State thereof or the District of Columbia, (vi) taxes attributable to its
failure to comply with Section 2.11(f), (g), (i) or (j) and (vii) any interest,
penalties or additions to tax imposed on any taxes described in Sections
2.11(a)(i), (ii), (iii) or (iv) (all such taxes, levies, imposts, deductions,
charges or withholdings and liabilities with respect thereto not excluded under
Section 2.11(a)(i), (ii), (iii), (iv), (v), (vi) or (vii) in respect of payments
hereunder or under the Notes or any other documents to be delivered hereunder
being hereinafter referred to as “Taxes”); provided that, if any applicable law
(as determined in the good faith discretion of an applicable Withholding Agent)
requires a Withholding Agent to deduct any taxes, levies, imposts, deductions,
charges or withholdings, or any liabilities with respect thereto, from or in
respect of any sum payable by or on account of any obligation of the Borrower
hereunder or under any Note or any other documents to be delivered hereunder to
or for the account of any Lender or the Agent, (i) the applicable Withholding
Agent shall be entitled to make such deduction and shall timely pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law and (ii) to the extent such deduction is for
Taxes or Other Taxes (as hereinafter defined), the sum payable by the Borrower
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.11) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions for Taxes
or Other Taxes been made.
 
 
45

--------------------------------------------------------------------------------

 
 
(b)           In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder, excluding,
however, such taxes imposed with respect to an assignment following the primary
syndication (other than an assignment that occurs as a result of the Borrower’s
request pursuant to Section 2.14) that would not have been imposed but for a
present or former connection between any Lender and the jurisdiction imposing
such taxes (other than solely on account of the execution, delivery or
registration of, performing under, enforcement, or otherwise with respect to,
this Agreement or the Notes or any other documents to be delivered hereunder)
(hereinafter referred to as “Other Taxes”).
 
(c)           The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount, without duplication, of Taxes or Other
Taxes (including, without limitation, Taxes of any kind imposed or asserted by
any jurisdiction on amounts payable under this Section 2.11 ) imposed on or paid
by such Lender or the Agent (as the case may be) and any liability (including
penalties and interest) arising therefrom or with respect thereto.  This
indemnification shall be made within 30 days from the date such Lender or the
Agent (as the case may be) makes written demand therefor and provides
appropriate computational and, to the extent available, documentary support.
 
(d)           As soon as practicable after any payment of Taxes or Other Taxes
pursuant to this Section 2.11, the Borrower shall furnish to the Agent, at its
address referred to in Section 8.02, the original or a certified copy of a
receipt evidencing such payment to the extent that such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Agent or the applicable Lender.
 
(e)           Each Lender shall severally indemnify the Agent, within 10 days
after demand therefor, for any taxes, levies, imposts, deductions, charges or
withholdings imposed by any governmental authority that are attributable to such
Lender and that are payable or paid by the Agent in connection with this
Agreement or any Note or any other documents to be delivered hereunder, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto (but only to the extent that the Borrower has not already indemnified
the Agent for such taxes and other liabilities and without limiting the
obligation of the Borrower to do so), whether or not such taxes or other
liabilities were correctly or legally imposed or asserted by the relevant
governmental authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Agent to set off and apply
any and all amounts at any time owing to such Lender under this Agreement or any
Note or any other documents to be delivered hereunder or otherwise payable by
the Agent to the Lender from any other source against any amount due to the
Agent under this paragraph (e).
 
 
46

--------------------------------------------------------------------------------

 
 
(f)           Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made hereunder or under the Notes or
any other documents to be delivered hereunder shall deliver to the Borrower and
the Agent, at the time or times reasonably requested by the Borrower or the
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 2.11(g), (h)
and (i) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
 
(g)           Each Lender that is not a United States Person, as defined in
Section 7701(a)(30) of the Code (a “Foreign Lender”), shall, to the extent it is
legally entitled to do so, on or prior to the date of its execution and delivery
of this Agreement in the case of each Initial Lender and on the date of the
Assignment and Acceptance, as applicable, pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower or the Agent (but only so long as such
Lender remains lawfully able to do so), provide each of the Agent and the
Borrower with two duly completed and properly executed originals of United
States Internal Revenue Service Forms W-8BEN or W-8ECI or any applicable
successor form, as the case may be, certifying that such Foreign Lender is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or the Notes.
 
(h)           If a payment made to a Lender hereunder or under the Notes or any
other documents to be delivered hereunder would be subject to U.S. federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or the Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Agent as may be necessary for the Borrower and
the Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this paragraph (h), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
 
(i)           Each Lender and Agent that is a United States Person, as defined
in Section 7701(a)(30) of the Code (other than persons that are corporations or
otherwise exempt from United States backup withholding tax), shall deliver at
the time(s) and in the manner(s) prescribed by applicable law, to each of the
Borrower and the Agent (as applicable) two original properly completed and duly
executed United States Internal Revenue Service Forms W-9 or any successor form,
certifying that such Person is exempt from United States backup withholding tax
on payments made hereunder.
 
(j)           Each Lender agrees that if any form or certification it previously
delivered pursuant to Section 2.11(f), (g), (h) or (i) expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Agent in writing of its
legal inability to do so.
 
 
47

--------------------------------------------------------------------------------

 
 
(k)           For the avoidance of doubt, for any period with respect to which a
Lender has failed to provide the Borrower with the appropriate form, certificate
or other document described in Section 2.11(g) or (i) (other than if such
failure is due to a change in law occurring subsequent to the date on which a
form, certificate or other document originally was required to be provided, or
if such form, certificate or other document otherwise is not required under
Section 2.11(g) or (i)), such Lender shall not be entitled to increased payments
or indemnification under Section 2.11(a) or (c) with respect to taxes or Other
Taxes imposed by reason of such failure; provided, however, that the Borrower
shall take such steps as the Lender shall reasonably request (at the sole
expense of such Lender) to assist the Lender to recover such Taxes or Other
Taxes (it being understood, however, that the Borrower shall have no liability
to such Lender in respect of such Taxes or Other Taxes).
 
(l)           If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes or Other Taxes as to which it
has been indemnified pursuant to this Section 2.11 (including by the payment of
additional amounts pursuant to this Section 2.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made by such indemnifying party under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (l) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority.  Notwithstanding anything to the contrary in this paragraph (l), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (l) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.
 
Nothing contained in this Section 2.11 shall require any Lender or the Agent to
make available its tax returns (or any other information relating to its taxes
which it deems to be confidential).
 
SECTION 2.12.     Sharing of Payments, Etc.  If any Lender shall, by exercising
any right of set off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Term Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Term
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Term Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.12 shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Term Loans to any
assignee. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
 
SECTION 2.13.      Notes.  The Borrower agrees that upon notice by any Lender to
the Borrower (with a copy of such notice to the Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Term Loans owing to, or to be made by, such Lender, the
Borrower shall promptly execute and deliver to such Lender, with a copy to the
Agent, a Note, in substantially the form of Exhibit A hereto, payable to such
Lender in a principal amount equal to the Commitment of such Lender.
 
 
48

--------------------------------------------------------------------------------

 
 
SECTION 2.14   .  Mitigation Obligations; Replacement of Lenders
 
(a)           Mitigation.  If the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.11, or if any Lender requests compensation under Section
2.09(d) or if any Lender is unable to make or maintain LIBOR Rate Loans in
accordance with Section 2.09(b) or 2.09(c), then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Term Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the good
faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.09(c) or Section 2.11,
as the case may be, in the future, (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or (iii) would permit such Lender to make and maintain LIBOR Rate
Loans.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
(b)           Replacement of Lender.  If (i) the Borrower is required to pay any
additional amount to any Lender or any governmental authority for the account of
any Lender pursuant to Section 2.11, or if any Lender requests compensation
under Section 2.09(c), or if any Lender is unable to make or maintain LIBOR Rate
Loans in accordance with Section 2.09(b) or 2.09(c) and, in each case, such
Lender has declined or is unable to designate a different lending office in
accordance with Section 2.14(a), (ii) any Lender becomes a Defaulting Lender or
(iii) any Lender becomes a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 8.07), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Borrower shall have received the prior
written consent of the Required Lenders which consent, in each case, shall not
unreasonably be withheld or delayed, (B) such Lender shall have received payment
of an amount equal to the outstanding principal amount of its Term Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal,
funded participations and accrued interest and fees) or the Borrower (in the
case of all other amounts), (C) in the case of any such assignment resulting
from a claim for payments required to be made pursuant to Section 2.11, or a
claim for such compensation under Section 2.09, such assignment will result in a
material reduction in such compensation or payments and (D) in the case of any
such assignment resulting from the status of such Lender as a Non-Consenting
Lender, such assignment, together with any assignments by other Non-Consenting
Lenders, will enable the Borrower to obtain sufficient consents to cause the
applicable amendment, modification or waiver to become effective.  Each Lender
agrees that, if the Borrower elects to replace such Lender in accordance with
this Section, it shall promptly execute and deliver to the Agent an Assignment
and Acceptance to evidence such sale and purchase and shall deliver to the Agent
any Note (if Notes have been issued in respect of such Lender’s Term Loans)
subject to such Assignment and Acceptance; provided, that the failure of any
such Lender to execute an Assignment and Acceptance shall not render such sale
and purchase (and the corresponding assignment) invalid and such assignment
shall be recorded in the Register.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
 
 
49

--------------------------------------------------------------------------------

 
 
SECTION 2.15.     Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then such
Defaulting Lender and all of its Term Loans and Commitments, as applicable,
shall be excluded for purposes of determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 8.01); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification described in Section 8.01 for which the
consent of all Lenders or each Lender directly and adversely affected thereby is
required.
 
In the event that the Agent and the Borrower each agree that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then on such date such Lender shall purchase at par such of the Term
Loans of the other Lenders as the Agent shall determine may be necessary in
order for such Lender to hold such Term Loans in accordance with its Pro Rata
Share, whereupon such Lender will cease to be a Defaulting Lender; provided that
no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Lender was a Defaulting
Lender; and provided further that no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim the Borrower, the Agent
or any other Lender may have arising from such Lender’s having been a Defaulting
Lender.
 
SECTION 2.16.     Ranking.
 
(a)           The Term Loans shall rank junior in right of payment to all Senior
Indebtedness and shall be subordinated thereto in all respects as provided in
Article IX hereof.
 
(b)           The Term Loans shall rank pari passu in right of payment with the
Borrower’s other unsecured subordinated Indebtedness other than Subordinated
Obligations.
 
(c)           The Term Loans shall rank senior in right of payment to all
Subordinated Obligations, including the Existing Subordinated Debentures and the
Term Loans shall constitute “Senior Indebtedness” (or any equivalent term) under
and as defined in any agreement governing any Subordinated Obligations
(including the Existing Subordinated Debentures).
 
SECTION 2.17.     Use of Proceeds.  Borrower shall apply the proceeds of the
Term Loans to (i) purchase, repurchase, redeem or otherwise acquire or retire
for value the Existing Subordinated Debentures in one or more transactions and
from time to time, and (ii) provide for its working capital needs and finance
general corporate purposes.
 
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
 
SECTION 3.01.     Conditions Precedent to Effectiveness.  This Agreement shall
become effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied.
 
(a)           The Agent and the Lenders shall have received on or before the
Effective Date the following, each dated such day, in form and substance
reasonably satisfactory to the Lenders:
 
(i)            counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Agent of telecopy, electronic communication or other
written confirmation from such party of execution of a counterpart hereof by
such party);
 
 
50

--------------------------------------------------------------------------------

 
 
(ii)           the Notes payable to the Lenders, respectively, requesting same;
 
(iii)          an opinion or opinions of counsel for the Borrower in form and
substance reasonably satisfactory to the Lenders;
 
(iv)          certified copies of the resolutions of the Board of Directors of
the Borrower approving this Agreement and the Notes, and of all documents
evidencing other necessary corporate or other similar action and governmental
approvals, if any, with respect to this Agreement and the Notes, as applicable;
 
(v)           a certificate signed by the Chief Financial Officer or the
Treasurer of the Borrower, dated the Effective Date, to the effect set forth in
clauses (a) and (b) of Section 3.02;
 
(vi)          a certificate of the Secretary or an Assistant Secretary of each
of the Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes, as applicable, and the
other documents to be delivered hereunder; and
 
(vii)         all documents the Lenders may have reasonably requested prior to
the date hereof relating to the existence of the Borrower, the corporate
authority for and the validity of this Agreement and the Notes, and any other
matters relevant hereto.
 
(b)           The Lenders shall have received, to the extent requested, all
documentation and other information reasonably requested by the Lenders or the
Agent under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.
 
(c)           Solvency Certificate.  The Agent shall have received an officer’s
certificate prepared by the chief financial officer of the Borrower as to the
financial condition, solvency and related matters of each of the Borrower and
its Subsidiaries taken as a whole, after giving effect to the initial borrowings
under this Agreement, in substantially the form of Exhibit D hereto.
 
(d)           Bankruptcy.  There shall be no Bankruptcy Event with respect to
the Borrower and its Subsidiaries.
 
(e)           No Material Adverse Effect.  Since November 30, 2013, there shall
not have occurred any event or development, individually or in the aggregate,
that has had or could reasonably be expected to have a Material Adverse Effect.
 
(f)           Fees.  The Agent and the Lenders shall have received all fees, if
any, owing pursuant to the Administrative Agent Fee Letter and the Fee Letter.
 
SECTION 3.02.     Conditions Precedent to Each Borrowing.  The obligation of
each Lender to make a Term Loan on the occasion of each request for a Borrowing
shall be subject to the conditions precedent that the Effective Date shall have
occurred or shall occur simultaneously with such Borrowing and on the date of
such Borrowing the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing, and the acceptance by the Borrower of the
proceeds of any such Borrowing, shall constitute a representation and warranty
by the Borrower that on the date of such Borrowing, such statements are true):
 
(a)           the representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date and are correct in all material respects
(except for those representations and warranties qualified by “materiality,”
“Material Adverse Effect” or a like qualification, which shall be correct in all
respects) on the date of such Borrowing, before and after giving effect to such
Borrowing and the application of the proceeds thereof, as though made on and as
of such date (except for those representations and warranties that specifically
relate to a prior date, which shall have been correct on such prior date);
 
 
51

--------------------------------------------------------------------------------

 
 
(b)           no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default or an Event of Default; and
 
(c)           the Agent shall have received a Notice of Borrowing in accordance
with the requirements hereof.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.     Representations and Warranties.  The Borrower represents and
warrants that:
 
(a)           Financial Condition.  (1)  The audited consolidated financial
statements of the Borrower and its consolidated Subsidiaries for the fiscal
years ended November 30, 2011, 2012 and 2013, together with the related
consolidated statements of income or operations, equity and cash flows for the
fiscal years ended on such dates, and (2) the unaudited consolidated financial
statements of the Borrower and its consolidated Subsidiaries for the three-month
period ending on February 28, 2014, together with the related consolidated
statements of income or operations, equity and cash flows for the three-month
period ending on such date:
 
(i)             were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein;
 
(ii)           fairly present the financial condition of the Borrower and its
consolidated Subsidiaries as of the date thereof (subject, in the case of the
unaudited financial statements, to normal year-end adjustments) and results of
operations for the period covered thereby;
 
(iii)          show all material Indebtedness and other liabilities (including
liabilities for taxes, material commitments and contingent obligations), direct
or contingent, of the Borrower and its consolidated Subsidiaries as of the date
thereof, required to be shown on a balance sheet prepared in accordance with
GAAP; and
 
(iv)          show all other material Indebtedness and other liabilities, direct
or contingent, of the Borrower and its consolidated Subsidiaries as of the date
thereof.
 
(b)           No Change.  Since November 30, 2013, there has been no development
or event which, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect.
 
(c)           Corporate Existence. The Borrower (a) is duly organized, validly
existing and in good standing under the laws of Delaware, (b) has the requisite
power and authority and the legal right to own and operate all its material
property, to lease the material property it operates as lessee and to conduct
the business in which it is currently engaged, and (c) is duly qualified to
conduct business and in good standing under the laws of each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification, except to the extent that such failure to qualify
could not reasonably be expected to have a Material Adverse Effect.
 
 
52

--------------------------------------------------------------------------------

 
 
(d)           Corporate Power, Authorization; Enforceable Obligation. The
Borrower has full power and authority and the legal right to make, deliver and
perform its obligations under this Agreement and has taken all necessary action
to authorize the execution, delivery and performance by it of this
Agreement.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings hereunder or with the execution, delivery or
performance of this Agreement by the Borrower (other than those which have been
obtained) or with the validity or enforceability of this Agreement against the
Borrower by the Borrower. This Agreement has been duly executed and delivered by
the Borrower. This Agreement constitutes a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
(e)           Compliance with Laws; No Conflict; No Default.
 
(i)            The execution, delivery and performance by the Borrower of this
Agreement, in accordance with their respective terms, the borrowings hereunder
and the Transactions do not and will not, by the passage of time, the giving of
notice or otherwise, (i) require any Governmental Approval (other than such
Governmental Approvals that have been obtained or made and not subject to
suspension, revocation or termination) or violate any Requirement of Law
relating to the Borrower, (ii) conflict with, result in a breach of or
constitute a default under the articles of incorporation, bylaws, articles of
organization, operating agreement or other organizational documents of the
Borrower or any material indenture, agreement or other instrument to which such
Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person, or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Liens arising under this
Agreement.
 
(ii)           The Borrower (i) (x) has all Governmental Approvals required by
law for it to conduct its business, each of which is in full force and effect,
(y) each such Governmental Approval is final and not subject to review on appeal
and (z) each such Governmental Approval is not the subject of any pending or, to
the best of its knowledge, threatened attack by direct or collateral proceeding,
and (ii) is in compliance with each Governmental Approval applicable to it and
in compliance with all other Requirements of Law relating to it or any of its
respective properties, in each case except to the extent the failure to obtain
such Governmental Approval or failure to comply with such Governmental Approval
or Requirement of Law could not reasonably be expected to have a Material
Adverse Effect.  The Borrower possesses or has the right to use, all leaseholds,
licenses, easements and franchises and all authorizations and other rights that
are material to and necessary for the conduct of its business.  Except to the
extent noncompliance with the foregoing leaseholds, easements and franchises
could not reasonably be expected to have a Material Adverse Effect, all of the
foregoing are in full force and effect, and the Borrower is in substantial
compliance with the foregoing without any known conflict with the valid rights
of others.  No event has occurred which permits, or after notice or lapse of
time or both would permit, the revocation or termination of any such
Governmental Approval, leasehold, license, easement, franchise or other right,
which termination or revocation could, individually or in the aggregate,
reasonably be expected to have Material Adverse Effect.
 
(iii)           The Borrower is not in default under or with respect to any of
its Material Contracts or under or with respect to any of its other Contractual
Obligations, or any judgment, order or decree to which it is a party, in any
respect which could reasonably be expected to have a Material Adverse
Effect.  No Default or Event of Default has occurred and is continuing.
 
 
53

--------------------------------------------------------------------------------

 
 
(f)           Investment Company Act. Neither the Borrower nor any of its
subsidiaries is, or is required to be registered as, an “investment company”, or
a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940.
 
(g)           No Material Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Borrower, any
Subsidiary of the Borrower or any Excluded Subsidiary, or against any of their
respective properties or revenues, (a) with respect to this Agreement or any
Term Loan or any of the Transactions, or (b) which could reasonably be expected
to have a Material Adverse Effect.
 
(h)           Margin Regulation. No part of the proceeds of any Term Loan
hereunder will be used directly or indirectly for any purpose which violates, or
which would be inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.  The Borrower (a) is not engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” “margin stock” within the respective meanings of each
of such terms under Regulation U and (b) the aggregate value of all “margin
stock” owned by the Borrower taken as a group does not exceed 25% of the value
of their assets.
 
(i)            Use of Proceeds. Term Loans will be used for purposes set forth
in Section 2.17.
 
(j)            Taxes. Each of the Borrower and its Subsidiaries has filed, or
caused to be filed, all tax returns (federal, state, local and foreign) required
to be filed and paid (a) all material amounts of taxes shown thereon to be due
(including interest and penalties) and (b) all other taxes, fees, assessments
and other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owing by it, except for such taxes (i) which
are not yet delinquent or (ii) that are being contested in good faith and by
proper proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.  The Borrower is not aware as of the Effective Date of any
proposed tax assessments against it or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.
 
(k)           Intellectual Property.  The Borrower and its Subsidiaries own, or
otherwise have the right to use, all Intellectual Property used in the conduct
of their business, free and clear of all Liens (other than Permitted Liens),
except for such Intellectual Property the failure of which to own or have the
right to use would not reasonably be expected to have a Material Adverse
Effect.  All registered Intellectual Property owned by the Borrower and its
Subsidiaries is valid and in full force and effect, except for such Intellectual
Property the failure of which to register would not reasonably be expected to
have a Material Adverse Effect.  Such Intellectual Property is not subject to
the taking of any interest therein, and no taxes or maintenance fees payable
with respect to such Intellectual Property to maintain their validity or
effectiveness are delinquent. No claim has been asserted or is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does the
Borrower or any of its Subsidiaries know of any such claim.  To the knowledge of
the Borrower and its Subsidiaries, the use of such Intellectual Property by the
Borrower or its Subsidiaries does not infringe on the rights of any Person
except for such defaults, claims and infringements that in the aggregate could
not reasonably be expected to have a Material Adverse Effect.
 
(l)            Solvency.  After giving effect to the incurrence of the Initial
Term Loans hereunder, the fair saleable value of the Borrower and Subsidiaries’
assets, measured on a going concern basis, exceeds all probable liabilities,
including those to be incurred pursuant to this Agreement.  After giving effect
to the Initial Term Loans, neither the Borrower nor any of its Subsidiaries has
incurred, or believes that it will incur after giving effect to the incurrence
of the Initial Term Loans hereunder, debts beyond its ability to pay such debts
as they become due.  In executing this Agreement and consummating the
transactions in connection therewith neither the Borrower nor any of its
Subsidiaries intends to hinder, delay or defraud either present or future
creditors or other Persons to which one or more of the Borrower or any of its
Subsidiaries is or will become indebted.
 
 
54

--------------------------------------------------------------------------------

 
 
(m)          Accuracy and Completeness of Information.  All factual information
heretofore, contemporaneously or hereafter furnished by or on behalf of the
Borrower in writing to the Agent or any Lender for purposes of or in connection
with this Agreement (other than any projection provided by the Borrower in good
faith), or any transaction contemplated hereby or thereby, is or will be true
and accurate in all material respects and not incomplete by omitting to state
any material fact necessary to make such information not misleading.  There is
no fact now known to the Borrower which has, or could reasonably be expected to
have, a Material Adverse Effect which fact has not been set forth herein, in the
financial statements of the Borrower furnished to the Agent and/or the Lenders,
or in any certificate, opinion or other written statement made or furnished by
or on behalf of the Borrower to the Agent and/or the Lenders.
 
(n)           Classification of Senior Indebtedness.  The Obligations under this
Agreement constitute “Senior Indebtedness” under and as defined in any agreement
governing any Subordinated Obligation (including, without limitation, the
Existing Subordinated Debentures) and the subordination provisions set forth in
each such agreement are legally valid and enforceable against the parties
thereto.
 
(o)           Compliance with OFAC Rules and Regulations.  Neither the Borrower
nor any of its Subsidiaries is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act of the United States of
America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with the Enemy Act”), as
amended.  Neither the Borrower nor any of its Subsidiaries is in violation of
(a) the Trading with the Enemy Act, as amended, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or (c) the Patriot Act.  Neither the Borrower nor any of its
Subsidiaries (i) is a blocked person described in Section 1 of the Executive
Order or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.
 
(p)           Compliance with OFAC Rules and Regulations.
 
(i)            None of the Borrower or its Subsidiaries or their respective
Affiliates is in violation of any of the country or list based economic and
trade sanctions administered and enforced by OFAC that are described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.
 
(ii)           None of the Borrower or its Subsidiaries or their respective
Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has more than
15% of its assets located in Sanctioned Entities, or (iii) derives more than 15%
of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities.  No proceeds of any Term Loan will be used nor
have any been used to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Entity.
 
(q)           Compliance with FCPA.   Each of the Borrower and its Subsidiaries
is in compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et
seq., and any foreign counterpart thereto.  None of the Borrower or its
Subsidiaries has made a payment, offering, or promise to pay, or authorized the
payment of, money or anything of value (a) in order to assist in obtaining or
retaining business for or with, or directing business to, any foreign official,
foreign political party, party official or candidate for foreign political
office, (b) to a foreign official, foreign political party or party official or
any candidate for foreign political office, and (c) with the intent to induce
the recipient to misuse his or her official position to direct business
wrongfully to the Borrower or its Subsidiary or to any other Person, in
violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.
 
 
55

--------------------------------------------------------------------------------

 
 
(r)           Environmental.  Except as would not reasonably be expected to have
a Material Adverse Effect:
 
(i)           The facilities and properties owned, leased or operated by the
Borrower and the Restricted Subsidiaries (collectively, the “Properties”) do not
contain, and have not been subject to any release or threatened release of,  any
Materials of Environmental Concern in amounts or concentrations which (1)
constitute a violation of, or (2) could give rise to liability under, any
Environmental Law.
 
(ii)           The Properties and all operations of the Borrower and the
Restricted Subsidiaries (the “Business”) are and for the past five (5) years
have been in compliance with all applicable Environmental Laws.
 
(iii)           No Materials of Environmental Concern have been transported or
disposed of from the Properties or by the Business in violation of, or in any
manner or to any location which could give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
or by the Business in violation of, or in a manner that could give rise to
liability under, any applicable Environmental Law.
 
(iv)          Neither the Borrower nor any Restricted Subsidiary has received
any notice of any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the Business, nor
does the Borrower or any Restricted Subsidiary have knowledge that any such
notice has been threatened.
 
(v)           No  judicial proceeding or governmental or administrative action
is pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law, to which the Borrower or any Restricted Subsidiary is or
would reasonably be expected to be named as a party, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business.
 
(s)           ERISA.  No Reportable Event has occurred and no Plan has failed to
satisfy the minimum funding standard within the meaning of Section 412 of the
Code or Section 302 of ERISA, and no Plan has applied for or received a waiver
of the minimum funding standard or an extension of any amortization period
within the meaning of Section 412 of the Code or Section 302 or 304 of ERISA, in
each case during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code, except to the extent that any such occurrence or failure to comply
would not reasonably be expected to have a Material Adverse Effect. No
termination of a Single Employer Plan has occurred resulting in any liability
that has remained underfunded, and no Lien in favor of the PBGC or a Plan has
arisen, during such five year period which could reasonably be expected to have
a Material Adverse Effect. The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by an amount which could reasonably be
expected to have a Material Adverse Effect. Neither the Borrower, nor any
Subsidiary of the Borrower nor any Commonly Controlled Entity is currently
subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan that could reasonably be expected to have a Material Adverse
Effect.
 
 
56

--------------------------------------------------------------------------------

 
 
ARTICLE V
COVENANTS
 
SECTION 5.01.     Payment of Term Loans.  The Borrower shall pay the principal
of, premium, if any, and interest on, the Term Loans on the dates and in the
manner provided in this Agreement.  Principal, premium, if any, and interest
shall be considered paid on the date due if the Agent holds as of 10:00 a.m. New
York City time on that date immediately available funds designated for and
sufficient to pay all principal, premium, if any, and interest then due.
 
SECTION 5.02.     Reports.
 
(a)           Whether or not required by the Commission, so long as any Term
Loans are outstanding, the Borrower shall furnish to the Agent and the Lenders,
or file electronically with the Commission through the Commission’s Electronic
Data Gathering, Analysis and Retrieval System (or any successor system), within
the time periods specified in the Commission’s rules and regulations:
 
(i)            all quarterly and annual financial information that would be
required to be contained in a filing with the Commission on Forms 10-Q and 10-K
if the Borrower were required to file such Forms, including a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” and,
with respect to the annual information only, a report on the annual financial
statements by the Borrower’s certified independent accountants; and
 
(ii)           all current reports that would be required to be filed with the
Commission on Form 8-K if the Borrower were required to file such reports.
 
In addition, whether or not required by the Commission, the Borrower shall file
a copy of all of the information and reports referred to in clauses (1) and (2)
above with the Commission for public availability within the time periods
specified in the Commission’s rules and regulations (unless the Commission will
not accept such a filing) and make such information available to Lenders,
securities analysts and prospective investors upon request.
 
(b)           Promptly (but in no event later than four (4) Business Days after
the Borrower obtains actual knowledge thereof) the Borrower shall provide
written notice of any notice of any violation or other claim received by the
Borrower from any governmental authority including, without limitation, any
notice of material violation of Environmental Laws, which in each case could
reasonably be expected to have a Material Adverse Effect.
 
(c)           Delivery of such reports, information, and documents to the Agent
and the Lenders pursuant to the provisions of this Section 5.02 is for
informational purposes only and the Agent’s and the Lenders’ receipt of such
shall not constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Borrower’s
compliance with any of its covenants hereunder (as to which the Agent is
entitled to rely exclusively on Officers’ Certificates).
 
 
57

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything herein to the contrary, the Borrower will
not be deemed to have failed to comply with any of its obligations under this
covenant for purposes of Section 6.01(4) until 90 days after the date any report
hereunder is due.
 
SECTION 5.03.     Compliance Certificate.
 
(a)           The Borrower shall deliver to the Agent within 90 days after the
end of each fiscal year of the Borrower, an Officers’ Certificate as to such
Officers’ knowledge of any Default that occurred during the previous year and
whether the Borrower is in Default in the performance or observance of any of
the terms, provisions and conditions of this Agreement (without regard to any
period of grace or requirement of notice provided hereunder).
 
(b)           The Borrower shall, so long as any portion of the Term Loans
remains outstanding, deliver to the Agent, as soon as practicable and in any
event within 30 days after the Borrower becomes aware of any Default or Event of
Default, an Officers’ Certificate specifying such Default or Event of Default,
its status and the actions that the Borrower is taking or proposes to take in
respect thereof.
 
SECTION 5.04.      Maintenance of Office or Agency.  The Borrower shall maintain
or cause to be maintained an office or agency at the address set forth in
Section 8.02.  The Borrower shall give prompt written notice to the Agent of the
location, and any change in the location, of such office or agency not
maintained by the Agent.
 
SECTION 5.05.      Continued Existence.  Subject to Section 5.25, the Borrower
shall do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence and the corporate, partnership or other
existence of each Restricted Subsidiary; provided that the Borrower shall not be
required to preserve the corporate existence of any Restricted Subsidiary, if
the loss thereof would not reasonably be expected to have a material adverse
effect on the ability of the Borrower to perform its obligations hereunder; and
provided further that the foregoing shall not prohibit a sale, transfer or
conveyance of a Restricted Subsidiary or any of its assets in compliance with
the terms of this Agreement.
 
SECTION 5.06.     [Intentionally Omitted].
 
SECTION 5.07.     Stay, Extension and Usury Laws.  The Borrower covenants (to
the extent that it may lawfully do so) that it shall not at any time insist
upon, plead or in any manner whatsoever claim or take the benefit or advantage
of, any stay, extension or usury law wherever enacted, now or at any time
hereafter enforced, that may affect the Borrower’s obligation to pay the Term
Loans; and the Borrower (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law insofar as such law
applies to the Term Loans, and covenants that it shall not, by resort to any
such law, hinder, delay or impede the execution of any power herein granted to
the Agent, but will suffer and permit the execution of every such power as
though no such law has been enacted.
 
SECTION 5.08.     Taxes and Other Claims.  The Borrower shall, and shall cause
each of its Restricted Subsidiaries to, pay prior to delinquency (i) all taxes,
assessments and government levies; provided, however, that the Borrower shall
not be required to pay or cause to be paid any such tax, assessment or levy (A)
if the failure to do so will not, in the aggregate, have a material adverse
impact on the Borrower and its Restricted Subsidiaries taken as a whole, or (B)
if the amount, applicability or validity is being contested in good faith by
appropriate proceedings and for which the Borrower has maintained adequate
reserves in accordance with GAAP, and (ii) all material lawful claims for labor,
materials and supplies, which, if unpaid, might by law become a lien upon the
property of the Borrower; provided, however, that the Borrower shall not be
required to pay or discharge or cause to be paid or discharged any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested in good faith by appropriate proceedings and for which adequate
provision has been made.
 
 
58

--------------------------------------------------------------------------------

 
 
SECTION 5.09.      Limitation on Incurrence of Indebtedness and Issuance of
Preferred Stock.
 
(a)           The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, incur any Indebtedness (including
Acquired Debt), and the Borrower shall not permit any of its Restricted
Subsidiaries to issue any Preferred Stock; provided, however, that the Borrower
and any Restricted Subsidiary may incur Indebtedness (including Acquired Debt)
and any Restricted Subsidiary may issue Preferred Stock, if the Fixed Charge
Coverage Ratio for the Borrower’s most recently ended four full fiscal quarters
for which internal financial statements are available immediately preceding the
date on which such additional Indebtedness is incurred or such Preferred Stock
is issued would have been at least 2.00 to 1, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred or the Preferred Stock had been issued
at the beginning of such four-quarter period.
 
(b)           Section 5.09(a) will not prohibit the incurrence of any of the
following items of Indebtedness (collectively, “Permitted Debt”):
 
(i)            the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness under Credit Facilities in an aggregate principal amount at any one
time outstanding (with letters of credit being deemed to have a principal amount
equal to the maximum potential liability of the Borrower and its Restricted
Subsidiaries thereunder) not to exceed the greater of (x) $450.0 million and (y)
the maximum principal amount of Indebtedness under Credit Facilities
constituting First Priority Obligations such that the Consolidated First
Priority Leverage Ratio for the Borrower’s most recently ended four fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such Indebtedness is incurred would not exceed 2.50
to 1 (determined on a pro forma basis, including a pro forma application of the
net proceeds therefrom, as if such Indebtedness had been incurred at the
beginning of such four-quarter period);
 
(ii)           Existing Indebtedness;
 
(iii)          the incurrence by the Borrower of Indebtedness represented by
Term Loans under this Agreement;
 
(iv)          the incurrence by the Borrower or any Restricted Subsidiary of the
Borrower of Indebtedness represented by Capital Lease Obligations, mortgage
financings or purchase money obligations, in each case, incurred for the purpose
of financing all or any part of the purchase price or cost of design,
construction, installation or improvement of property, plant or equipment or
Intellectual Property (whether through the direct purchase of such assets or the
Capital Stock of any Person owning such assets) used in the business of the
Borrower or such Restricted Subsidiary, in an aggregate principal amount,
including all Permitted Refinancing Indebtedness incurred to refund, refinance
or replace any Indebtedness incurred pursuant to this clause (4), not to exceed
at any time outstanding the greater of (x) $75.0 million and (y) 5.0% of the
Consolidated Total Assets of the Borrower;
 
(v)           the incurrence by the Borrower or any Restricted Subsidiary of the
Borrower of Permitted Refinancing Indebtedness in exchange for, or the net
proceeds of which are used to renew, refund, refinance, replace, defease or
discharge any Indebtedness (other than intercompany Indebtedness) that was
permitted by this Agreement to be incurred under Section 5.09(a) or Sections
5.09(b)(2), (3) or (5);
 
 
59

--------------------------------------------------------------------------------

 
 
(vi)          Indebtedness, Disqualified Stock or Preferred Stock of (x) the
Borrower or any Restricted Subsidiary incurred to finance an acquisition or
(y) Persons that are acquired by the Borrower or any Restricted Subsidiary or
merged, consolidated or amalgamated with or into the Borrower or any Restricted
Subsidiary in accordance with the terms of this Agreement; provided that after
giving effect to such acquisition or merger, consolidation or amalgamation,
either:
 
(i)           the Borrower would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in the first paragraph of this covenant; or
 
(ii)          the Fixed Charge Coverage Ratio of the Borrower would be equal or
greater than immediately prior to such acquisition or merger, consolidation or
amalgamation;
 
(vii)         the incurrence by the Borrower or any of its Restricted
Subsidiaries of intercompany Indebtedness between or among the Borrower and any
of its Restricted Subsidiaries; provided, however, that:
 
(a)          if the Borrower is the obligor on such Indebtedness, such
Indebtedness must be expressly subordinated to the prior payment in full in cash
of all Obligations with respect to the Term Loans; and
 
(b)          (i) any subsequent issuance or transfer of Equity Interests that
results in any such Indebtedness being held by a Person other than the Borrower
or a Restricted Subsidiary of the Borrower and (ii) any sale or other transfer
of any such Indebtedness to a Person that is not either the Borrower or a
Restricted Subsidiary of the Borrower, shall be deemed, in each case, to
constitute an incurrence of such Indebtedness by the Borrower or such Restricted
Subsidiary, as the case may be, that was not permitted by this clause (7);
 
(viii)        the Guarantee by the Borrower or any Restricted Subsidiary of
Indebtedness of the Borrower or a Restricted Subsidiary that was permitted to be
incurred by another provision of this Section 5.09;
 
(ix)           the incurrence by the Borrower or any Restricted Subsidiary of
additional Indebtedness in an aggregate principal amount (or accreted value, as
applicable) at any time outstanding, including all Permitted Refinancing
Indebtedness incurred to renew, refund, refinance, replace, defease or discharge
any Indebtedness incurred pursuant to this clause (9), not to exceed at any time
outstanding the greater of (x) $75.0 million and (y) 5.0% of the Consolidated
Total Assets of the Borrower;
 
(x)           (i) Indebtedness under Hedging Obligations entered into for bona
fide hedging purposes of the Borrower or any Restricted Subsidiary not for the
purpose of speculation; provided that in the case of Hedging Obligations
relating to interest rates, (a) such Hedging Obligations relate to payment
obligations on Indebtedness otherwise permitted to be incurred by this covenant,
and (b) the notional principal amount of such Hedging Obligations at the time
incurred does not exceed the principal amount of the Indebtedness to which such
Hedging Obligations relate and (ii) Cash Management Obligations;
 
 
60

--------------------------------------------------------------------------------

 
 
(xi)           Indebtedness of the Borrower consisting of unsecured Guarantees
in favor of the United States Environmental Protection Agency which are incurred
on behalf of any Restricted Subsidiary in connection with environmental
remediation;
 
(xii)          (i) Indebtedness of the Borrower or any of its Restricted
Subsidiaries under agreements providing for indemnification, adjustment of
purchase price or similar obligations, or Guarantees or letters of credit,
surety bonds or performance bonds securing any obligations of the Borrower or
any of its Restricted Subsidiaries pursuant to such agreements, in each case,
incurred or assumed in connection with the disposition of any business or
assets, other than Guarantees of Indebtedness incurred by any Person acquiring
all or any portion of such business or assets for the purpose of financing such
acquisition; provided that such Indebtedness is not reflected on the balance
sheet of the Borrower or any Restricted Subsidiary (contingent obligations
referred to in a footnote to financial statements and not otherwise reflected on
the balance sheet and will not be deemed to be reflected on such balance sheet
for purposes of this clause (12)), and (ii) Indebtedness of the Borrower or any
of its Restricted Subsidiaries represented by guarantees, letters of credit,
surety or performance bonds for the account of the Borrower or such Restricted
Subsidiary, as the case may be, issued in the ordinary course of business of the
Borrower or such Restricted Subsidiary, including, without limitation, in order
to provide financial assurance for the environmental remediation obligations of
the Borrower and its Restricted Subsidiaries, security for workers’ compensation
claims or payment obligations in connection with self-insurance or similar
requirements in the ordinary course of business and other Indebtedness with
respect to worker’s compensation claims, self-insurance obligations,
performance, surety and similar bonds and completion guarantees provided by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business; and
 
(xiii)         incurrence by any Foreign Subsidiary of the Borrower of
additional Indebtedness in an aggregate principal amount (or accreted value, as
applicable) at any time outstanding, including all Permitted Refinancing
Indebtedness incurred to renew, refund, refinance, replace, defease or discharge
any Indebtedness incurred pursuant to this clause (13), not to exceed at any
time outstanding the greater of $30.0 million and (y) 2.0% of the Consolidated
Total Assets of the Borrower.
 
For purposes of determining compliance with this Section 5.09, in the event that
any proposed Indebtedness meets the criteria of more than one of the categories
of Permitted Debt described in Section 5.09(b)(1) through (13) above, or is
entitled to be incurred pursuant to Section 5.09(a), the Borrower shall be
permitted to classify on the date of its incurrence such item of Indebtedness in
any manner that complies with this Section 5.09 and may later reclassify such
item into any one or more of the categories of Indebtedness described above
(provided that at the time of reclassification it meets the criteria in such
category or categories).  Indebtedness under the First Priority Credit Agreement
outstanding on the Effective Date will initially be deemed to have been incurred
on such date in reliance on the exception provided by clause (1) of the
definition of “Permitted Debt.” Subject to the right of the Borrower to
reclassify such Indebtedness pursuant to the second preceding sentence, any
Indebtedness (other than Indebtedness under the First Priority Credit Agreement
as set forth in the immediately preceding sentence) incurred by the Borrower or
any Restricted Subsidiary since the Second Priority Note Issue Date and prior to
the Effective Date shall be classified in the same category of Permitted Debt
set forth above as such Indebtedness has been categorized under the Second
Priority Notes.
 
 
61

--------------------------------------------------------------------------------

 
 
Notwithstanding any other provision of this Section 5.09, the maximum amount of
Indebtedness that may be Incurred pursuant to this Section 5.09 will not be
deemed to be exceeded with respect to any outstanding Indebtedness due solely to
the result of fluctuations in the exchange rates of currencies.
 
SECTION 5.10.     Limitation on Restricted Payments.
 
(a)           The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:
 
(I)            declare or pay any dividend, make any distribution on or in
respect of its Equity Interests or make any similar payment (including, without
limitation, any payment in connection with any merger or consolidation involving
the Borrower or any Restricted Subsidiary of the Borrower) to the direct or
indirect holders of the Borrower’s or any Restricted Subsidiary’s Equity
Interests, except (x) dividends or distributions payable solely in its Equity
Interests (other than Disqualified Stock) and (y) dividends or distributions
payable to the Borrower or a Restricted Subsidiary of the Borrower (and, if such
Restricted Subsidiary has shareholders other than the Borrower or other
Restricted Subsidiaries, to its other shareholders on a pro rata basis or on a
basis more favorable to the Borrower and its Restricted Subsidiaries than pro
rata),
 
(II)           purchase, repurchase, redeem, retire or otherwise acquire for
value any Equity Interests of the Borrower held by Persons other than the
Borrower or a Restricted Subsidiary of the Borrower,
 
(III)         purchase, repurchase, redeem, defease or otherwise acquire or
retire for value, prior to scheduled maturity, scheduled repayment or scheduled
sinking fund payment any Subordinated Obligations (other than the payment,
purchase, repurchase, redemption, defeasance or other acquisition or retirement
for value of any Subordinated Obligations in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of such payment, purchase, repurchase,
redemption, defeasance, acquisition or retirement) or
 
(IV)         make any Restricted Investment
 
(all such payments and other actions set forth in clauses (I) through (IV) above
being collectively referred to as “Restricted Payments”), if at the time of and
after giving effect to such Restricted Payment:
 
(i)            a Default or Event of Default shall have occurred and be
continuing (or would result therefrom);
 
(ii)           the Borrower could not incur at least $1.00 of additional
Indebtedness under Section 5.09(a); or
 
(iii)          the aggregate amount of such Restricted Payment and all other
Restricted Payments declared or made subsequent to the Second Priority Notes
Issue Date (excluding Restricted Payments permitted by Sections 5.10(b)(2)
through (13)) would exceed the sum, without duplication, of:
 
 
62

--------------------------------------------------------------------------------

 
 
50% of the Consolidated Net Income of the Borrower for the period (treated as
one accounting period) from the first day of the fiscal quarter of the Borrower
in which the Second Priority Notes Issue Date occurs, to the end of the
Borrower’s most recently ended fiscal quarter for which financial statements are
publicly available prior to the date of such Restricted Payment (or, in case
such Consolidated Net Income for such period is a deficit, minus 100% of such
deficit), plus
 
100% of the Net Proceeds received by the Borrower from the issue or sale of its
Equity Interests (other than Disqualified Stock) subsequent to the Second
Priority Notes Issue Date (other than an issuance or sale to (x) a Restricted
Subsidiary of the Borrower or (y) an employee stock ownership plan or other
trust established by the Borrower or any of its Subsidiaries);
 
the aggregate fair market value of any assets or property received by the
Borrower from the issue or sale of its Equity Interests (other than Disqualified
Stock) since the Second Priority Notes Issue Date (other than an issuance or
sale to (x) a Restricted Subsidiary of the Borrower or (y) an employee stock
ownership plan or other trust established by the Borrower or any of its
Subsidiaries);
 
the amount by which Indebtedness of the Borrower or its Restricted Subsidiaries
issued after the Second Priority Notes Issue Date is reduced on the Borrower’s
consolidated balance sheet upon the conversion or exchange of such Indebtedness
for Equity Interests (other than Disqualified Stock) of the Borrower (less the
amount of any cash or the fair market value of other property distributed by the
Borrower or any Restricted Subsidiary upon such conversion or exchange); and
 
with respect to Investments (other than Permitted Investments) made by the
Borrower and its Restricted Subsidiaries after the Second Priority Notes Issue
Date, an amount equal to the net reduction in such Investments in any Person
resulting from repayments of loans or advances, or other transfers of assets, in
each case to the Borrower or any Restricted Subsidiary or from the net cash
proceeds from the sale of any such Investment (except, in each case, to the
extent any such payment or proceeds are included in the calculation of
Consolidated Net Income), from dividends or other distributions or payments on
such Investments, or from the release of any Guarantee (except to the extent any
amounts are paid under such Guarantee) or from redesignations of Unrestricted
Subsidiaries as Restricted Subsidiaries.
 
(b)           The provisions of Section 5.10(a) will not prohibit:
 
(i)            the payment of any dividend or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or giving of the redemption notice, as the case may be, if at the date
of declaration or notice, the dividend or redemption payment would have complied
with the provisions of this Agreement;
 
(ii)           the redemption, repurchase, defeasance or other acquisition or
retirement of any Subordinated Obligations of the Borrower or any Restricted
Subsidiary or of any Equity Interests of the Borrower in exchange for, or out of
the net cash proceeds of the substantially concurrent sale (other than to a
Subsidiary of the Borrower) of, Equity Interests of the Borrower (other than
Disqualified Stock); provided that the amount of any such net cash proceeds that
are utilized for any such redemption, repurchase, defeasance or other
acquisition or retirement shall be excluded from Section 5.10(a)(3)(iii);
 
 
63

--------------------------------------------------------------------------------

 
 
(iii)          (a) the redemption, repurchase, defeasance or other acquisition
or retirement for value of the Existing Subordinated Debentures with the net
cash proceeds from an incurrence of Indebtedness under Term Loans pursuant to
this Agreement; (b) the redemption, repurchase, defeasance or other acquisition
or retirement for value of Subordinated Obligations of the Borrower or any
Restricted Subsidiary with the net cash proceeds from an incurrence of Permitted
Refinancing Indebtedness; or (c) the repurchase, redemption or other acquisition
or retirement for value of any Subordinated Obligations with the net cash
proceeds of an Asset Sale or in connection with a Change of Control, subject to
compliance with Section 5.11 and Section 5.15, as applicable; provided, that if
the Borrower shall have been required to make a Change of Control Repayment
Offer or Asset Sale Repayment Offer, as applicable, to repay the Term Loans on
the terms provided in this Agreement applicable to Change of Control Repayment
Offers or Asset Sale Repayment Offers, respectively, all Term Loans validly
elected by Lenders to be repaid in connection with a Change of Control Repayment
Offer or Asset Sale Repayment Offer, as applicable, have been repaid;
 
(iv)          the payment of any dividend by a Restricted Subsidiary of the
Borrower to the holders of its common Equity Interests on a pro rata basis;
 
(v)           Investments acquired as a capital contribution to, or in exchange
for, or out of the net cash proceeds of a substantially concurrent offering of,
Capital Stock (other than Disqualified Stock) of the Borrower; provided that the
amount of any such net cash proceeds that are utilized for any such acquisition
or exchange shall be excluded from Sections 5.10(a)(3)(iii) and (iv);
 
(vi)          the repurchase of Capital Stock deemed to occur upon the exercise
of options or warrants if such Capital Stock represents all or a portion of the
exercise price thereof;
 
(vii)         the redemption, repurchase or other acquisition or retirement for
value of Equity Interests of the Borrower held by officers, directors, or
employees or former officers, directors, or employees (or their transferees,
estates or beneficiaries under their estates) of the Borrower or any of its
Subsidiaries upon their death, disability, retirement, severance or termination
of employment or service; provided that the aggregate cash consideration paid
for all such redemptions, repurchases or other acquisitions or retirements shall
not exceed $3.0 million during any calendar year (with unused amounts in any
calendar year being usable, without duplication, in subsequent calendar years,
provided that not more than $5.0 million of unused amounts from previous
calendar years may be utilized in any single calendar year);
 
(viii)        the payment of cash in lieu of fractional Equity Interests;
 
(ix)           payments or distributions to dissenting stockholders pursuant to
applicable law in connection with a merger, consolidation or transfer of assets
that complies with Section 5.25;
 
 
64

--------------------------------------------------------------------------------

 
 
(x)            dividends paid on shares of Disqualified Stock of the Borrower
issued in accordance with Section 5.09;
 
(xi)           the consummation by the Borrower and its applicable Subsidiaries
of the Rescission Offer with cash and/or Capital Stock (other than Disqualified
Stock);
 
(xii)         other Restricted Payments made since the Second Priority Notes
Issue Date in an aggregate amount not to exceed $100.0 million; or
 
(xiii)         the redemption, repurchase, defeasance or other acquisition or
retirement of Subordinated Obligations made since the Second Priority Notes
Issue Date in an amount not to exceed $25.0 million; provided that the
Borrower’s  Consolidated Secured Leverage Ratio for the most recently ended four
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such redemption, repurchase, defeasance
or other acquisition or retirement is made, would not exceed 2.25 to 1,
determined on a pro forma basis after giving effect to such redemption,
repurchase, defeasance or other acquisition or retirement (and the incurrence of
any Indebtedness in connection therewith);
 
(xiv)         provided, however, that at the time of and after giving effect to,
any Restricted Payment permitted under clauses (2), (7), (10), (12) and (13), no
Default shall have occurred and be continuing or would occur as a consequence
thereof.
 
(c)           The amount of all Restricted Payments (other than cash) shall be
the fair market value on the date of the Restricted Payment of the asset(s) or
securities proposed to be transferred or issued to or by the Borrower or such
Subsidiary, as the case may be, pursuant to the Restricted Payment.  With
respect to the redesignation of Unrestricted Subsidiaries as Restricted
Subsidiaries, the fair market value of the assets of such Unrestricted
Subsidiary shall be based upon an opinion or appraisal issued by an independent
accounting, appraisal or investment banking firm of national standing if the
fair market value of the assets of such Unrestricted Subsidiaries exceeds $25.0
million.
 
(d)           For purposes of determining compliance with this Section 5.10, in
the event that any proposed Restricted Payment meets the criteria of more than
one of the exceptions described in Section 5.10(b)(1) through (13), or is
entitled to be made pursuant to Section 5.10(a), the Borrower will be permitted
to classify such Restricted Payment in any manner that complies with this
Section 5.10. Subject to the right of the Borrower to reclassify such Restricted
Payments pursuant to the immediately preceding sentence, any Restricted Payments
made by the Borrower and its Restricted Subsidiaries on or after the Second
Priority Notes Issue Date and prior to the Effective Date shall be classified in
the same category for such Restricted Payments set forth above in Section
5.10(b)(1) through (13) as such Restricted Payment has been classified under the
Second Priority Notes.
 
SECTION 5.11.     Limitation on Sale of Assets.  The Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, consummate an Asset Sale
unless:
 
(i)           the Borrower (or the Restricted Subsidiary, as the case may be)
receives consideration at the time of such Asset Sale at least equal to the fair
market value of the assets or Equity Interests issued or sold or otherwise
disposed of;
 
(ii)          at least 75% of the consideration therefor received by the
Borrower or such Restricted Subsidiary is in the form of cash, Cash Equivalents
or Replacement Assets or a combination thereof; provided that, for purposes of
this provision, each of the following shall be deemed to be cash:
 
 
65

--------------------------------------------------------------------------------

 
 
(a)           any liabilities (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent consolidated balance sheet) of the Borrower or any
Restricted Subsidiary (other than contingent liabilities and liabilities that
are by their terms subordinated to the Term Loans and liabilities that are owed
to the Borrower or any Affiliate of the Borrower) that are assumed by the
transferee of any such assets pursuant to a customary written novation agreement
that releases the Borrower or such Restricted Subsidiary from further liability;
 
(b)           any securities, notes or other obligations received by the
Borrower or any such Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents within 180 days after such Asset Sale to the extent of the cash or
Cash Equivalents received in that conversion; and
 
(c)           Designated Non-Cash Consideration (insofar as all Designated
Non-Cash Consideration outstanding is less than an amount equal to the greater
of (x) $45.0 million and (y) 3.0% of the Consolidated Total Assets of the
Borrower); and
 
provided, however, that the requirements of clauses (1) and (2) above shall not
apply to any Asset Sale required by, or effected in order to obtain approval of
or clearance from, any U.S. federal or state regulatory body or agency in
connection with the Acquisition.
 
Within 365 days after the receipt of any Net Proceeds from an Asset Sale, the
Borrower may apply such Net Proceeds at its option:
 
(i)           to repay First Priority Obligations to the extent required by any
Credit Facilities (with any such required prepayments to result in a permanent
reduction of the First Priority Obligations under the Credit Facilities);
 
(ii)          to purchase, repurchase, redeem, acquire or retire for value any
Second Priority Obligations or any other Senior Indebtedness; and/or
 
(iii)         to purchase Replacement Assets or to make a capital expenditure or
other investment in or that is used or useful in, a Permitted Business; provided
that such 365- day period shall be extended for an additional 120 days in the
event the Borrower enters into a binding commitment to purchase Replacement
Assets or make a capital expenditure or other investment in a Permitted Business
prior to the end of such 365-day period.
 
provided, however, that if the Borrower shall be required to make an offer to
purchase the Second Priority Notes from the holders thereof with Net Proceeds
from an Asset Sale pursuant to the Second Priority Notes Indenture (in
accordance with the procedures set forth therein) or to make any similar offer
to purchase, repurchase, redeem, acquire or retire for value any other Senior
Indebtedness, then following any required repayment of First Priority
Obligations in accordance with clause (1) above, such Net Proceeds from Asset
Sales must be applied to purchase, repurchase, redeem, acquire or retire for
value all Second Priority Notes or other Senior Indebtedness validly tendered by
holders thereof in connection with any such offer.
 
 
66

--------------------------------------------------------------------------------

 
 
Pending the final application of any such Net Proceeds, the Borrower may
temporarily reduce revolving credit borrowings or otherwise invest such Net
Proceeds in any manner that is not prohibited by this Agreement.
 
Any Net Proceeds from Asset Sales that are not applied or invested as provided
in the preceding paragraph will constitute “Excess Proceeds.”  When the
aggregate amount of Excess Proceeds exceeds $20.0 million, the Borrower will
make an offer (an “Asset Sale Repayment Offer”) to all Lenders, to repay the
maximum principal amount of Term Loans that may be repaid out of the Excess
Proceeds.  The amount to be repaid with respect to any Term Loan that Lenders
elect to have repaid in connection with an Asset Sale Repayment Offer will be
equal to 100% of principal amount plus accrued and unpaid interest, to the date
of repayment, on such Term Loan and will be payable in cash.  If any Excess
Proceeds remain after consummation of an Asset Sale Repayment Offer, the
Borrower may use such Excess Proceeds for any purpose not otherwise prohibited
by this Agreement.  If the aggregate principal amount of Term Loans with respect
to which Lenders have elected to participate in such Asset Sale Repayment Offer
exceeds the amount of Excess Proceeds, such Term Loans shall be repaid on a pro
rata basis based on the principal amount thereof.  Upon completion of each Asset
Sale Repayment Offer, the amount of Excess Proceeds shall be reset at zero.
 
SECTION 5.12.     Limitation on Liens.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, create, incur, assume or otherwise
cause or suffer to exist or become effective any Lien (other than Permitted
Liens) of any kind securing Indebtedness ranking pari passu in right of payment
with or subordinated in right of payment to the Term Loans, upon any of the
Borrower’s property or assets (including Capital Stock of Subsidiaries of the
Borrower), now owned or hereafter acquired, unless contemporaneously with the
incurrence of such Lien effective provision is made to secure the Obligations
due under the Term Loans, (i) in the case of Liens securing Indebtedness that is
pari passu in right of payment with the Term Loans, on an equal and ratable
basis with (or, if the Borrower so elects, on a senior basis to) the obligations
so secured until such time as such obligations are no longer secured by a Lien
and (ii) in the case of Liens securing Indebtedness that is expressly
subordinated in right of payment to the Term Loans, on a senior basis to the
obligations so secured with the same relative priority as the Term Loans will
have to that subordinated Indebtedness until such time as such obligations are
no longer secured by a Lien. The foregoing restriction shall not apply to Liens
securing Senior Indebtedness of the Borrower.
 
SECTION 5.13.     Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.
 
(a)           The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to:
 
(i)            pay dividends or make any other distributions on its Capital
Stock to the Borrower or any of its Restricted Subsidiaries, or with respect to
any other interest or participation in, or measured by, its profits, or pay any
indebtedness owed to the Borrower or any of its Restricted Subsidiaries;
 
(ii)           make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or
 
 
67

--------------------------------------------------------------------------------

 
 
(iii)          transfer any of its properties or assets to the Borrower or any
of its Restricted Subsidiaries.
 
(b)           However, the preceding restrictions shall not apply to
encumbrances or restrictions existing under or by reason of:
 
(i)            the agreements governing Existing Indebtedness (including the
Second Priority Notes Indenture) and the Credit Facilities or any other
agreements in effect on the date hereof and any amendments, modifications,
restatements, renewals, extensions, supplements, refundings, replacements or
refinancings thereof, provided that the amendments, modifications, restatements,
renewals, extensions, supplements, refundings, replacements or refinancings are
not materially more restrictive, taken as a whole, with respect to such dividend
and other restrictions of the kind contemplated in the immediately preceding
paragraph, than those contained in those agreements on the date hereof;
 
(ii)           this Agreement and the Notes;
 
(iii)          applicable law, rule, regulation or order;
 
(iv)          any agreement or instrument governing Indebtedness or Capital
Stock of a Person acquired by the Borrower or any of its Restricted
Subsidiaries, as in effect at the time of such acquisition (except to the extent
such Indebtedness or Capital Stock was incurred in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired; provided that,
in the case of Indebtedness, such Indebtedness was permitted by the terms of
this Agreement to be incurred;
 
(v)           in the case of Section 5.13(a)(iii):
 
(1)           that restrict in a customary manner the subletting, assignment or
transfer of any property or asset that is a lease, license, conveyance or
contract or similar property or asset,
 
(2)           existing by virtue of any transfer of, agreement to transfer,
option or right with respect to, or Lien on, any property or assets of the
Borrower or any Restricted Subsidiary not otherwise prohibited by this
Agreement,
 
(3)           arising or agreed to in the ordinary course of business, not
relating to any Indebtedness, and that do not, individually or in the aggregate,
detract from the value of property or assets of the Borrower or any Restricted
Subsidiary in any manner material to the Borrower or any Restricted Subsidiary,
 
(4)           purchase money obligations for property acquired in the ordinary
course of business and Capital Lease Obligations that impose restrictions on the
property purchased or leased, or
 
(5)           Liens, including real estate mortgages, permitted to be incurred
under Section 5.12 that limit the right of the debtor to dispose of the assets
subject to such Liens;
 
 
68

--------------------------------------------------------------------------------

 
 
(vi)           customary provisions in partnership agreements, limited liability
company organizational governance documents, joint venture agreements and other
similar agreements entered into in the ordinary course of business that restrict
the transfer of ownership interests in or the payment of dividends or
distributions from such partnership, limited liability company, joint venture or
similar Person;
 
(vii)         any agreement for the sale or other disposition of all or
substantially all of the Capital Stock of, or property and assets of, a
Restricted Subsidiary;
 
(viii)        Permitted Refinancing Indebtedness, provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not materially more restrictive, taken as a whole, with respect to such
dividend and other restrictions of the kind contemplated in the immediately
preceding paragraph than those contained in the agreements governing the
Indebtedness being refinanced;
 
(ix)           provisions limiting the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, sale-leaseback
agreements, stock sale agreements, franchise agreements and other similar
agreements, in each case, entered into in the ordinary course of business, which
limitation is applicable only to the assets that are the subject of such
agreements;
 
(x)            restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business; and
 
(xi)           contained in the terms of any Indebtedness or any agreement
pursuant to which such Indebtedness was issued if:
 
(a)           the encumbrance or restriction applies only in the event of a
payment default or a default with respect to a financial covenant contained in
such Indebtedness or agreement,
 
(b)           the encumbrance or restriction is not materially more
disadvantageous to the Lenders than is customary in comparable financings (as
determined by the Borrower in good faith) and
 
(c)           the Borrower determines that any such encumbrance or restriction
will not materially affect the Borrower’s ability to make principal or interest
payments on the Term Loans.
 
SECTION 5.14.     Limitation on Transactions with Affiliates.  The Borrower
shall not, and shall not permit any of its Restricted Subsidiaries to, make any
payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into,
make, amend, renew or extend any transaction, contract, agreement,
understanding, loan, advance or Guarantee with, or for the benefit of, any
Affiliate of the Borrower (each, an “Affiliate Transaction”), unless:
 
(i)           such Affiliate Transaction is on terms that are not materially
less favorable to the Borrower or the relevant Restricted Subsidiary than those
that would have been obtained in a comparable arm’s-length transaction by the
Borrower or such Restricted Subsidiary with a Person that is not an Affiliate of
the Borrower; and
 
 
69

--------------------------------------------------------------------------------

 
 
(ii)           the Borrower delivers to the Agent:
 
(a)           with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of $20.0
million, a resolution of the Board of Directors set forth in an Officers’
Certificate certifying that such Affiliate Transaction or series of related
Affiliate Transactions complies with this Section 5.14 and that such Affiliate
Transaction or series of related Affiliate Transactions has been approved by a
majority of the disinterested members of the Board of Directors; and
 
(b)           with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of $50.0
million, an opinion as to the fairness to the Borrower or such Restricted
Subsidiary of such Affiliate Transaction or series of related Affiliate
Transactions from a financial point of view issued by an independent accounting,
appraisal or investment banking firm of national standing.
 
The following items shall not be deemed to be Affiliate Transactions and,
therefore, shall not be subject to the provisions of the prior paragraph:
 
(iii)           any employment or consulting agreement, employee benefit plan,
officer or director indemnification agreement or any similar arrangement entered
into by the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business and approved in good faith by the Board of Directors and
payments pursuant thereto, payment of directors’ fees and the issuance of Equity
Interests (other than Disqualified Stock) of the Borrower to directors and
employees pursuant to stock option or stock ownership plans;
 
(iv)          transactions between or among the Borrower and/or its Restricted
Subsidiaries;
 
(v)           transactions with a Person (other than an Unrestricted Subsidiary
of the Borrower) that is an Affiliate of the Borrower solely because the
Borrower owns, directly or through a Restricted Subsidiary, an Equity Interest
in, or controls, such Person;
 
(vi)          Restricted Payments that are permitted by Section 5.10 and
Permitted Investments;
 
(vii)         any sale of Capital Stock (other than Disqualified Stock) of the
Borrower and transactions where the only consideration paid by the Borrower is
in the form of Equity Interests (other than Disqualified Stock);
 
(viii)        any agreement as in effect as of the Effective Date or as
thereafter amended, supplemented or replaced (so long as such amendment,
supplement or replacement agreement is not materially disadvantageous to the
holders of the notes when taken as a whole as compared to the original agreement
as in effect on the Effective Date) or any transaction or payments contemplated
thereby; and
 
(ix)           transactions with joint ventures for the purchase or sale of
goods, equipment and services entered into in the ordinary course of business.
 
 
70

--------------------------------------------------------------------------------

 
 
SECTION 5.15.      Change of Control.
 
(a)           If a Change of Control occurs, subject to and following the
purchase, repurchase, redemption, acquisition or retirement for value of any
Second Priority Notes or other Senior Indebtedness validly tendered by the
holders thereof in connection with any offer required to be made by the Borrower
to purchase the Second Priority Notes or other Senior Indebtedness upon a Change
or Control pursuant to the Second Priority Notes Indenture or any other
agreement or instrument governing such other Senior Indebtedness or the receipt
of the requisite consents, if any, under all agreements governing outstanding
Second Priority Notes or other Senior Indebtedness to permit the repayment of
Term Loans required by this Section 5.15, each Lender shall have the right to
require the Borrower to repay all or any portion of such Lender’s Term Loans
pursuant to the offer described below (the “Change of Control Repayment Offer”)
at a repayment amount in cash equal to 101% of the aggregate principal amount
thereof plus accrued and unpaid interest thereon to the date of repayment (the
“Change of Control Repayment Amount”).  Within 30 days following the purchase,
repurchase, redemption, acquisition or retirement for value of any Second
Priority Notes or other Senior Indebtedness required to be purchased by Borrower
in connection with any Change of Control or receipt of the requested consents
under the agreements governing the Second Priority Notes or other Senior
Indebtedness to permit the payment of the Term Loans required by this Section
5.15, the Borrower shall mail a notice to each Lender (with a copy to the Agent)
describing the transaction or transactions that constitute the Change of Control
and stating (1) that the Change of Control Repayment Offer is being made
pursuant to this Section 5.15 and that all Term Loans elected will be accepted
for repayment; (2) the repayment amount and the repayment date, which shall be
no earlier than 30 days and no later than 90 days from the date such notice is
mailed (the “Change of Control Repayment Date”); (3) that any Term Loan not
tendered shall continue to accrue interest; (4) that, unless the Borrower
defaults in the payment of the Change of Control Repayment Amount, all Term
Loans elected for repayment pursuant to the Change of Control Repayment Offer
shall cease to accrue interest after the Change of Control Repayment Date;
(5) that Lenders electing to have any Term Loans repaid pursuant to a Change of
Control Repayment Offer shall be required to surrender any Notes evidencing the
Term Loans to be repaid, to the Agent at the address specified in the notice
prior to the close of business on the third Business Day preceding the Change of
Control Repayment Date; (6) that Lenders shall be entitled to withdraw their
election if the Agent receives, not later than the close of business on the
second Business Day preceding the Change of Control Repayment Date, an
electronic mail, telex, facsimile transmission or letter setting forth the name
of the Lender, the principal amount of Term Loans elected for repayment, and a
statement that such Lender is withdrawing its election to have the Term Loans
repaid; and (7) that Lenders whose Term Loans are being repaid only in part
shall, at the request of such Lenders, be issued new Notes evidencing the
principal amount of the remaining portion of such Term Loans.
 
(b)           By 12:00 p.m. (noon) Eastern Time on the Change of Control
Repayment Date, the Borrower shall, to the extent lawful, (1) accept all Term
Loans or portions thereof elected to be repaid pursuant to the Change of Control
Repayment Offer, (2) deposit with the Agent an amount equal to the Change of
Control Repayment Amount in respect of all Term Loans or portions thereof
elected to be repaid, and (3) deliver or cause to be delivered to the Agent an
Officers’ Certificate stating the aggregate principal amount of Term Loans or
portions thereof being repaid by the Borrower.  The Agent shall promptly wire
transfer to each Lender that elected to have Term Loans repaid the Change of
Control Repayment Amount for such Term Loans, and upon the request of any such
Lender, the Borrower shall deliver to such Lender a new Note equal in principal
amount to any remaining portion of such Lender’s Term Loans.
 
 
71

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding anything to the contrary in this Section 5.15, the
Borrower shall not be required to make a Change of Control Repayment Offer upon
a Change of Control if a third party makes the Change of Control Repayment Offer
in the manner, at the times and otherwise in compliance with the requirements
set forth in this Section 5.15 and all other provisions of this Agreement
applicable to a Change of Control Repayment Offer made by the Borrower and
repays all Term Loans properly elected to be repaid and not withdrawn under such
Change of Control Repayment Offer.
 
(d)           Prior to complying with any of the provisions of this Section
5.15, but in any event within 90 days following a Change of Control, the
Borrower will either repay all outstanding Second Priority Notes or other Senior
Indebtedness or obtain the requisite consents, if any, under all agreements
governing outstanding Second Priority Notes or other Senior Indebtedness to
permit the repayment of Term Loans required by this Section 5.15.
 
SECTION 5.16.     Designation of Restricted and Unrestricted Subsidiaries.  The
Board of Directors of the Borrower may designate any Restricted Subsidiary to be
an Unrestricted Subsidiary; provided that:
 
(i)            any Guarantee by the Borrower or any Restricted Subsidiary of any
Indebtedness of the Subsidiary being so designated shall be deemed to be an
incurrence of Indebtedness by the Borrower or such Restricted Subsidiary (or
both, if applicable) at the time of such designation, and such incurrence of
Indebtedness would be permitted under Section 5.09 hereof;
 
(ii)           the aggregate fair market value of all outstanding Investments
owned by the Borrower and its Restricted Subsidiaries in the Subsidiary being so
designated (including any Guarantee by the Borrower or any Restricted Subsidiary
of any Indebtedness of such Subsidiary) shall be deemed to be a Restricted
Investment made as of the time of such designation and that such Investment
would be permitted under Section 5.10 hereof;
 
(iii)          such Subsidiary does not own any Equity Interests of, or hold any
Liens on any property of, the Borrower or any Restricted Subsidiary;
 
(iv)          the Subsidiary being so designated:
 
(a)           is not party to any agreement, contract, arrangement or
understanding with the Borrower or any Restricted Subsidiary of the Borrower
unless the terms of any such agreement, contract, arrangement or understanding
are no less favorable to the Borrower or such Restricted Subsidiary than those
that might be obtained at the time from Persons who are not Affiliates of the
Borrower; and
 
(b)           is a Person with respect to which neither the Borrower nor any of
its Restricted Subsidiaries has any direct or indirect obligation (i) to
subscribe for additional Equity Interests or (ii) to maintain or preserve such
Person’s financial condition or to cause such Person to achieve any specified
levels of operating results; and
 
(v)           no Default or Event of Default would be in existence following
such designation.
 
 
72

--------------------------------------------------------------------------------

 
 
Any designation of a Restricted Subsidiary of the Borrower as an Unrestricted
Subsidiary shall be evidenced to the Agent by filing with the Agent a certified
copy of the resolution of the Board of Directors giving effect to such
designation and an Officers’ Certificate certifying that such designation
complied with the preceding conditions and was permitted by this Agreement.
 
The Board of Directors of the Borrower may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that:
 
(vi)         such designation shall be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of the Borrower of any outstanding
Indebtedness of such Unrestricted Subsidiary and such designation shall only be
permitted if such Indebtedness is permitted under Section 5.09 hereof,
calculated on a pro forma basis as if such designation had occurred at the
beginning of the four-quarter reference period;
 
(vii)         all outstanding Investments owned by such Unrestricted Subsidiary
shall be deemed to be made as of the time of such designation and such
Investments shall only be permitted if such Investments would be permitted under
Section 5.10 hereof;
 
(viii)        all Liens of such Unrestricted Subsidiary existing at the time of
such designation would be permitted under Section 5.12 hereof; and
 
(ix)           no Default or Event of Default would be in existence following
such designation.
 
The Borrower shall provide written notice to the Agent upon the designation or
re-designation of an Unrestricted Subsidiary as a Restricted Subsidiary.
 
SECTION 5.17.      Payments for Consents.  The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly, pay or
cause to be paid any consideration to or for the benefit of any Lender for or as
an inducement to any consent, waiver or amendment of any of the terms or
provisions of this Agreement or the Notes unless such consideration is offered
to all Lenders and is paid to all Lenders that consent, waive or agree to amend
in the time frame set forth in the solicitation documents relating to such
consent, waiver or agreement.
 
SECTION 5.18.     Business Activities.  The Borrower shall not, and shall not
permit any Restricted Subsidiary to, engage in any business other than Permitted
Businesses, except to such extent as would not be material to the Borrower and
its Restricted Subsidiaries taken as a whole.
 
SECTION 5.19.     [Intentionally Omitted].
 
SECTION 5.20.     [Intentionally Omitted].
 
SECTION 5.21.     [Intentionally Omitted].
 
SECTION 5.22.     [Intentionally Omitted].
 
SECTION 5.23.     Further Instruments and Acts.  Upon request of the Agent, the
Borrower will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purposes of this Agreement.
 
 
73

--------------------------------------------------------------------------------

 
 
SECTION 5.24.     Maintenance of Properties.  The Borrower will cause all
material properties used in the conduct of its business to be maintained and
kept in good condition, repair and working order (regular wear and tear
excepted), in each case in all material respects, all as in the judgment of the
Borrower may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times while any
Term Loans or Commitments are outstanding; provided, however, that nothing in
this Section 5.23 shall prevent the Borrower from disposing of any asset
(subject to compliance with Section 5.11) or from discontinuing the operation or
maintenance of any of such material properties if such discontinuance is, as
determined by the Borrower in good faith desirable in the conduct of the
Borrower’s business and not disadvantageous in any material respect to the
Lenders.
 
SECTION 5.25.     [Intentionally Omitted] .
 
SECTION 5.26.     Merger, Consolidation or Sale of Assets.
 
(a)           The Borrower shall not, directly or indirectly:  (i) consolidate
or merge with or into another Person (whether or not the Borrower is the
surviving corporation) or (ii) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties and assets of the Borrower
and its Restricted Subsidiaries taken as a whole, in one or more related
transactions, to another Person or Persons, unless:
 
(i)            either:  (a) the Borrower is the surviving corporation; or (b)
the Person formed by or surviving any such consolidation or merger (if other
than the Borrower) or to which such sale, assignment, transfer, conveyance or
other disposition shall have been made (i) is a corporation or a limited
liability company organized or existing under the laws of the United States, any
state thereof or the District of Columbia and (ii) assumes all the obligations
of the Borrower under this Agreement and the Notes pursuant to agreements
reasonably satisfactory to the Required Lenders;
 
(ii)           immediately after giving effect to such transaction, no Default
or Event of Default exists; and
 
(iii)           immediately after giving effect to such transaction on a pro
forma basis, the Borrower or the Person formed by or surviving any such
consolidation or merger (if other than the Borrower), or to which such sale,
assignment, transfer, conveyance or other disposition shall have been made will,
on the date of such transaction after giving pro forma effect thereto and any
related financing transactions as if the same had occurred at the beginning of
the applicable four-quarter period, be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 5.09(a).
 
In addition, neither the Borrower nor any Restricted Subsidiary may, directly or
indirectly, lease all or substantially all of its properties or assets, in one
or more related transactions, to any other Person.  Section 5.26(a)(3) shall not
apply to any merger, consolidation or sale, assignment, transfer, conveyance or
other disposition of assets between or among the Borrower and any of its
Restricted Subsidiaries.
 
(b)           Upon any such consolidation, merger, sale, assignment, conveyance,
lease, transfer or other disposition in accordance with Section 5.25(a), the
successor Person formed by such consolidation or into which the Borrower is
merged or to which such sale, assignment, conveyance, lease, transfer or other
disposition is made will succeed to, and be substituted for, and may exercise
every right and power of, the Borrower under this Agreement with the same effect
as if such successor had been named as the Borrower therein, and thereafter
(except in the case of a sale, assignment, transfer, lease, conveyance or other
disposition) the predecessor Person will be relieved of all further obligations
and covenants under this Agreement and the Notes.
 
 
74

--------------------------------------------------------------------------------

 
 
SECTION 5.27.     Anti-Layering. The Borrower shall not, directly or indirectly,
incur any Indebtedness that is subordinate in right of payment to any
Indebtedness of the Borrower unless such Indebtedness is either:
 
(a)           pari passu in right of payment with the Term Loans; or
 
(b)           expressly subordinated in right of payment to the Term Loans.
 
SECTION 5.28.     Guarantees. To the extent that any of the Borrower’s
Subsidiaries provide a Guarantee in respect of any Indebtedness of the Borrower
that is either pari passu or subordinated in right of payment to the Term Loans,
the Borrower shall promptly (and, in any event, within 30 days thereafter) cause
such Subsidiaries to provide an unconditional Guarantee of the Term Loans by
executing and delivering to the Agent a form of guaranty agreement in form and
substance satisfactory to the Required Lenders.
 
SECTION 5.29.     Anti-Terrorism Law; Anti-Money Laundering; Embargoed Person;
Foreign Corrupt Practices Act.
 
(a)           The Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, (i) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in Section 5.29(c), (ii) deal in, or otherwise engage in
any transaction relating to, any property or interest in property blocked
pursuant to the Executive Order or any other Anti-Terrorism Law, or (iii) engage
in or conspire to engage in any transaction that violates, or attempts to
violate, any of the material prohibitions set forth in any Anti-Terrorism Law
(and the Borrower shall deliver to the Lenders any certification or other
evidence reasonably requested from time to time by any Lender, confirming the
Borrower’s and its Subsidiaries’ compliance with this Section 5.29.
 
(b)           The Borrower will not, and will not permit any of its Subsidiaries
to, cause or permit any of the funds of the Borrower or any of its Subsidiaries
that are used to repay the Term Loans to be derived from any unlawful activity
with the result that the making of the Term Loans would be in violation of any
applicable Law.
 
(c)           The Borrower will not, and will not permit any of its Subsidiaries
to, cause or permit (x) any of the funds or properties of the Borrower or any of
its Subsidiaries that are used to repay the Term Loans to constitute property
of, or be beneficially owned directly or indirectly by, any Person subject to
sanctions or trade restrictions under United States law (“Embargoed Person” or
“Embargoed Persons”) that is identified on (1) the “List of Specially Designated
National and Blocked Person” maintained by OFAC and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C §§ 1701 et
seq., The Trading with the Enemy Act, 50 U.S.C App. 1 et seq., and any Executive
Order or any applicable law promulgated thereunder, with the result that the
investment in the Borrower or any of its Subsidiaries (whether directly or
indirectly) is prohibited by any applicable law, or the Term Loans made by the
Lenders would be in violation of any applicable law, or (2) the Executive Order,
any related enabling legislation or any other similar Executive Orders or (y)
any Embargoed Person to have any direct or indirect interest, in the Borrower or
any of its Subsidiaries, with the result that the investment in the Borrower or
any of its Subsidiaries (whether directly or indirectly) is prohibited by any
applicable law or the Term Loans are in violation of any applicable Law.
 
 
75

--------------------------------------------------------------------------------

 
 
(d)           No part of the proceeds of the Term Loans will be used, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain an improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.
 
SECTION 5.30.     Environmental Laws.
 
(a)           The Borrower shall comply with all applicable Environmental Laws
and obtain and comply with and maintain any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except, in each case, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
 
(b)           The Borrower shall conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and comply with all lawful orders and
directives of all governmental authorities regarding Environmental Laws except
to the extent that the same are being contested in good faith by appropriate
proceedings.
 
ARTICLE VI
EVENTS OF DEFAULT
 
SECTION 6.01.     Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:
 
(a)           default for 30 days in the payment when due of interest (including
any additional interest) on the Term Loans;
 
(b)           default in payment when due (whether at maturity, upon
acceleration, redemption or otherwise, including the failure to repay Term Loans
elected by Lenders to be repaid pursuant to a Change of Control Repayment Offer
or Asset Sale Repayment Offer on the date specified for such repayment) of the
principal of, or premium, if any, on the Term Loans;
 
(c)           failure (other than a default described in Sections 6.01(a) and
(b) above) by the Borrower or any of its Restricted Subsidiaries to comply with
the provisions of Sections 5.11, 5.15, 5.26, and 5.28 hereof for 45 days after
written notice by the Agent or the Required Lenders to comply with such
provisions;
 
(d)           failure by the Borrower or any of its Restricted Subsidiaries for
60 days after written notice by the Agent (acting at the written direction of
the Required Lenders) or the Required Lenders to comply with any of the other
agreements in this Agreement (other than a default described in Sections
6.01(a), (b), and (c) above);
 
(e)           default under any mortgage, indenture or instrument under which
there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed by the Borrower or any of its Restricted
Subsidiaries (or the payment of which is Guaranteed by the Borrower or any of
its Restricted Subsidiaries) whether such Indebtedness or Guarantee now exists,
or is created after the Effective Date, if that default:
 
(i)             is caused by a failure to pay principal of, or interest or
premium, if any, on such Indebtedness at final maturity thereof (after giving
effect to applicable grace periods and extensions); or
 
 
76

--------------------------------------------------------------------------------

 
 
(ii)           results in the acceleration of such Indebtedness prior to its
final maturity,
 
and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
similar default aggregates $35.0 million or more;
 
(f)            failure by the Borrower or any of its Restricted Subsidiaries to
pay final judgments entered by a court or courts of competent jurisdiction not
covered by insurance issued by reputable and credit worthy companies aggregating
in excess of $35.0 million, which judgments are not paid, discharged or stayed
for a period of 60 days;
 
(g)           the Borrower, any of its Restricted Subsidiaries that are
Significant Subsidiaries or any group of Restricted Subsidiaries of the Borrower
that, taken together, would constitute a Significant Subsidiary, pursuant to or
within the meaning of any Bankruptcy Law:
 
(i)            commences a voluntary case;
 
(ii)           consents to the entry of an order for relief against it in an
involuntary case; or
 
(iii)           makes a general assignment for the benefit of its creditors; or
 
(iv)           admits in writing its inability to pay its debts as they become
due or otherwise admits its insolvency;
 
(h)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:
 
(i)            is for relief against the Borrower, any of its Restricted
Subsidiaries that are Significant Subsidiaries or any Restricted Subsidiaries of
the Borrower that, taken together, would constitute a Significant Subsidiary, in
an involuntary case;
 
(ii)           appoints a Custodian for the Borrower, any of its Restricted
Subsidiaries that are Significant Subsidiaries or any Restricted Subsidiaries of
the Borrower that, taken together, would constitute a Significant Subsidiary, or
for all or substantially all of the properties of the Borrower, any of its
Restricted Subsidiaries that are Significant Subsidiaries or any Restricted
Subsidiaries of the Borrower that, taken together, would constitute a
Significant Subsidiary; or
 
(iii)          orders the liquidation of the Borrower, any of its Restricted
Subsidiaries that are Significant Subsidiaries or any Restricted Subsidiaries of
the Borrower that, taken together, would constitute a Significant Subsidiary;
 
and the order or decree remains unstayed and in effect for 60 consecutive days;
 
(i)            any representation or warranty made or deemed made herein or
which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with this Agreement shall prove to
have been incorrect, false or misleading in any material respect on or as of the
date made or deemed made;
 
 
77

--------------------------------------------------------------------------------

 
 
(j)            this Agreement or any provision hereof shall cease to be in full
force and effect (other than in accordance with its terms), or the Borrower or
any Person acting by or on behalf of the Borrower shall deny or disaffirm the
Borrower’s obligations under this Agreement; and
 
(k)           any Person shall engage in any nonexempt “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) any Plan has failed to satisfy the minimum funding standard within
the meaning of Section 412 of the Code or Section 302 of ERISA, any Plan has
applied for or received a waiver of the minimum funding standard or an extension
of any amortization period within the meaning of Section 412 of the Code or
Section 302 or 304 of ERISA, or any Lien in favor of the PBGC or a Plan (other
than a Permitted Lien) shall arise on the assets of the Borrower, any of its
Subsidiaries or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) the Borrower, any of its Subsidiaries or any Commonly Controlled
Entity shall, or in the reasonable opinion of the Required Lenders is likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect.
 
then, and in every such event (other than an event with respect to the Borrower
described in Section 6.01(g) or (h)), and at any time thereafter during the
continuance of such event, the Agent may with the consent of the Required
Lenders, and at the request of such Required Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately and (ii) declare the Term Loans then outstanding to be due
and payable in whole and thereupon the principal of the Term Loans so declared
to be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in Section 6.01(g) or (h), the
Commitments shall automatically terminate and the principal of the Term Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.  In addition to the remedies set
forth above, the Agent may exercise any other remedies provided by applicable
law.
 
The term “Bankruptcy Law” means Title 11, U.S. Code or any similar federal or
state law for the relief of debtors.  The term “Custodian” means any receiver,
trustee, assignee, liquidator or similar official under any Bankruptcy Law.
 
ARTICLE VII
THE AGENT
 
SECTION 7.01.    Authorization and Action.  Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto.  As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law.  The Agent shall be under no
obligation to execute any of the rights or powers provided to it in this
Agreement at the request or instruction of the Required Lenders unless such
Lenders have provided the Agent with an indemnity against the costs, expenses
and liability which might be incurred by taking, or refraining from taking, such
action. Without limiting the generality of the foregoing, (a) the Agent shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by this Agreement that the Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
8.01) and determined in accordance with this Section 7.01, and (c) except as
expressly set forth in this Agreement, the Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of the Subsidiaries that is communicated to or
obtained by it or any of its Affiliates in any capacity.
 
 
78

--------------------------------------------------------------------------------

 
 
The Agent shall be deemed not to have knowledge of any Default or Event of
Default unless and until written notice thereof is given to the Agent by the
Borrower or a Lender.  The Agent agrees to promptly make available to each
Lender all information delivered to the Agent pursuant to Section 5.02, and the
Agent agrees to give to each Lender prompt notice of each notice given to it by
the Borrower pursuant to the terms of this Agreement.
 
SECTION 7.02.     Agent’s Reliance, Etc.  Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct.  Without
limitation of the generality of the foregoing, the Agent:  (a) may treat the
payee of any Note as the holder thereof until the Agent receives and accepts an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an assignee, as provided in Section 8.07; (b) may consult
with legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (d) shall not have any duty to ascertain or
to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of this Agreement on the part of the Borrower or
the existence at any time of any Default or to inspect the property (including
the books and records) of the Borrower; (e) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; and (f) shall incur no liability under or in respect
of this Agreement by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier, telegram or electronic
communication) believed by it to be genuine and signed or sent by the proper
party or parties.
 
SECTION 7.03.     BNYM and Affiliates.  BNYM and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, the Borrower, any of its Affiliates and any Person who may do business
with or own Equity Securities of the Borrower or any such Affiliate, all as if
BNYM were not the Agent and without any duty to account therefor to the
Lenders.  The Agent shall have no duty to disclose any information obtained or
received by it or any of its Affiliates relating to the Borrower or any of its
Affiliates to the extent such information was obtained or received in any
capacity other than as Agent.
 
 
79

--------------------------------------------------------------------------------

 
 
SECTION 7.04.      Lender Credit Decision.  Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements referred to in Section 4.01(d) and 5.02 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.
 
SECTION 7.05.  Indemnification.  The Lenders agree to indemnify the Agent (to
the extent not reimbursed by the Borrower), ratably according to the respective
principal amounts of the Notes then held by each of them (or if no Notes are at
the time outstanding or if any Notes are held by Persons that are not Lenders,
ratably according to the respective amounts of their Commitments), from and
against any and all claims, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted or
awarded against the Agent in any way relating to or arising out of or in
connection with or by reason of the Notes, this Agreement or any action taken or
omitted by the Agent under this Agreement, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE AGENT (collectively, the “Indemnified Costs”), provided that
no Lender shall be liable for any portion of the Indemnified Costs resulting
from the Agent’s gross negligence or willful misconduct.  Without limitation of
the foregoing, each Lender agrees to reimburse the Agent promptly upon demand
for its ratable share of any out-of-pocket expenses (including counsel fees and
expenses) incurred by the Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the Agent is not reimbursed for such expenses by the Borrower.  In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.  The agreements
and obligations of the Lenders under this Section 7.05 shall survive the payment
in full of principal, interest and all other amounts payable hereunder and under
the Notes and the resignation or removal of the Agent.
 
SECTION 7.06.     Successor Agent.  The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders.  Upon any such resignation
or removal, (i) the Borrower, with the consent of the Required Lenders (such
consent not to be unreasonably withheld or delayed) shall have the right to
appoint a successor Agent or (ii) if an Event of Default shall have occurred and
be continuing, then the Required Lenders shall have the right to appoint a
successor Agent.  If no successor Agent shall have been so appointed, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the Required Lenders’ removal of the Agent (the
“Resignation Effective Date”), then the retiring Agent may, but shall be under
no obligation to, on behalf of the Lenders and in consultation with the
Borrower, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000.  Whether or not
a successor has been appointed, the Agent’s resignation shall become effective
on the Resignation Effective Date.  Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, and the payment of the resigning or
removed Agent’s outstanding fees and expenses (including counsel fees and
expenses), such successor Agent shall thereupon succeed to and become vested
with all the rights, powers, discretion, privileges and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement provided that if such successor Agent shall
have been appointed without the consent of the Borrower, such successor Agent
may be replaced by the Borrower with the consent of the Required Lenders so long
as no Event of Default has occurred and is continuing.  After any retiring
Agent’s resignation or removal hereunder as Agent, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.
 
 
80

--------------------------------------------------------------------------------

 
 
SECTION 7.07.     Rights of Agent.
 
(a)           The Agent may execute any of its duties under this Agreement or
the Notes by or through agents or attorneys and shall not be responsible for the
negligence or misconduct of any agent or attorney that it selects as long as
such selection was made with due care. The exculpatory provisions set forth in
Article VII and the provisions of Section 8.04 shall apply to the acts and
omissions of any such agent or attorney.
 
(b)           No provision of this Agreement or the Notes or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby shall require any Agent to: (i) expend or risk its own funds or
provide indemnities in the performance of any of its duties hereunder or the
exercise of any of its rights or power or (ii) otherwise incur any financial
liability in the performance of its duties or the exercise of any of its rights
or powers.
 
(c)           The Agent will not be bound by, or be held obligated by, the
provisions of any loan agreement, indenture or other agreement governing the
Obligations (other than this Agreement and the Notes).
 
(d)           No written direction given to the Agent by the Required Lenders or
the Borrower that in the sole judgment of the Agent imposes, purports to impose
or might reasonably be expected to impose upon the Agent any obligation or
liability not set forth in or arising under this Agreement and the Notes will be
binding upon the Agent unless the Agent elects, at its sole option, to accept
such direction.
 
(e)           The Agent shall not be responsible or liable for any failure or
delay in the performance of its obligations under this Agreement or the Notes
arising out of or caused, directly or indirectly, by circumstances beyond its
reasonable control, including, without limitation, acts of God; earthquakes;
fire; flood; terrorism; wars and other military disturbances; sabotage;
epidemics; riots; business interruptions; loss or malfunctions of utilities,
computer (hardware or software) or communication services; accidents; labor
disputes; acts of civil or military authority and governmental action.
 
(f)           The Agent shall not be liable for any error of judgment made in
good faith by it unless it is proved that the Agent was negligent in
ascertaining the pertinent facts.
 
ARTICLE VIII
MISCELLANEOUS
 
SECTION 8.01.     Amendments, Etc.  No amendment or waiver of any provision of
this Agreement, and no consent to any departure by the Borrower therefrom, shall
be effective unless in writing signed by the Required Lenders (or by the Agent
at the written direction of the Required Lenders) (other than with respect to
any amendment or waiver contemplated in Sections 8.01(a) through (g) below,
which shall only require the consent of the Lenders expressly set forth therein
and not Required Lenders), and the Borrower, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that, no such amendment, waiver or consent shall:
 
 
81

--------------------------------------------------------------------------------

 
 
(a)           extend or increase the Commitment of any Lender without the
written consent of each Lender holding such Commitment;
 
(b)           postpone any date scheduled for any payment of principal
(including final maturity), interest, fees other than amounts payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby;
 
(c)           reduce or forgive the principal of, or the rate of interest
specified herein on, any Term Loan, or (subject to clause (i) of the second
proviso to this Section 8.01) any fees or other amounts payable hereunder (or
extend the timing of payments of such fees or other amounts) without the written
consent of each Lender directly and adversely affected thereby;
 
(d)           change any provision of Section 2.10(a), 2.10(e) or 2.12, or the
definition of “Pro Rata Share” in any manner that would alter the pro rata
sharing of payments or other amounts required thereby, without the written
consent of each Lender directly and adversely affected thereby;
 
(e)           change any provision of (i) this Section 8.01 or (ii) the
definition of “Required Lenders”, or any other provision specifying the number
of Lenders or portion of the Term Loans or Commitments required to take any
action under this Agreement to reduce the percentage set forth therein, without
the written consent of each Lender directly and adversely affected thereby;
 
(f)            release any Person from its Guarantee of the Obligations under
this Agreement, without the written consent of each Lender;
 
(g)           subject to clause (xii) of the proviso to Section 2.05(e)(i),
amend, modify or waive any provision relating to the application of any
voluntary or mandatory prepayment or commitment reduction that results in a
given Class being allocated a lesser prepayment, repayment or commitment
reduction than such Class would otherwise have been entitled to in the absence
of such amendment, modification or waiver, without the consent of the Required
Class Lenders for such affected Class (it being understood, however, that the
Required Lenders may waive, in whole or in part, any such prepayment, repayment
or commitment reduction, so long as the application, as amongst the various
Classes, of any such prepayment, repayment, or commitment reduction which is
still required to be made is not altered);
 
(h)           change the ranking of the Term Loans pursuant to Section 2.16
without the written consent of each Lender; and
 
(i)           change any provision of Section 8.19 or Article IX without the
written consent of each Lender directly and adversely affected thereby.
 
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above,
adversely affect the rights or duties of, or any fees or other amounts payable
to, the Agent under this Agreement; (ii) only the consent of the parties to the
Administrative Agent Fee Letter and the Fee Letter shall be required to amend,
modify or supplement the terms thereof; and (iii) no Lender consent is required
to effect an Incremental Amendment, (except as expressly provided in Section
2.05(d) or 2.05(e), as applicable). Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than the
Defaulting Lenders), except that (x) the Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
directly and adversely affected Lender that by its terms materially and
adversely affects any Defaulting Lender to a greater extent than other affected
Lenders shall require the consent of such Defaulting Lender.
 
 
82

--------------------------------------------------------------------------------

 
 
SECTION 8.02.     Notices, Etc.
 
(a)           All notices and other communications provided for hereunder shall
be in writing (including telecopier or telegraphic communication) and mailed,
telecopied, telegraphed or delivered, if to the Borrower, at its address at
GenCorp Inc., P.O. Box 537012, Sacramento, CA 95813-7012, fax number
916-351-8608, Attention:  Chief Financial Officer; if to any Initial Lender, at
its Lending Office specified in its Administrative Questionnaire; if to any
other Lender, at its Lending Office specified in the Assignment and Acceptance,
as applicable, pursuant to which it became a Lender; and if to the Agent, at its
address at 2001 Bryan Street, 10th Floor, Dallas, Texas 75201, fax number
214-468-5539, Attn: Melinda K. Valentine; or, as to the Borrower or the Agent,
at such other address as shall be designated by such party in a written notice
to the other parties and, as to each other party, at such other address as shall
be designated by such party in a written notice to the Borrower and the
Agent.  Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices delivered through electronic communications, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).  Delivery by telecopier or other electronic communication of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication.  The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or their written acknowledgment), provided that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.
 
SECTION 8.03.     No Waiver:  Remedies.  No failure on the part of any Lender or
the Agent to exercise, and no delay in exercising, any right hereunder or under
any Note shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.
 
 
83

--------------------------------------------------------------------------------

 
 
SECTION 8.04.     Costs and Expenses; Indemnity.
 
(a)           Costs and Expenses.  Whether or not the transactions contemplated
hereby shall be consummated, the Borrower agrees to pay on the Effective Date,
or in respect of expenses incurred after the Effective Date, promptly, and in
any event within ten (10) days after written demand therefore, (i) all
reasonable and documented costs and expenses of one counsel to the Lenders in
connection with the negotiation, preparation and execution of this Agreement and
any consents, amendments, waivers or other modifications thereto; (ii) the fees,
expenses and disbursements of counsel to the Agent in connection with the
negotiation, preparation, execution and administration of this Agreement and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by the Borrower; (iii) all reasonable and
documented costs and fees, expenses and disbursements of any auditors,
accountants, consultants or appraisers retained by the Agent; and (iv) after the
occurrence of a Default or an Event of Default, all costs and expenses,
including attorneys’ fees and costs of settlement, incurred by the Agent or any
Lender in enforcing any Obligations of or in collecting any payments due from
the Borrower hereunder or under any documents executed in connection herewith or
protection of its rights under the Agent (whether through negotiations, legal
proceedings or otherwise) by reason of such Default or Event of Default or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work out” or pursuant to any insolvency
or bankruptcy cases or proceedings, including the costs of any financial advisor
or other outside experts retained by the Agent or any Lender.
 
(b)           The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their respective Affiliates and their respective
officers, directors, employees, agents and advisors and their respective
successors (each, an “Indemnified Party”) from and against any and all claims,
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature that may be imposed on,
incurred by or asserted or awarded against any Indemnified Party, in any way
relating to or arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) the Notes, this
Agreement, any of the transactions contemplated herein, any actual or alleged
presence or release of Materials of Environmental Concern on or from any
property owned or operated by the Borrower or any of its Subsidiaries, any
liability under Environmental Law related in any way to the Borrower or any of
its Subsidiaries, any action taken or omitted by the Agent under this Agreement,
or the actual or proposed use of the proceeds of the Term Loans, or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or of its Subsidiaries, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF THE INDEMNIFIED PARTY, regardless of whether any
Indemnified Party is a party thereto, and to reimburse each Indemnified Party
upon demand for any reasonable and documented legal expenses of counsel for all
such Indemnified Parties, and other expenses incurred in connection with
investigating or defending any of the foregoing, provided that the foregoing
indemnity will not, as to any Indemnified Party, apply to claims, liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature, related legal or other expenses
to the extent they are found by a final, non-appealable judgment of a court of
competent jurisdiction to arise from the willful misconduct or gross negligence
of such Indemnified Party.  WITHOUT LIMITATION OF THE FOREGOING, IT IS THE
INTENTION OF THE BORROWER AND THE BORROWER AGREES THAT THE FOREGOING INDEMNITIES
SHALL APPLY TO EACH INDEMNIFIED PARTY WITH RESPECT TO CLAIMS, LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE, WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNIFIED
PARTY.  The parties hereto agree not to assert, and hereby waive on behalf of
their respective Affiliates, the holders of their Equity Securities and their
respective officers, directors, employees, agents and advisors, any claim for
special, indirect, consequential or punitive damages against any party hereto
(including, without limitation, the Borrower, the Agent or any Lender), any of
their respective Affiliates or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability arising out of or
otherwise relating to the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the Term
Loans; provided that nothing contained in this sentence shall limit the
Borrower’s indemnity and reimbursement obligations to the extent set forth in
the immediately preceding sentence.
 
 
84

--------------------------------------------------------------------------------

 
 
(c)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.09, 2.10, 2.11 and 8.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes
and the resignation or removal of the Agent.
 
SECTION 8.05.     Right of Set-off.  Upon the occurrence and during the
continuance of any Event of Default, the Agent and each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the Agent or such Lender to or for the credit or the account of
the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement and the Note held by the Agent or such
Lender, whether or not the Agent or such Lender shall have made any demand under
this Agreement or such Note.  The Agent and each Lender agrees promptly to
notify the Borrower after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of the Agent and each Lender under this Section 8.05
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) that the Agent and such Lender may have.
 
SECTION 8.06.      Binding Effect.  This Agreement shall become effective (other
than Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Agent and when the Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
 
SECTION 8.07.     Assignments.
 
(a)           Assignment by Lenders.
 
(i)            Subject to the conditions set forth in this Section 8.07, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment, the Term Loans owing to it and any Note or Notes
held by it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:
 
(1)           the Borrower; provided that,  no consent of the Borrower shall be
required (x) for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund and (y) after the occurrence and during the continuance of an
Event of Default under Section 6.01(a), (b), (g) or (h); and
 
 
85

--------------------------------------------------------------------------------

 
 
(2)           the Agent; provided that no consent of the Agent shall be required
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund. Any
attempted assignment by any Lender in violation of this Section 8.07 shall be
null and void.
 
(b)           Assignments shall be subject to the following additional
conditions:
 
(i)            except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Term Loans, the amount of the Commitment or
Term Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Agent) shall not be less than $5,000,000 or an integral
multiple of $1,000,000 in excess thereof unless each of the Borrower and the
Agent otherwise consent;
 
(ii)           each partial assignment shall be made as an assignment of a
proportionate part, and a constant and not varying percentage, of all the
assigning Lender’s rights and obligations under this Agreement;
 
(iii)          the parties to each assignment shall execute and deliver to the
Agent an Assignment and Acceptance, together with any Note subject to such
assignment and a processing and recordation fee of $3,500; and
 
(iv)          the assignee, if it shall not be a Lender, shall deliver to the
Agent an Administrative Questionnaire in which the assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower and its Affiliates or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal and state securities laws.
 
(c)           Subject to acceptance of any Assignment and Acceptance and
recording thereof in the Register by the Agent pursuant to paragraph (c) of this
Section, from and after the effective date specified in each Assignment and
Acceptance the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.09,  2.10, 2.11 and 8.04).
 
(d)           By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:  (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01(d) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement as are delegated to the Agent by the terms hereof, together with
such powers and discretion as are reasonably incidental thereto; and (vi) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.
 
 
86

--------------------------------------------------------------------------------

 
 
(e)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, together with any Note or Notes subject to
such assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit C hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.02(b), the Agent shall
have no obligation to accept such Assignment and Acceptance and record the
information contained therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.  Within five Business
Days after its receipt of such notice, the Borrower, at its own expense, shall
execute and deliver to the Agent in exchange for any surrendered Note a new Note
payable to such assignee in an amount equal to the Commitment assumed by it
pursuant to such Assignment and Acceptance and, if the assigning Lender has
retained a Commitment hereunder, a new Note payable to the assigning Lender in
an amount equal to the Commitment retained by it hereunder.  Such new Note or
Notes shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit A hereto.
 
(f)           The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at its address referred to in Section 8.02 a copy of
each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, and principal amount of the Term Loans owing to, each Lender (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.  No Commitment, Term Loan or Note
shall be transferred by any Lender unless such transfer is entered in the
Register.
 
(g)           Any Lender may, in connection with any assignment or designation
or proposed assignment or designation pursuant to this Section 8.07, disclose to
the assignee or designee or proposed assignee or designee, any information
relating to the Borrower and its Affiliates furnished to such Lender by or on
behalf of the Borrower; provided that, prior to any such disclosure, the
assignee or designee or proposed assignee or designee shall agree to preserve
the confidentiality of any confidential information relating to the Borrower and
its Affiliates received by it from such Lender.
 
(h)           Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Term Loans
owing to it and the Note or Notes held by it), including in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.
 
 
87

--------------------------------------------------------------------------------

 
 
(i)            Any Lender may, so long as no Event of Default has occurred and
is continuing, at any time, without any consent, assign all or a portion of its
rights and obligations with respect to Term Loans under this Agreement to the
Borrower through open market purchase on a non pro-rata basis subject to: (a)
the principal amount of such Term Loans, along with all accrued and unpaid
interest thereon, so contributed, assigned or transferred to the Borrower shall
be deemed automatically cancelled and extinguished on the date of such
contribution, assignment or transfer, (b) the aggregate outstanding principal
amount of Term Loans of the remaining Lenders shall reflect such cancellation
and extinguishment of the Term Loans then held by the Borrower and (c) the
Borrower shall promptly provide notice to the Agent of such contribution,
assignment or transfer of such Term Loans, and the Agent, upon receipt of such
notice, shall reflect the cancellation of the applicable Term Loans in the
Register.
 
Each Lender participating in any assignment to the Borrower acknowledges and
agrees that in connection with such assignment, (1) the Borrower then may have,
and later may come into possession of Excluded Information, (2) such Lender has
independently and, without reliance on the Borrower or any of its Subsidiaries
or the Agent, made its own analysis and determination to participate in such
assignment notwithstanding such Lender’s lack of knowledge of the Excluded
Information, (3) none of the Borrower or its Subsidiaries or the Agent shall
have any liability to such Lender, and such Lender hereby waives and releases,
to the extent permitted by law, any claims such Lender may have against the
Borrower and its Subsidiaries, the Agent and any of their Affiliates, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information and (4) that the Excluded Information may not be available to the
Agent or other Lenders.
 
(j)            Assignments by the Borrower. The Borrower shall not have the
right to assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Agent and each Lender (and any
attempted assignment by the Borrower without such consent shall be null and
void).
 
SECTION 8.08.     Governing Law; Submission to Jurisdiction.  This Agreement and
each Note (if any) shall be construed in accordance with and governed by the law
of the State of New York.  Each of the parties hereto hereby irrevocably and
unconditionally submits to the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York County, Borough of Manhattan, and any appellate
court from any such federal or state court, for purposes of all suits, actions
or legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby; provided that each of the parties hereto
agrees that (i) a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and (ii) the Agent and each of the Lenders
retain the right to bring actions or proceedings against the Borrower in the
courts of any other jurisdiction in connection with the exercise of any rights
under any agreement related to collateral provided hereunder that is governed by
laws other than the law of the State of New York or with respect to any
collateral subject thereto.  Each of the parties hereto irrevocably waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Documents in the manner provided for notices (other than facsimile) in Section
8.02. Nothing in this Agreement will affect the right of any party hereto to
serve process in any other manner permitted by applicable Law.
 
SECTION 8.09.     Execution in Counterparts; Integration.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.  THIS AGREEMENT, THE
NOTES, AND THE FEE LETTERS TOGETHER CONSTITUTE THE ENTIRE AGREEMENT AND
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY AND ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN,
RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
 
88

--------------------------------------------------------------------------------

 
 
SECTION 8.10.     WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE NOTES OR THE ACTIONS OF THE
AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.
 
SECTION 8.11.      Patriot Act.  Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow the Agent and
such Lender to identify the Borrower in accordance with the Patriot Act. This
notice is given in accordance with the requirements of the Patriot Act and is
effective as to the Lenders and the Agent.
 
SECTION 8.12.     Headings.  Article, Section and other headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 8.13.      Confidentiality.
 
(a)           The Agent and each Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(i) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, auditors, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and informed on a need-to-know basis), (ii) to the
extent requested by any governmental authority or self-regulatory body, (iii) to
the extent required by applicable laws or regulations, (iv) to the extent
required by any subpoena or similar legal process provided that, in such case
and in the case of each of clauses (ii) and (iii) above, the Agent or such
Lender as applicable shall use reasonable efforts, consistent with its normal
practices, to notify the Borrower promptly thereof prior to disclosure of such
Information, to the extent it is not prohibited from doing so by any law or
regulation or by such subpoena or legal process, (v) to any other party to this
Agreement, (vi) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vii) subject to an agreement containing provisions
substantially the same as those of this Section 8.13, to (A) any assignee or
prospective assignee of any of its rights or obligations under this Agreement
(it being understood that such actual or prospective assignee will be informed
of the confidential nature of such Information and instructed to keep such
Information confidential and informed on a need-to-know basis) or (B) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations (it being understood
that such actual or prospective counterparty will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and informed on a need-to-know basis), (viii) with the consent of
the Borrower or (ix) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section 8.13 or (B) becomes
available to the Agent or any Lender on a nonconfidential basis from a source
other than the Borrower unless the Agent or such Lender, as applicable, shall
have knowledge that such source was required to keep such Information
confidential.  For the purposes of this Section 8.13, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower; provided that, in
the case of information received from the Borrower after the date hereof, such
information is either clearly identified at the time of delivery as confidential
or should, because of its nature, reasonably be understood to be
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 8.13 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
 
89

--------------------------------------------------------------------------------

 
 
(b)           Each Lender acknowledges that Information furnished to it pursuant
to this Agreement may include material non-public information concerning the
Borrower and its Affiliates or their respective securities, and confirms that it
has developed compliance procedures regarding the use of Material Non-Public
Information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
 
(c)           All information, including requests for waivers and amendments,
furnished by the Borrower or the Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Borrower and its Affiliates or
their respective securities.  Accordingly, each Lender represents to the
Borrower and the Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
 
SECTION 8.14.     Conversion of Currencies.
 
(a)           If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.
 
(b)           The obligations of the Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrower
contained in this Section 8.14 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
 
SECTION 8.15.     No Advisory or Fiduciary Responsibility.  In connection with
all aspects of the transaction contemplated hereby, the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that:  (a) the
credit facility provided for hereunder and any related arranging or other
services in connection therewith (including in connection with any amendment,
waiver or other modification hereof are an arm’s-length commercial transaction
between the Borrower and its Affiliates, on the one hand, and the Agent and the
Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or thereof); (b) in connection with the process leading to
such transaction, the Agent and the Lenders, in each case, is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (c) neither the Agent nor any Lender has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof (irrespective of whether the Agent or any Lender has
advised or is currently advising the Borrower or any of its Affiliates on other
matters) and neither the Agent nor any Lender has any obligation to the Borrower
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein; (d) the Agent and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower or
any of its Affiliates, and neither the Agent nor any Lender has any obligation
to disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Agent and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof) and the Borrower has consulted their own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  The
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Agent or the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty.
 
 
90

--------------------------------------------------------------------------------

 
 
SECTION 8.16.     Interest Rate Limitations. Notwithstanding anything to the
contrary contained in this Agreement or any Note, the interest paid or agreed to
be paid under this Agreement or any Note shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maturity Rate”). If any
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Term Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceed the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
 
SECTION 8.17.     Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
SECTION 8.18.     Payment Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Agent or any Lender, or the Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Bankruptcy Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender severally
agrees to pay to the Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations hereunder and the termination of
this Agreement.
 
SECTION 8.19.     Rights of Lenders to Receive Payment. Notwithstanding any
other provision of this Agreement, but subject to Article IX, the right of any
Lender to receive payment of principal, and interest, if any, on the Term Loans,
on or after the respective due dates expressed in the Agreement, or to bring
suit for the enforcement of any such payment on or after such respective dates,
shall not be impaired or affected without the consent of such Lender.
 
 
91

--------------------------------------------------------------------------------

 
 
ARTICLE IX
SUBORDINATION
 
SECTION 9.01.     Term Loans Subordinated to Senior Indebtedness.  The Borrower
covenants and agrees, and each Lender by its execution of this Agreement
likewise covenants and agrees, that all Term Loans are subject to the provisions
of this Article IX; and each Lender, accepts and agrees to be bound by such
provisions and acknowledges that such provisions are for the benefit of, and
shall be enforceable directly by, the holders of Senior Indebtedness.
 
Each Lender authorizes and directs the Agent (acting on the written direction of
the Required Lenders) on such Lender’s behalf to take such action as the
Required Lenders shall direct to acknowledge or effectuate the subordination
between the Lenders and the holders of Senior Indebtedness as provided in this
Article IX and appoints the Agent as such Lender’s attorney-in-fact for any and
all such purposes.
 
The payment of the principal of, premium, if any, and interest on and any other
payment due pursuant to this Agreement or any Notes issued hereunder shall, to
the extent and in the manner hereinafter set forth, be subordinated and subject
in right of payment to the prior payment in full of all Senior Indebtedness,
whether outstanding at the Effective Date or thereafter created, incurred,
assumed or guaranteed.
 
Each Lender by executing this Agreement acknowledges and agrees that the
subordination provisions set forth in this Article IX are, and are intended to
be, an inducement and consideration to each holder of any Senior Indebtedness of
the Borrower, whether such Senior Indebtedness was created before or after the
making of the Term Loans, to acquire and continue to hold, or to continue to
hold, such Senior Indebtedness, and such holder of Senior Indebtedness shall be
deemed conclusively to have relied upon such subordination provisions in
acquiring and continuing to hold, or in continuing to hold, such Senior
Indebtedness, and such holder is made an obligee hereunder and may enforce
directly such subordination provisions.
 
SECTION 9.02.     Term Loans Subordinated to Prior Payment of All Senior
Indebtedness On Dissolution, Liquidation, Reorganization, Etc., of the
Borrower.  Upon any payment or distribution of the assets of the Borrower of any
kind or character, whether in cash, property or securities, to creditors upon
any dissolution, winding-up, total or partial liquidation, or reorganization of
the Borrower (whether voluntary or involuntary, or in bankruptcy, insolvency,
reorganization, liquidation, or receivership proceedings, or upon an assignment
for the benefit of creditors, or any marshalling of the assets of the Borrower,
or upon any similar proceedings), then in such event:
 
 
92

--------------------------------------------------------------------------------

 
 
(a)           all Senior Indebtedness (including principal thereof and interest
thereon) shall first be paid in full before any Payment of the Term Loans (as
defined in Section 9.05) is made;
 
(b)           any payment or distribution of assets of the Borrower of any kind
or character, whether in cash, property or securities, to which the Lenders or
the Agent on behalf of the Lenders would be entitled (but excluding any payments
due and owing to the Agent on account of its outstanding fees and expenses)
except for the provisions of this Article IX, including any such payment or
distribution which may be payable or deliverable by reason of the payment of
another debt of the Borrower being subordinated to the payment of the Term
Loans, shall be paid or delivered by any debtor, custodian or other person
making such payment or distribution, directly to the holders of the Senior
Indebtedness or their Representative or Representatives, or to the trustee or
trustees under any indenture pursuant to which any instruments evidencing any of
such Senior Indebtedness may have been issued, ratably according to the
aggregate amounts remaining unpaid on account of the principal of and interest
on the Senior Indebtedness held or represented by each, for application to
payment of all Senior Indebtedness remaining unpaid, to the extent necessary to
pay all Senior Indebtedness in full after giving effect to any concurrent
payment or distribution, or provision therefor, to the holders of such Senior
Indebtedness; and
 
(c)           in the event that, notwithstanding the foregoing provisions of
this Section 9.02, any payment or distribution of assets of the Borrower of any
kind or character, whether in cash, property or securities, shall be received by
the Agent or the Lenders before all Senior Indebtedness is paid in full (but
excluding any payments due and owing to the Agent on account of its outstanding
fees and expenses), such payment or distribution (subject to the provisions of
Sections 9.06 and 9.07) shall be held in trust for the benefit of, and shall be
immediately paid or delivered by the Agent or such Lenders, as the case may be,
to the holders of Senior Indebtedness remaining unpaid, or their Representative
or Representatives, ratably according to the aggregate amounts remaining unpaid
on account of the principal of and interest on the Senior Indebtedness held or
represented by each, for application to the payment of all Senior Indebtedness
remaining unpaid, to the extent necessary to pay all Senior Indebtedness in full
after giving effect to any concurrent payment or distribution, or provision
therefor, to or for the holders of such Senior Indebtedness.
 
The Borrower shall give prompt notice to the Agent of any dissolution,
winding-up, liquidation or reorganization of the Borrower.
 
Upon any prepayment, payment or distribution of assets of the Borrower referred
to in this Article IX, the Agent, subject to the provisions of Sections 7.01 and
7.02, and the Lenders shall be entitled to conclusively rely upon any order or
decree by any court of competent jurisdiction in which such dissolution,
winding-up, liquidation or reorganization proceeding is pending, or a
certificate of the liquidating trustee or agent or other person making any
distribution to the Agent or to the Lenders, for the purpose of ascertaining the
persons entitled to participate in such distribution, the holders of the Senior
Indebtedness and other indebtedness of the Borrower, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or to this Article IX; provided that the foregoing shall
apply only if such court, trustee, liquidating trustee or other person has been
fully apprised of the provisions of this Article.
 
The Borrower shall promptly notify the holders of Senior Indebtedness (or their
Representatives) if payment of the Term Loans is accelerated because of an Event
of Default.
 
SECTION 9.03.      Lenders to be Subrogated to Right of Holders of Senior
Indebtedness.  Subject to the prior payment in full of all Senior Indebtedness,
the Lenders shall be subrogated (equally and ratably with the holders of all
indebtedness of the Borrower which by its express terms is subordinated to
indebtedness of the Borrower to substantially the same extent as the Term Loans
are subordinated and is entitled to like rights of subrogation) to the rights of
the holders of Senior Indebtedness to receive payments or distributions of
assets of the Borrower applicable to the Senior Indebtedness until the principal
of and interest on the Term Loans shall be paid in full, and for purposes of
such subrogation, no payments or distributions to the holders of Senior
Indebtedness of assets, whether in cash, property or securities, distributable
to the holders of Senior Indebtedness under the provisions hereof to which the
Lenders would be entitled except for the provisions of this Article IX, and no
payment pursuant to the provisions of this Article IX to the holders of Senior
Indebtedness by the Lenders shall, as among the Borrower, its creditors other
than the holders of Senior Indebtedness, and the Lenders, be deemed to be a
payment by the Borrower to or on account of Senior Indebtedness, it being
understood that the provisions of this Article IX are, and are intended, solely
for the purpose of defining the relative rights of the Lenders, on the one hand,
and the holders of Senior Indebtedness, on the other hand.
 
 
93

--------------------------------------------------------------------------------

 
 
SECTION 9.04.     Obligations of The Borrower Unconditional.  Nothing contained
in this Article IX or elsewhere in this Agreement or in any Note is intended to
or shall impair the obligation of the Borrower, which is absolute and
unconditional, to pay to the Lenders the principal of and interest on the Term
Loans, as and when the same shall become due and payable in accordance with the
terms of this Agreement, or to affect the relative rights of the Lenders and
other creditors of the Borrower other than the holders of Senior Indebtedness,
nor shall anything herein or therein prevent the Agent or any Lender from
exercising all remedies otherwise permitted by applicable law upon the happening
of an Event of Default under this Agreement, subject to the provisions of
Article VI, and the rights, if any, under this Article IX of the holders of
Senior Indebtedness in respect of assets, whether in cash, property or
securities, of the Borrower received upon the exercise of any such remedy.
 
SECTION 9.05.     Borrower Not to Make Payment with Respect to Term Loans in
Certain Circumstances.  Upon the occurrence of any default in the payment of
principal of (or premium, if any) or interest on Senior Indebtedness (a “Payment
Default”), unless and until the amount of Senior Indebtedness affected by such
Payment Default then due shall have been paid in full, or such Payment Default
shall have been cured or waived or shall have ceased to exist, the Borrower
shall not pay principal of, premium, if any, or interest on the Term Loans or
any other amount due pursuant to this Agreement or any Notes or make any
prepayment pursuant to Section 2.08 (collectively, “Payment of the Term Loans”).
 
Unless Section 9.02 shall be applicable, upon (1) the occurrence of a default on
Designated Senior Indebtedness (other than a Payment Default) that occurs and is
continuing that permits the holders of such Designated Senior Indebtedness (or
their Representative or Representatives) to accelerate its maturity and (2)
receipt by the Borrower and the Agent from the holders of such Designated Senior
Indebtedness or their respective agents or Representatives of written notice of
such occurrence and the imposition of a Payment Blockage Period hereunder, then
the Borrower shall not make any Payment of the Term Loans for a period (the
“Payment Blockage Period”) commencing on the earlier of the date of receipt by
the Borrower or the Agent of such notice and ending on the earlier of (subject
to any blockage of payments that may then be in effect under this Section 9.05)
(x) the date 179 days after such date, (y) the date such default shall have been
cured or waived in writing or shall have ceased to exist or such Senior
Indebtedness shall have been discharged, or (z) the date such Payment Blockage
Period shall have been terminated by written notice to the Borrower or the Agent
from such holders of such Designated Senior Indebtedness, or their respective
agents or Representatives, after which, in case of clause (x), (y) or (z), as
the case may be, the Borrower shall resume making any and all required
payments.  Notwithstanding any other provision of this Agreement, only one
Payment Blockage Period may be commenced within any consecutive 365-day period,
and no event of default with respect to any Designated Senior Indebtedness which
existed or was continuing on the date of the commencement of any Payment
Blockage Period with respect to such Designated Senior Indebtedness shall be, or
can be made, the basis for the commencement of a second Payment Blockage Period
whether or not within a period of 365 consecutive days unless such event of
default shall have been cured or waived for a period of not less than 90
consecutive days.  In no event will a Payment Blockage Period extend beyond 179
days.
 
 
94

--------------------------------------------------------------------------------

 
 
In the event that, notwithstanding the foregoing provisions of this Section
9.05, any Payment of the Term Loans shall be made by or on behalf of the
Borrower and received by the Agent or any Lender, which payment was prohibited
by this Section 9.05, then, unless and until the amount of Senior Indebtedness
then due, as to which a default shall have occurred, shall have been paid in
full, or such default shall have been cured or waived, such payment (subject, in
each case, to the provisions of Sections 9.06 and 9.07) shall be held in trust
for the benefit of, and shall be immediately paid over to, the holders of Senior
Indebtedness or their Representative or Representatives, ratably according to
the aggregate amounts remaining unpaid on account of the principal of and
interest on the Senior Indebtedness held or represented by each (in such
amounts, and at such times, as shall be directed by Borrower in writing to the
Agent) for application to the payment of all Senior Indebtedness remaining
unpaid to the extent necessary to pay all Senior Indebtedness in accordance with
its terms, after giving effect to any concurrent payment or distribution to or
for the benefit of the holders of Senior Indebtedness.  The Borrower shall give
prompt written notice to the Agent of any default under any Senior Indebtedness
or under any agreement pursuant to which Senior Indebtedness may have been
issued.
 
SECTION 9.06.  Notice to Agent.  The Borrower shall give prompt written notice
to the Agent of any fact known to the Borrower which would prohibit the making
of any payment to or by the Agent in respect of the Term Loans, but failure to
give such notice shall not affect the subordination provided in this Article IX
of the Term Loans to Senior Indebtedness.  Notwithstanding the provisions of
this Article IX or any other provision of this Agreement, the Agent shall not at
any time be charged with knowledge of the existence of any facts which would
prohibit the making of any payment to or by the Agent, unless and until the
Agent shall have received written notice thereof from the Borrower or from the
holder or holders of Senior Indebtedness or from their Representative or
Representatives; and, prior to the receipt of any such notice, the Agent,
subject to the provisions of Sections 7.01 and 7.02, shall be entitled to assume
conclusively that no such facts exist.
 
The Agent shall be entitled to conclusively rely on the delivery to it of a
written notice by a Person representing itself to be a holder of Senior
Indebtedness (or a Representative of such holder) to establish that such notice
has been given by a holder of Senior Indebtedness or a Representative of any
such holder.  In the event that the Agent determines in good faith that further
evidence is required with respect to the right of any Person as a holder of
Senior Indebtedness to participate in any payment or distribution pursuant to
this Article IX, the Agent may request such Person to furnish evidence to the
reasonable satisfaction of the Agent as to the amount of Senior Indebtedness
held by such Person, the extent to which such Person is entitled to participate
in such payment or distribution and any other facts pertinent to the rights of
each Person under this Article IX, and if such evidence is not furnished, the
Agent may defer any payment to such Person pending judicial determination as to
the right of such Person to receive such payment.
 
SECTION 9.07.     Application by Agent of Monies Deposited with It.  Any deposit
of monies by the Borrower with the Agent (whether or not in trust) for the
payment of the principal of or interest on any Term Loans shall be subject to
the provisions of Sections 9.01, 9.02, 9.03 and 9.05; except that, if at least
three Business Days prior to the date on which by the terms of this Agreement
any such monies may become payable for any purpose (including, without
limitation, the payment of either the principal of or interest on any Term
Loan), the Agent shall not have received with respect to such monies the notice
provided for in Section 9.06, then the Agent shall have full power and authority
to receive such monies and to apply such monies to the purpose for which they
were received, and shall not be affected by any notice to the contrary which may
be received by it within three Business Days prior to or after such date.  This
Section 9.07 shall be construed solely for the benefit of the Agent and shall
not otherwise affect the rights that holders of Senior Indebtedness may have to
recover any such payments from the Lenders in accordance with the provisions of
this Article IX.
 
 
95

--------------------------------------------------------------------------------

 
 
SECTION 9.08.     Subordination Rights Not Impaired by Acts or Omissions of the
Borrower or Holders of Senior Indebtedness.  No right of any present or future
holders of any Senior Indebtedness to enforce subordination, as herein provided,
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Borrower or by any act or failure to act, in good faith,
by any such holder, or by any noncompliance by the Borrower with the terms,
provisions and covenants of this Agreement, regardless of any knowledge thereof
which any such holder may have or be otherwise charged with.  The holders of any
Senior Indebtedness may extend, renew, modify or amend the terms of such Senior
Indebtedness or any security therefor and release, sell or exchange such
security and otherwise deal freely with the Borrower, all without affecting the
liabilities and obligations of the parties to this Agreement or the Lenders.  No
amendment of this Article IX or any defined terms used herein or any other
Sections referred to in this Article IX which adversely affects the rights
hereunder of holders of Senior Indebtedness, shall be effective unless the
holders of such Senior Indebtedness (required pursuant to the terms of such
Senior Indebtedness to give such consent) have consented thereto.
 
SECTION 9.09.     Right of Agent to Hold Senior Indebtedness.  The Agent, in its
individual capacity, shall be entitled to all of the rights set forth in this
Article IX in respect of any Senior Indebtedness at any time held by it to the
same extent as any other holder of Senior Indebtedness, and nothing in this
Agreement shall be construed to deprive the Agent of any of its rights as such
holder.  Nothing in this Article IX shall apply to claims of, or payments to,
the Agent under or pursuant to Section 2.04.
 
SECTION 9.10.      Article IX Not to Prevent Events of Default.  The failure to
make a Payment of the Term Loans by reason of any provision in this Article IX
shall not be construed as preventing the occurrence of an Event of Default under
Section 6.01.
 
SECTION 9.11.     No Fiduciary Duty Created to Holders of Senior
Indebtedness.  Notwithstanding any other provision in this Article IX, the Agent
shall not be deemed to owe any fiduciary duty to the holders of Senior
Indebtedness by virtue of the provisions of this Article IX or otherwise.  With
respect to the holders of Senior Indebtedness, the Agent undertakes to perform
or to observe only such of its covenants or obligations as are specifically set
forth in this Article IX and no implied covenants or obligations with respect to
holders of Senior Indebtedness shall be read into this Agreement against the
Agent.
 
SECTION 9.12.     Contractual Subordination. This Section 9 represents a bona
fide agreement of contractual subordination pursuant to Section 510(b) of the
Title 11, U.S. Code.
 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
 
 
96

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
GENCORP INC., as Borrower
         
By:
/s/ Kathleen E. Redd  
Name:
Kathleen E. Redd   
Title:
Vice President, CFO

 
 
 
 
 
 
[Signature Page to GenCorp Inc. Subordinated Delayed Draw Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
THE BANK OF NEW YORK MELLON, as the Agent
         
By:
/s/ Robert A. Weil  
Name:
Robert A. Weil  
Title:
Vice President

 
 
 
 
 
[Signature Page to GenCorp Inc. Subordinated Delayed Draw Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 


 
 
 
[Signature Page to GenCorp Inc. Subordinated Delayed Draw Credit Agreement]
 

 
APOLLO INVESTMENT CORPORATION
       
By: Apollo Investment Management, L.P., its Advisor
       
By:  ACC Management, LLC, its General Partner
     
By:
/s/ Ted Goldthorpe  
Name:
Ted Goldthorpe  
Title:
Chief Investment Officer





 
 

--------------------------------------------------------------------------------

 
 



 
BEACH POINT CAPITAL MANAGEMENT LP, not in its individual capacity but on behalf
of certain funds and accounts it manages or advises as listed on the List of
Lenders attached to the Fee Letter and in the amounts and percentages set forth
thereon, severally and not jointly based on such amounts and percentages
(individually, each a “BPC Lender” and collectively, the “BPC Lenders”)

     
By:
/s/ Carl Goldsmith  
Name:
Carl Goldsmith
 
Title:
Co-Chief Investment Officer

 
 
[Signature Page to GenCorp Inc. Subordinated Delayed Draw Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
COMMITMENTS
 
Lender
 
Commitment
 
Beach Point Capital Management LP (on behalf of the BPC Lenders)
  $ 50,000,000.00  
Apollo Investment Corporation
  $ 50,000,000.00                      
TOTAL:
  $ 100,000,000.00  



 
 
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A – FORM OF
PROMISSORY NOTE
 
PROMISSORY NOTE
 
$_____________
Dated:  ________ , 201__



FOR VALUE RECEIVED, the undersigned, GENCORP INC., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to [ ] or its registered assignees (the
“Lender”) for the account of its Lending Office on the Maturity Date (each as
defined in the Credit Agreement referred to below) the principal sum of $[AMOUNT
OF THE LENDER’S COMMITMENT IN FIGURES] or, if less, the aggregate principal
amount of the Term Loans made by the Lender to the Borrower pursuant to the
Subordinated Delayed Draw Credit Agreement dated as of April 18, 2014, among the
Borrower, the Lender and certain other lenders parties thereto, and The Bank of
New York Mellon, as Agent for the Lender and such other lenders (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), outstanding on the Maturity Date.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
 
Both principal and interest are payable in lawful money of the United States of
America to The Bank of New York Mellon, as Agent, at the Agent’s Account, in
same day funds.  Each Term Loan owing to the Lender by the Borrower pursuant to
the Credit Agreement, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto that is part of this Promissory Note; provided that the
failure to make a notation of any such Term Loan or payment made on this
Promissory Note shall not limit or otherwise affect the obligations of the
Borrower hereunder with respect to payments of principal of or interest on this
Promissory Note.
 
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
(i) provides for the making of Term Loans by the Lender to the Borrower from
time to time in an aggregate amount not to exceed at any time outstanding the
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Term Loan by the Lender being evidenced by this Promissory Note,
and (ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.
 
This Promissory Note shall be construed in accordance with and governed by the
law of the State of New York.
 
As provided in the Credit Agreement, the Borrower hereby irrevocably and
unconditionally submits to the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York County, Borough of Manhattan, and any appellate
court from any such federal or state court, for purposes of all suits, actions
or legal proceedings arising out of or relating to the Credit Agreement, this
Promissory Note or the transactions contemplated thereby; provided that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
 
Exibit A-1

--------------------------------------------------------------------------------

 
 
The terms of this Promissory Note are subject to amendment only in the manner
provided in the Credit Agreement.  The Borrower promises to pay all reasonable
and invoiced out-of-pocket fees, charges and expenses, all as provided in the
Credit Agreement, of counsel retained by the Lender in connection with the
collection and enforcement of this Promissory Note (whether through
negotiations, legal proceedings or otherwise).  The Borrower and any endorsers
of this Promissory Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand, notice of every kind and, to the full extent
permitted by law, the right to plead any statute of limitations as a defense to
any demand hereunder.
 
IN WITNESS WHEREOF, the Borrower has caused this Promissory Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.
 

 
GENCORP INC.
         
By:
   
Name:
   
Title:
 

 
 
 
 
Exibit A-2

--------------------------------------------------------------------------------

 
 
TERM LOANS AND PAYMENTS OF PRINCIPAL
 
Date
 
Amount of
Term Loan
 
Amount of
Principal Paid
or Prepaid
 
Unpaid
Principal
Balance
 
Notation Made By
                                                                       

 

 
 
Exhibit A-3

--------------------------------------------------------------------------------

 


EXHIBIT B – FORM OF
NOTICE OF BORROWING
 
NOTICE OF BORROWING
 
[Date]
 
The Bank of New York Mellon, as Agent
for the Lenders parties
to the Credit Agreement
referred to below

 
Attention:  Melinda K. Valentine, Vice President
 
Ladies and Gentlemen:
 
The undersigned, GenCorp Inc., refers to the Subordinated Delayed Draw Credit
Agreement, dated as of April 18, 2014 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto from time to time  and
The Bank of New York Mellon, as administrative agent (the “Agent”)  for said
Lenders, and hereby gives you notice, irrevocably, pursuant to Section
2.02(a)(i) of the Credit Agreement that the undersigned hereby requests a LIBOR
Rate Borrowing under the Credit Agreement, and in that connection sets forth
below the information relating to such LIBOR Rate Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(a)(i) of the Credit Agreement:
 
(i) The Business Day of the Proposed Borrowing
is                                                        , 201           . 1
 
(iii) The aggregate amount of the Proposed Borrowing is
$                                            .
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
 
(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement are correct in all material respects (except for those representations
and warranties qualified by “materiality,” “Material Adverse Effect” or a like
qualification, which shall be correct in all respects), before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date (except for those
representations and warranties that specifically relate to a prior date, which
shall have been correct on such prior date); and
 
(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default or an Event of Default.
 

 
Very truly yours,
     
GENCORP INC.
         
By:
   
Name:
   
Title:
 








--------------------------------------------------------------------------------

1 Insert a date that is at least two (2) Business Days after the date hereof.
 
 
 
Exhibit B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C – FORM OF
ASSIGNMENT AND ACCEPTANCE


ASSIGNMENT AND ACCEPTANCE
 
This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”).  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto (the “Standard Terms
and Conditions”) are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Acceptance as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.


1.
Assignor:
_____________________
 
2.
Assignee:
_____________________
 
   
[and is a Lender/an Affiliate of [identify Lender]/an Approved Fund]
 
3.
Borrower:
GenCorp Inc.
 
4.
Agent:
The Bank of New York Mellon, as administrative agent under the Credit Agreement
 
5.
Credit Agreement:
Subordinated Delayed Draw Credit Agreement, dated as of April 18, 2014, among
GenCorp Inc., a Delaware corporation, The Bank of New York Mellon, as Agent, and
the other Lenders party thereto
 

 
 
Exhibit C-1

--------------------------------------------------------------------------------

 
 
6.
Assigned Interest:
 

 
Facility Assigned
 
Aggregate Amount
of Commitment/Term
Loans for all Lenders
 
Amount of
Commitment/
Term Loans Assigned
 
Percentage Assigned of
Commitment/Term
Loans1
   
$
 
$
 
%
             

 
 
7.
Assignee’s

 
Lending Office:  _________________





Effective Date:                  , 20          [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
To the extent that the Assignee is not already a “Lender” under the Credit
Agreement, the Assignee agrees to deliver to the Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain Material
Non-Public Information about the Borrower and its Affiliates or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.
 

 
ASSIGNOR
         
[NAME OF ASSIGNOR]
     
By:
   
Name:
   
Title:
 






 
ASSIGNEE
         
[NAME OF ASSIGNEE]
     
By:
   
Name:
   
Title:
 





--------------------------------------------------------------------------------

1 Set forth, to at least 9 decimals, as a percentage of the Commitment Term
Loans of all Lenders thereunder.
 
 
Exhibit C-2

--------------------------------------------------------------------------------

 
 
 
[Consented to and Accepted]:
 
The Bank of New York Mellon, as Agent
   
By:
 
Name:
 
Title:
 





[Consented to:]2
 
GENCORP INC.
   
By:
 
Name:
 
Title:
 








--------------------------------------------------------------------------------

2 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
 
Exhibit C-3

--------------------------------------------------------------------------------

 
 
Standard Terms And Conditions For
Assignment And Assumption
 
1.  Representations and Warranties.
 
1.1 Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other instrument or document delivered pursuant thereto,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement, (iii) the financial condition of the Borrower,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of the Credit Agreement or (iv) the performance or observance by the Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under the Credit Agreement or any other instrument or
document delivered pursuant thereto.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received and/or had the opportunity to review a copy of the Credit Agreement to
the extent it has in its sole discretion deemed necessary, together with copies
of the most recent financial statements delivered pursuant to Section 5.02
thereof, as applicable, and such other documents and information as it has in
its sole discretion deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and (v) if
it is a Lender that is organized under the laws of a jurisdiction other than the
United States of America or any State thereof or the District of Columbia,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, and (ii) it will perform in accordance with their terms
all of the obligations that by the terms of the Credit Agreement are required to
be performed by it as a Lender; and (c) appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to or otherwise conferred upon the Agent by
the terms thereof together with such powers as are reasonably incidental
thereto.
 
2.  Payments.  From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts that have accrued
to but excluding the Effective Date and to the Assignee for amounts that have
accrued from and after the Effective Date.
 
3.  Effect of Assignment. Upon the delivery of a fully executed original hereof
to the Agent, as of the Effective Date (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights, and be relieved from its obligations, under the Credit Agreement and the
other documents and instruments delivered pursuant thereto.
 
 
 
 
Annex 1 to Assignment and Acceptance - 1
 
 

--------------------------------------------------------------------------------

 
 
4.  General Provisions.  This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Acceptance may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance.  This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
 
 
 
Annex 1 to Assignment and Acceptance - 2
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D – FORM OF
SOLVENCY CERTIFICATE
 


SOLVENCY CERTIFICATE


April __, 2014


The undersigned Chief Financial Officer of GenCorp Inc., a Delaware corporation
(the “Borrower”), is familiar with the properties, businesses, assets and
liabilities of the Borrower and is duly authorized to execute this certificate
on behalf of the Borrower.


Reference is made to that Subordinated Delayed Draw Credit Agreement, dated as
of April 18, 2014 (the “Credit Agreement”), among GenCorp Inc., a Delaware
corporation (the “Borrower”),  the lenders from time to time party thereto (the
“Lenders”), and The Bank of New York Mellon, as administrative agent (the
“Administrative Agent”).  All capitalized terms used herein and not defined
shall have the meanings provided in the Credit Agreement.


The undersigned certifies that the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Certificate were reasonable when made and were made in good faith and
continue to be reasonable as of the date hereof.


BASED ON THE FOREGOING, the undersigned certifies that:


A.           After giving effect to the incurrence of the Initial Term Loans
under the Credit Agreement, the Borrower, together with its Subsidiaries taken
as a whole, is solvent and is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business.


B.           After giving effect to the incurrence of the Initial Term Loans
under the Credit Agreement, the Borrower does not intend to, and does not
believe that it will, incur debts or liabilities beyond its ability to pay as
such debts and liabilities mature in their ordinary course.


C.           The present fair saleable value of the consolidated assets of the
Borrower and its Subsidiaries, measured on a going concern basis, is not less
than the amount that will be required to pay the probable liability (including
those to be incurred under the Credit Agreement) on the debts of the Borrower
and its Subsidiaries, on a consolidated basis, as they become absolute and
matured.


This Solvency Certificate may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.
 
Exhibit D
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the day
and year first above written.


GENCORP INC.,
a Delaware corporation
     
By:
   
Name
Kathleen E. Redd
 
Title:
Chief Financial Officer





 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT E – FORM OF
CONVERSION NOTICE
 
FORM OF CONVERSION NOTICE
 
Dated _________ ___, 201_
 
The Bank of New York Mellon, as administrative agent under the
Subordinated Delayed Draw Credit Agreement (as defined below)
2001 Bryan Street, 10th Floor Dallas, Texas 75201
Attention: Melinda K. Valentine


Ladies and Gentlemen:
 
Reference is made to the Subordinated Delayed Draw Credit Agreement, dated as of
April 18, 2014 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among GENCORP INC., a Delaware corporation (the
“Borrower”), the banks, financial institutions and other institutional lenders
listed on the signature pages thereto (the “Initial Lenders”), THE BANK OF NEW
YORK MELLON (“BNYM”), as administrative agent (together with any successor
administrative agent appointed thereto, the “Agent”) for the Lenders. Pursuant
to Section 2.02(a)(ii) of the Credit Agreement, the Borrower desires to convert
the following Base Rate Loans to LIBOR Rate Loans, each such conversion to be
effective as of _________________ ___, 201_:4
 

                   
$[___,___,___]
 
Base Rate Loans, originally made on _________ ___, 201_, to be converted to
LIBOR Rate Loans.
                                 

[Signature Page Follows]
 
 



--------------------------------------------------------------------------------

4 Insert a date that is at least two (2) Business Days after the date hereof.
 
Annex 1 to Assignment and Acceptance - 1
 
 

--------------------------------------------------------------------------------

 
 
The Borrower hereby certifies that as of the date hereof, no event has occurred
and is continuing or would result from the consummation of the conversion
contemplated hereby that would constitute an Event of Default.


GENCORP INC.,
     
By:
   
Name
   
Title:
 


 
 
Annex 1 to Assignment and Acceptance - 2
 
 

--------------------------------------------------------------------------------

 

